--------------------------------------------------------------------------------

EXHIBIT 10.2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$508,977,536.95
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
GENERAL MARITIME CORPORATION,
as Parent,
 
GENERAL MARITIME SUBSIDIARY II CORPORATION,
 
and
 
ARLINGTON TANKERS LTD.
as Guarantors,
 
GENERAL MARITIME SUBSIDIARY CORPORATION,
as Borrower,
 
VARIOUS LENDERS
 
and
 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent and Collateral Agent
 
and


NORDEA BANK FINLAND PLC, NEW YORK BRANCH


and


DNB BANK ASA
as Joint Book Runners
 
__________________________________
 
Dated as of May 17, 2012
__________________________________
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
   
SECTION 1. Definitions and Accounting Terms
2
   
1.01 Defined Terms
2
   
SECTION 2. Amount and Terms of Credit Facility
35
   
2.01 The Loans
35
2.02 [Intentionally Omitted]
35
2.03 [Intentionally Omitted]
35
2.04 [Intentionally Omitted]
35
2.05 Notes
35
2.06 Pro Rata Borrowings
36
2.07 Interest
36
2.08 Interest Periods
37
2.09 Increased Costs, Illegality, Market Disruption Event, etc.
38
2.10 Compensation
41
2.11 Change of Lending Office
41
2.12 Replacement of Lenders
41
2.13 Defaulting Lenders
42
   
SECTION 3. Existing Letters of Credit
43
   
3.01 Existing Letters of Credit
43
3.02 Existing Letter of Credit Participations
43
3.03 Agreement to Repay Existing Letter of Credit Drawings
45
3.04 Increased Costs
46
   
SECTION 4. Fees
47
   
4.01 Fees
47
   
SECTION 5. Prepayments; Payments; Taxes
47
   
5.01 Voluntary Prepayments
47
5.02 Mandatory Repayments
48
5.03 Method and Place of Payment
51
5.04 Net Payments; Taxes
51
   
SECTION 6. [Intentionally Omitted]
53
   
SECTION 7. Representations, Warranties and Agreements
53
   
7.01 Corporate/Limited Liability Company/Limited Partnership Status
53
7.02 Corporate Power and Authority
53
7.03 No Violation
53
7.04 Governmental Approvals
54
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities.
54

 
 
-ii-

--------------------------------------------------------------------------------

 
 
7.06 Litigation
55
7.07 True and Complete Disclosure
55
7.08 Use of Proceeds; Margin Regulations
55
7.09 Tax Returns and Payments
56
7.10 Compliance with ERISA
56
7.11 The Security Documents
57
7.12 Capitalization
58
7.13 Subsidiaries
58
7.14 Compliance with Statutes, etc.
58
7.15 Investment Company Act
59
7.16 Money Laundering
59
7.17 Pollution and Other Regulations
59
7.18 Labor Relations
60
7.19 Patents, Licenses, Franchises and Formulas
60
7.20 Indebtedness
60
7.21 Insurance
61
7.22 Concerning the Collateral Vessels
61
7.23 Citizenship
61
7.24 Collateral Vessel Classification; Flag
61
7.25 No Immunity
61
7.26 Fees and Enforcement
61
7.27 Form of Documentation
62
7.28 Solvency
62
7.29 Patriot Act
62
7.30 Certain Business Practices
62
   
SECTION 8. Affirmative Covenants
62
   
8.01 Information Covenants
63
8.02 Books, Records and Inspections
67
8.03 Maintenance of Property; Insurance
67
8.04 Corporate Franchises
67
8.05 Compliance with Statutes, etc.
68
8.06 Compliance with Environmental Laws
68
8.07 ERISA
69
8.08 End of Fiscal Years; Fiscal Quarters
70
8.09 Performance of Obligations
70
8.10 Payment of Taxes
70
8.11 Further Assurances
70
8.12 Deposit of Earnings
71
8.13 Ownership of Subsidiaries
71
8.14 Flag of Collateral Vessels; Citizenship; Collateral Vessel Classifications
72
8.15 Use of Proceeds
72
   
SECTION 9. Negative Covenants
72
   
9.01 Liens
72
9.02 Consolidation, Merger, Sale of Assets, etc.
75

 
 
-iii-

--------------------------------------------------------------------------------

 
 
9.03 Dividends
77
9.04 Indebtedness
77
9.05 Advances, Investments and Loans
78
9.06 Transactions with Affiliates
79
9.07 Capital Expenditures
80
9.08 Minimum Cash Balance
80
9.09 Collateral Maintenance
80
9.10 Interest Expense Coverage Ratio
81
9.11 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.
82
9.12 Limitation on Certain Restrictions on Subsidiaries
82
9.13 Limitation on Issuance of Equity Interests
83
9.14 Business
83
9.15 Jurisdiction of Employment; Chartering In Contracts
83
9.16 Bank Accounts
84
9.17 Indebtedness of Non-Recourse Subsidiaries
84
   
SECTION 10. Events of Default
84
   
10.01 Payments
84
10.02 Representations, etc.
84
10.03 Covenants
85
10.04 Default Under Other Agreements
85
10.05 Bankruptcy, etc.
85
10.06 ERISA
86
10.07 Security Documents
86
10.08 Guaranties
87
10.09 Judgments
87
10.10 Change of Control
87
10.11 Default Under Non-Recourse Subsidiary Agreements
87
   
SECTION 11. Agency and Security Trustee Provisions
88
   
11.01 Appointment
88
11.02 Nature of Duties
89
11.03 Lack of Reliance on the Agents
89
11.04 Certain Rights of the Agents
89
11.05 Reliance
90
11.06 Indemnification
90
11.07 The Administrative Agent in its Individual Capacity
90
11.08 Holders
90
11.09 Resignation by the Administrative Agent
90
11.10 Collateral Matters
91
11.11 Delivery of Information
92
   
SECTION 12. Miscellaneous
92
   
12.01 Payment of Expenses, etc.
92
12.02 Right of Setoff
93

 
 
-iv-

--------------------------------------------------------------------------------

 
 
12.03 Notices
93
12.04 Benefit of Agreement
94
12.05 No Waiver; Remedies Cumulative
97
12.06 Payments Pro Rata
97
12.07 Calculations; Computations
98
12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
98
12.09 Counterparts
99
12.10 Restatement Effective Date
100
12.11 Headings Descriptive
103
12.12 Amendment or Waiver; etc.
103
12.13 Survival
105
12.14 Domicile of Loans
105
12.15 Confidentiality
105
12.16 Register
106
12.17 Judgment Currency
106
12.18 Language
107
12.19 Waiver of Immunity
107
12.20 USA PATRIOT Act Notice
107
12.21 Release of Secondary Collateral and Subsidiary Guarantors
108
   
SECTION 13. Holdings Guaranty.
108
   
13.01 Guaranty
108
13.02 Bankruptcy
109
13.03 Nature of Liability
109
13.04 Independent Obligation
109
13.05 Authorization
109
13.06 Reliance
110
13.07 Subordination
110
13.08 Waiver
111
13.09 Judgment Shortfall
112



SCHEDULE I
-
Loans
SCHEDULE II
-
Lender Addresses
SCHEDULE III
-
Collateral Vessels
SCHEDULE IV
-
Existing Liens
SCHEDULE V
-
Existing Indebtedness
SCHEDULE VI
-
Required Insurance
SCHEDULE VII
-
ERISA
SCHEDULE VIII
-
Subsidiaries
SCHEDULE IX
-
Capitalization
SCHEDULE X
-
Approved Classification Societies
SCHEDULE XI
-
Existing Investments
SCHEDULE XII
-
Existing Letters of Credit
SCHEDULE XIII
-
Transactions with Affiliates
SCHEDULE XIV
-
Subsidiary Guarantors
SCHEDULE XV
-
Litigation
SCHEDULE XVI
-
Non-Recourse Subsidiaries

 
 
-v-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
-
Form of Notice of Interest Period Election
EXHIBIT B
-
Form of Term Note
EXHIBIT C-1
-
Form of Opinion of Kirkland & Ellis LLP, New York counsel to the Credit Parties
EXHIBIT C-2
-
Form of Opinion of Constantine P. Georgiopoulos, New York maritime counsel to
the Credit Parties
EXHIBIT C-3
-
Form of Opinion of Dennis J. Reeder, Esq., Marshall Islands counsel to the
Credit Parties
EXHIBIT C-4
-
Form of Opinion of George E. Henries, Esq., Liberian counsel to the Credit
Parties
EXHIBIT C-5
-
Form of Opinion of Conyers, Dill & Pearman Ltd., Bermuda counsel to the Credit
Parties
EXHIBIT D
-
Form of Officer’s Certificate
EXHIBIT E
-
Form of Amended and Restated Subsidiaries Guaranty
EXHIBIT F-1
-
Form of Second Amended and Restated Pledge Agreement
EXHIBIT F-2
-
Form of Amended and Restated Secondary Pledge Agreement
EXHIBIT F-3
-
Form of Pari Passu Pledge Agreement
EXHIBIT G-1
-
Form of Assignment of Earnings
EXHIBIT G-2
-
Form of Secondary Assignment of Earnings
EXHIBIT H-1
-
Form of Assignment of Insurances
EXHIBIT H-2
-
Form of Secondary Assignment of Insurances
EXHIBIT I-1
-
Form of Marshall Islands Collateral Vessel Mortgage
EXHIBIT I-2
-
Form of Marshall Islands Secondary Collateral Vessel Mortgage
EXHIBIT I-3
-
Form of Liberian Collateral Vessel Mortgage
EXHIBIT I-4
-
Form of Bermuda Collateral Vessel Mortgage
EXHIBIT J
-
Form of Excess Liquidity Certificate
EXHIBIT K
-
Form of Solvency Certificate
EXHIBIT L
-
Form of Assignment and Assumption Agreement
EXHIBIT M
-
Form of Amended and Restated Compliance Certificate
EXHIBIT N
-
Subordination Provisions
EXHIBIT O
-
Form of Parent Officer’s Certificate
EXHIBIT P-1
-
Form of Primary Intercreditor Agreement
EXHIBIT P-2
-
Form of Secondary Intercreditor Agreement
EXHIBIT Q
-
Form of Joinder Agreement

 
 
-vi-

--------------------------------------------------------------------------------

 

 
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 17, 2012,
among GENERAL MARITIME CORPORATION, a Marshall Islands corporation (the
“Parent”), GENERAL MARITIME SUBSIDIARY CORPORATION, a Marshall Islands
corporation (the “Borrower”), GENERAL MARITIME SUBSIDIARY II CORPORATION, a
Marshall Islands corporation (“GMSCII”), in its capacity as a Guarantor,
ARLINGTON TANKERS LTD., a Bermuda corporation, as a Guarantor (“Arlington”), the
Lenders party hereto from time to time, and NORDEA BANK FINLAND PLC, NEW YORK
BRANCH (“Nordea”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent under the Security Documents (in
such capacity, the “Collateral Agent”).  All capitalized terms used herein and
defined in Section 1 are used herein as therein defined.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Parent, GMSCII, Arlington, the lenders party thereto
and Nordea, as administrative agent and collateral agent, are party to a Second
Amended and Restated Credit Agreement, dated as of May 6, 2011 (as amended,
modified and/or supplemented from time to time to, but not including, the
Restatement Effective Date, the “Original Credit Agreement”);
 
WHEREAS, the Borrower, GMSCII and the Parent and certain of their subsidiaries
commenced voluntary bankruptcy proceedings (the “Chapter 11 Proceedings”) on
November 17, 2011 under Chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);
 
WHEREAS, in connection with the Chapter 11 Proceedings, the Bankruptcy Court
confirmed a plan of reorganization (as such plan may be modified from time to
time, in accordance with its terms, the “Plan of Reorganization”) under Chapter
11 of the Bankruptcy Code pursuant to a confirmation order dated May 7, 2012;
 
WHEREAS, pursuant to the Plan of Reorganization, on the Restatement Effective
Date (x) each of the Lenders holding outstanding Revolving Loans immediately
prior to the Restatement Effective Date will convert such Revolving Loans into
Tranche A Loans under this Agreement after giving effect to the paydown of
$35,350,780 as part of the Plan of Reorganization, (y) the unutilized Revolving
Commitments (as defined in the Original Credit Agreement) of the Lenders, if
any, under the Original Credit Agreement will be terminated and (z) the
termination value of and interest in accordance with the Final DIP/Cash
Collateral Order on the Indebtedness under the Specified Swap shall be exchanged
on a dollar for dollar basis for a Tranche B Loan under this Agreement;
 
WHEREAS, pursuant to the Plan of Reorganization, GMSCII intends to amend and
restate its existing $372,000,000 Amended and Restated Credit Agreement, dated
as of May 6, 2011 (as amended, modified and/or supplemented from time to time
to, but not including, the Restatement Effective Date, the “Original Other
Credit Agreement”), among GMSCII, as borrower, the Parent, Arlington and the
Borrower, as guarantors, the lenders party thereto and Nordea, as administrative
agent, with a term loan credit facility providing for the continuation of the
outstanding term loans and conversion of revolving commitments under the
Original Other Credit Agreement into term loans to GMSCII (such $273,802,583.31
Second Amended and Restated Credit Agreement (as amended, modified and/or
supplemented in accordance with the terms thereof and of the Intercreditor
Agreements), among GMSCII, as borrower, the Parent, the Borrower and Arlington,
as guarantors, the lenders from time to time party thereto and Nordea, as
administrative agent and collateral agent (in such capacities, the “Other
Agent”), the “Other Credit Agreement”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, subject to certain conditions, including the confirmation of the Plan
of Reorganization pursuant to section 1129 of the Bankruptcy Code and the
effectiveness of the Plan of Reorganization, pursuant to the Plan of
Reorganization, the Lenders under the Original Credit Agreement shall be deemed
a party to this Agreement without further action of the Administrative Agent or
of the Lenders, and this Agreement, as set forth herein, will replace the
Original Credit Agreement, which will have no remaining force and effect;
 
WHEREAS, pursuant to the terms of the Plan of Reorganization and in
consideration for the Lenders under the Original Credit Agreement consenting to
the conversion and continuation of Indebtedness under the Other Credit Agreement
(including the guarantees thereof) and the continuation of the second priority
liens on the collateral securing such Indebtedness, (x) the Guarantors under and
as defined in the Other Credit Agreement will guarantee the Obligations under
this Agreement and (y) the Obligations of the Credit Parties under this
Agreement will continue to be secured by a second priority Lien on the Secondary
Collateral; and
 
WHEREAS, the parties wish to amend and restate the Original Credit Agreement in
order to permit the transactions described above and to amend certain other
provisions of the Original Credit Agreement.
 
NOW, THEREFORE, the parties hereto agree that, effective as of the Restatement
Effective Date, the Original Credit Agreement shall be, and hereby is, amended
and restated in its entirety as follows:
 
SECTION 1.  Definitions and Accounting Terms.
 
1.01  Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 8.14.
 
“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Parent shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Parent and any officer or director of the Parent or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, none of the
Administra­tive Agent, the Collateral Agent or any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the Parent
or its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.
 
“Affiliated Lender” shall have the meaning provided in Section 12.04(d).
 
“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, each Joint Book Runner and each Issuing Lender.
 
“Aggregate Primary Collateral Vessel Value” shall have the meaning provided in
Section 9.09(a).
 
“Agreement” shall mean this Third Amended and Restated Credit Agreement, as
modified, supplemented, amended or restated from time to time.
 
“Applicable Margin” shall mean a percentage per annum equal to 4.00%.
 
“Applicable Property” shall have the meaning provided in Section 9.01.


“Approved Appraiser” shall mean H. Clarksons & Company Limited, Fearnleys Ltd.,
R.S. Platou Shipbrokers a.s., Lorentzen & Stemoco, Simpson Spence & Young Ltd.
or such other independent appraisal firm as may be acceptable to the
Administrative Agent.


“Arlington” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).
 
“Assignment of Charters” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”
 
“Assignment of Earnings” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”
 
“Assignment of Insurances” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”
 
“Bankruptcy Code” shall have the meaning provided in Section 10.05.
 
“Bankruptcy Court” shall have the meaning provided in the Recitals.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(i) the Prime Rate in effect on such day, (ii) the sum of the Federal Funds Rate
for such day plus ½ of 1% per annum and (iii) the Eurodollar Rate for a
Eurodollar Loan denominated in Dollars with a one-month interest period
commencing on such day plus 1.00%.  For purposes of this definition, the
Eurodollar Rate shall be determined using the Eurodollar Rate as otherwise
determined by the Administrative Agent in accordance with the definition of
Eurodollar Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the Eurodollar Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.
 
“Blocked Account” shall have the meaning provided in Section 9.09(b).
 
“Blocked Amount” shall have the meaning provided in Section 9.09(b).
 
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrowing” shall mean the borrowing of Tranche A Loans from all the Lenders
(other than Defaulting Lenders) on a given date having the same Interest Period.
 
“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City, Hamburg or London a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.
 
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.
 
“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.
 
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having, capital, (x) surplus and undivided profits aggregating in excess
of $200,000,000 and (y) a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s with
maturities of not more than one year from the date of acquisition by such
Person, (iii) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (ii) above, (iv)
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s and in each case maturing not more than one year after the
date of acquisition by such Person, and (v) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (iv) above.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Cash Flow Projections” shall have the meaning provided in Section 8.01(l).
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
 
“Change of Control” shall mean (i) the Parent shall at any time and for any
reason fail to own or control, directly or indirectly, 100% of the Equity
Interests of the Borrower and each Subsidiary Guarantor which owns a Primary
Collateral Vessel, except in the case of a non-U.S. Subsidiary Guarantor, any
such other ownership as required by applicable law, (ii) the sale, lease or
transfer of all or substantially all of the Parent’s assets to any Person or
group (as such term is used in Section 13(d)(3) of the Exchange Act), (iii) the
liquidation or dissolution of the Parent or the Borrower, (iv) (x) at any time
prior to the consummation of a Qualifying IPO, the Permitted Holders shall at
any time cease to own, directly or indirectly, beneficially or of record, shares
representing more than 50% of the outstanding voting or economic Equity
Interests of the Parent and (y) at any time upon or after the consummation of a
Qualifying IPO, (1) any Person or Persons constituting a “group” (as such term
is used in Section 13(d) and 14(d) of the Exchange Act, but excluding any
benefit plan of such Person or Persons and its or their Subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than a Permitted Holder, becomes the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of Stock representing more than 35% of the
outstanding voting Equity Interests of the Parent and (2) the percentage of
outstanding voting Equity Interests of the Parent so held by such Person or
Persons is greater than the percentage of outstanding voting Equity Interests of
the Parent beneficially owned, directly or indirectly, in the aggregate by the
Permitted Holders, (v) the replacement of a majority of the directors on the
board of directors of the Parent over a two-year period from the directors who
constituted the board of directors of the Parent at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the board of directors of the Parent then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved or (vi) a “change of control” or similar event shall occur as provided
in any outstanding Indebtedness (excluding Indebtedness with an aggregate
principal amount of less than $20,000,000) of Parent or any of its Subsidiaries
(or the documentation governing the same).  For the avoidance of doubt, the Plan
of Reorganization shall not constitute a Change of Control.
 
“Chapter 11 Proceedings” shall have the meaning provided in the Recitals.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Collateral” shall mean all Primary Collateral and Secondary Collateral.
 
“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.
 
“Collateral and Guaranty Requirements” shall mean with respect to each
Collateral Vessel or each Credit Party, as the case may be, the requirement
that:
 
(i)            each Subsidiary defined as a Subsidiary Guarantor shall have duly
authorized, executed and delivered to the Administrative Agent a reaffirmation
of the Subsidiaries Guaranty, substantially in the form of Exhibit E (as
modified, supplemented or amended from time to time, together with any Joinder
Agreement, the “Subsidiaries Guaranty”), or a joinder thereto substantially in
the form of Exhibit Q (as modified, supplemented or amended from time to time,
the “Joinder Agreement”), and the Subsidiaries Guaranty shall be in full force
and effect;
 
(ii)            the Parent, the Borrower, Arlington and each Subsidiary
Guarantor described in clause (x) of the definition thereof shall have (x) duly
authorized, executed and delivered the Second Amended and Restated Pledge
Agreement substantially in the form of Exhibit F-1 (as modified, supplemented or
amended from time to time, the “Pledge Agreement”) or a joinder thereto, and
shall have (A) delivered to the Collateral Agent, as pledgee, all the Pledged
Securities referred to therein, together with executed and undated transfer
powers, including, without limitation and to the extent applicable (within ten
days after the Effective Date), a charge over shares of any Bermuda registered
Subsidiary Guarantor taken by way of a Bermuda-law governed charge over shares,
and (B) otherwise complied with all of the requirements set forth in the Pledge
Agreement, and (y) duly authorized, executed and delivered any other related
documentation necessary or advisable to perfect the Lien on the Pledge Agreement
Collateral in the respective jurisdictions of formation of the respective
Subsidiary Guarantor, Arlington, the Parent or the Borrower, as the case may be;
 
(iii)           the Parent, GMSCII and each Subsidiary Guarantor described in
clause (y) of the definition thereof shall have (x) duly authorized, executed
and delivered the Amended and Restated Secondary Pledge Agreement substantially
in the form of Exhibit F-2 (as modified, supplemented or amended from time to
time, the “Secondary Pledge Agreement”) or a joinder thereto, and shall have (A)
delivered to the Other Agent, as pledgee and bailee on behalf of the Secured
Creditors in accordance with the Secondary Intercreditor Agreement, all the
Pledged Securities referred to therein, together with executed and undated
transfer powers, including, without limitation and to the extent applicable
(within ten days after the Effective Date), a charge over shares of any Bermuda
registered Subsidiary Guarantor taken by way of a Bermuda-law governed charge
over shares, and (B) otherwise complied with all of the requirements set forth
in the Secondary Pledge Agreement and (y) duly authorized, executed and
delivered to the Other Agent any other related documentation necessary or
advisable to perfect the Lien on the Secondary Pledge Agreement Collateral in
the respective jurisdictions of formation of the Parent, the respective
Subsidiary Guarantor or GMSCII, as the case may be;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(iv)           the Parent, the Borrower, Arlington, GMSCII and any other Person
that becomes a Credit Party at any time (other than a Credit Party that is a
Subsidiary Guarantor) shall have (x) duly authorized, executed and delivered the
Pari Passu Pledge Agreement substantially in the form of Exhibit F-3 (as
modified, supplemented or amended from time to time, the “Pari Passu Pledge
Agreement”) or a joinder thereto, and shall have complied with all of the
requirements set forth in the Pari Passu Pledge Agreement, and (y) duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the applicable Pledge Agreement Collateral in
the respective jurisdictions of formation of Arlington, the Parent, the
Borrower, GMSCII or such other Credit Party, as the case may be;
 
(v)           the Parent, GMSCII, Arlington, the Borrower, each Subsidiary
Guarantor that owns a Collateral Vessel, the Collateral Agent and Nordea (or
such other deposit account bank as the Administrative Agent may agree in its
sole discretion), as depositary bank, shall have duly executed and delivered a
control agreement substantially in the form attached to the Pledge Agreement,
the Secondary Pledge Agreement and/or the Pari Passu Pledge Agreement, as the
case may be (or, in each case, such other form as may be reasonably acceptable
to the Administrative Agent), with respect to any Concentration Account owned by
the Parent, GMSCII, Arlington, the Borrower or such Subsidiary Guarantor (or, if
a control agreement with respect to any such Concentration Account shall have
been executed and delivered by the Parent, GMSCII, Arlington, the Borrower or
any such Subsidiary Guarantor prior to the Restatement Effective Date, a
reaffirmation of such control agreement); provided that, prior to the Discharge
of the First-Priority Obligations (as defined in the Secondary Intercreditor
Agreement) in full, no Subsidiary Guarantor that owns a Secondary Collateral
Vessel shall be required to execute and deliver a control agreement to the
Collateral Agent with respect to a Concentration Account as defined in the
Secondary Pledge Agreement;
 
(vi)           each Subsidiary Guarantor that owns a Primary Collateral Vessel
shall (A) have duly authorized, executed and delivered reaffirmations of such
Subsidiary Guarantor’s (x) Assignment of Earnings substantially in the form of
Exhibit G-1 (as modified, supplemented or amended from time to time, the
“Assignment of Earnings”) and (y) Assignment of Insurances substantially in the
form of Exhibit H-1 (as modified, supplemented or amended from time to time, the
“Assignment of Insurances”), together covering all of such Subsidiary
Guarantor’s present and future Earnings and Insurance Collateral on such Primary
Collateral Vessels, and (B) use its commercially reasonably efforts to obtain an
Assignment of Charters substantially in the form of Exhibit B to the Assignment
of Earnings (as modified, supplemented or amended from time to time, the
“Assignment of Charters”) for any charter or similar contract that has as of the
execution date of such charter or similar contract a remaining term of 12 months
or greater (including any renewal or extension option) (or, if an Assignment of
Charters with respect to any such Primary Collateral Vessel shall have been
executed and delivered by any such Subsidiary Guarantor prior to the Restatement
Effective Date, a reaffirmation of such Assignment of Charters), and shall use
commercially reasonable efforts to provide appropriate notices and consents
related thereto, together covering all of such Subsidiary Guarantor’s present
and future Earnings and Insurance Collateral on such Primary Collateral Vessels,
in each case together with:
 
 
-7-

--------------------------------------------------------------------------------

 
 
(a)                 proper Financing Statements (Form UCC-1) or amendments
thereto, as requested by the Administrative Agent, in form for filing under the
UCC or in other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Pledge Agreement, the Pari Passu Pledge Agreement, the Assignment of Earnings,
Assignment of Charters and the Assignment of Insurances; and
 
(b)                 certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports, listing all effective financing statements that
name any Credit Party as debtor and that are filed in Washington, D.C. and any
other relevant jurisdiction, together with copies of such other financing
statements (none of which shall cover the Collateral, other than as set forth in
the Intercreditor Agreements, unless the Collateral Agent shall have received
Form UCC-3 Termination Statements (or such other termination statements as shall
be required by local law) fully executed for filing if required by applicable
laws in respect thereof);
 
(vii)          each Subsidiary Guarantor that owns a Secondary Collateral Vessel
shall (A) have duly authorized, executed and delivered reaffirmations of such
Subsidiary Guarantor’s (x) Assignment of Earnings substantially in the form of
Exhibit G-2 (as modified, supplemented or amended from time to time, the
“Secondary Assignment of Earnings”) and (y) Assignment of Insurances
substantially in the form of Exhibit H-2 (as modified, supplemented or amended
from time to time, the “Secondary Assignment of Insurances”), together covering
all of such Subsidiary Guarantor’s present and future Secondary Earnings and
Insurance Collateral on such Secondary Collateral Vessels, and (B) use its
commercially reasonably efforts to obtain an Assignment of Charters
substantially in the form of Exhibit B to the Secondary Assignment of Earnings
(as modified, supplemented or amended from time to time, the “Secondary
Assignment of Charters”) for any charter or similar contract that has as of the
execution date of such charter or similar contract a remaining term of twelve
months or greater (including any renewal or extension option) (or, if an
Assignment of Charters with respect to any such Secondary Collateral Vessel
shall have been executed and delivered by any such Subsidiary Guarantor prior to
the Restatement Effective Date, a reaffirmation of such Assignment of Charters),
and shall use commercially reasonable efforts to provide appropriate notices and
consents related thereto, together covering all of such Subsidiary Guarantor’s
present and future Secondary Earnings and Insurance Collateral on such Secondary
Collateral Vessels, in each case together with:
 
(a)                 proper Financing Statements (Form UCC-1) or amendments
thereto, as requested by the Administrative Agent, in form for filing under the
UCC or in other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Secondary Pledge Agreement, the Secondary Assignment of Earnings, the Secondary
Assignment of Charters and the Secondary Assignment of Insurances; and
 
(b)                 certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports, listing all effective financing statements that
name any Credit Party as debtor and that are filed in Washington, D.C. and any
other relevant jurisdiction, together with copies of such other financing
statements (none of which shall cover the Collateral, other than as set forth in
the Intercreditor Agreements, unless the Collateral Agent shall have received
Form UCC-3 Termination Statements (or such other termination statements as shall
be required by local law) fully executed for filing if required by applicable
laws in respect thereof);
 
 
-8-

--------------------------------------------------------------------------------

 
 
(viii)         each Subsidiary Guarantor that owns a Collateral Vessel shall
have duly authorized, executed and delivered, and caused to be recorded in the
appropriate Vessel registry (x) in the case of each Primary Collateral Vessel, a
Collateral Vessel Mortgage (together with any amendments thereto as may be
requested by the Collateral Agent on or prior to the Restatement Effective Date
in form and substance satisfactory to the Collateral Agent and the Subsidiary
Guarantor that owns such Primary Collateral Vessel) with respect to such Primary
Collateral Vessel and such Collateral Vessel Mortgage shall be effective to
create in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable first priority security interest, in and lien upon such Primary
Collateral Vessel and (y) in the case of each Secondary Collateral Vessel, a
Secondary Collateral Vessel Mortgage (together with any amendments thereto as
may be requested by the Collateral Agent on or prior to the Restatement
Effective Date in form and substance satisfactory to the Collateral Agent and
the Subsidiary Guarantor that owns the relevant Secondary Collateral Vessel)
with respect to such Secondary Collateral Vessel and such Secondary Collateral
Vessel Mortgage shall be effective to create in favor of the Collateral Agent
and/or the Lenders a legal, valid and enforceable second priority security
interest, in and lien upon such Secondary Collateral Vessel, in each case
subject only to Permitted Liens;
 
(ix)           all filings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Collateral Agent to
perfect and preserve the security interests described in clauses (ii) through
and including (vii) above shall have been duly effected and the Collateral Agent
shall have received evidence thereof in form and substance reasonably
satisfactory to the Collateral Agent;
 
(x)            the Administrative Agent shall have received each of the
following:
 
(a)                 certificates of ownership from appropriate authorities
showing (or confirmation updating previously reviewed certificates and
indicating) the registered ownership of such Collateral Vessel by the relevant
Subsidiary Guarantor;
 
(b)                 the results of maritime registry searches with respect to
such Collateral Vessel, indicating no record liens other than Liens in favor of
the Collateral Agent and/or the Lenders and Permitted Liens;
 
(c)                 class certificates from a classification society listed on
Schedule X or another classification society reasonably acceptable to the
Administrative Agent, indicating that such Collateral Vessel meets the criteria
specified in Section 7.24;
 
(d)                 certified copies of all agreements related to the technical
and commercial management of each Collateral Vessel;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(e)                 certified copies of all ISM and ISPS Code documentation for
each Collateral Vessel; and
 
(f)                 a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent (it being understood that
Leeds and Leeds, AON and Marsh are acceptable) with respect to the insurance
maintained by the Credit Parties in respect of such Collateral Vessel, together
with a certificate from such broker certifying that such insurances (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds for the protection of the Administrative
Agent, the Collateral Agent and/or the Lenders as mortgagee, (ii) otherwise
conform with the insurance requirements of each respective Collateral Vessel
Mortgage or Secondary Collateral Vessel Mortgage, as applicable and (iii) comply
with the Required Insurance;
 
(xi)           the Administrative Agent shall have received from (a) special New
York counsel to each of the Credit Parties (which shall be Kirkland & Ellis LLP
or other counsel to each of the Credit Parties qualified in such jurisdiction
and reasonably satisfactory to the Administrative Agent), an opinion addressed
to the Administrative Agent and each of the Lenders and dated as of the
Restatement Effective Date covering the matters set forth in Exhibit C-1, (b)
special New York maritime counsel to each of the Credit Parties (which shall be
Constantine P. Georgiopoulos or other counsel to each of the Credit Parties
qualified in such jurisdiction and reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the Restatement Effective Date covering the matters set forth in
Exhibit C-2, (c) special Marshall Islands counsel to each of the Credit Parties
(which shall be Dennis J. Reeder, Esq. or other counsel to each of the Credit
Parties qualified in such jurisdiction and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the Restatement Effective Date covering the
matters set forth in Exhibit C-3, (d) special Liberian counsel to each of the
Credit Parties (which shall be George E. Henries, Esq. or other counsel to each
of the Credit Parties qualified in such jurisdiction and reasonably satisfactory
to the Administrative Agent), an opinion addressed to the Administrative Agent
and each of the Lenders and dated as of the Restatement Effective Date covering
the matters set forth in Exhibit C-4, (e) special Bermuda counsel to each of the
Credit Parties (which shall be Conyers, Dill & Pearman Limited or other counsel
to each of the Credit Parties qualified in such jurisdiction and reasonably
satisfactory to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Restatement
Effective Date covering the matters set forth in Exhibit C-5 and (f) counsel to
each of the Credit Parties in the jurisdiction of the flag of the Collateral
Vessel, an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the Restatement Effective Date covering such matters as shall be
reasonably required by the Administrative Agent, in each case which shall (x) be
in form and substance reasonably acceptable to the Administrative Agent and (y)
cover the matters set forth in the relevant Exhibit, including the perfection of
the security interests (other than those to be covered by opinions delivered
pursuant to the other opinions above) granted pursuant to the Security
Documents, and such other matters incidental to the transactions contemplated
herein as the Administrative Agent may reasonably request; and
 
 
-10-

--------------------------------------------------------------------------------

 
 
(xii)           (a) the Administrative Agent shall have received a certificate,
dated the Restatement Effective Date and reasonably acceptable to the
Administrative Agent, signed by the Chairman of the Board, Chief Executive
Officer, the President, any Vice President, the Treasurer or an authorized
manager, member or general partner of each Credit Party (other than any Credit
Party that delivered such a certificate pursuant to the Original Credit
Agreement), and attested to by the Secretary or any Assistant Secretary (or, to
the extent such Credit Party does not have a Secretary or Assistant Secretary,
the analogous Person within such Credit Party) of such Credit Party, as the case
may be, substantially in the form of Exhibit D, with appropriate insertions,
together with copies of the Certificate of Incorporation and By-Laws (or
equivalent organizational documents) of such Credit Party and the resolutions of
such Credit Party referred to in such certificate authorizing the consummation
of the Transaction; provided that such documents shall not be required to be
delivered so long as such Credit Party certifies that there have been no changes
made in the organizational documents delivered in connection with the Original
Credit Agreement; and (b) the Administrative Agent shall have received copies of
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the Administrative Agent may have reasonably requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.
 
“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of Collateral by the Parent or any of its Subsidiaries to any Person
other than the Parent or any Subsidiary of the Parent or (ii) any Event of Loss
of any Collateral Vessel; provided, however, that the charter of any Collateral
Vessel shall not be considered a Collateral Disposition.
 
“Collateral Vessel” shall mean each Primary Collateral Vessel and each Secondary
Collateral Vessel.
 
“Collateral Vessel Mortgage” shall mean, with respect to the Primary Collateral
Vessels, a first priority statutory mortgage and deed of covenants supplemental
thereto or a first preferred mortgage in substantially the form of Exhibit I-1,
Exhibit I-3 or Exhibit I-4, as applicable, or such other form as may be
reasonably satisfactory to the Administrative Agent, as such first priority
statutory mortgage and deed of covenants supplemental thereto or a first
preferred mortgage may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
 
“Concentration Account” shall have the meaning provided in the Pledge Agreement,
the Secondary Pledge Agreement and/or the Pari Passu Pledge Agreement, as
applicable.
 
“Consolidated Cash Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense paid or payable in cash of the Parent and its
Subsidiaries (including, without limitation, to the extent included under GAAP,
all commission, discounts and other commitment fees and charges (e.g., fees with
respect to letters of credit, Interest Rate Protection Agreements and Other
Hedging Agreements) for such period (calculated without regard to any
limitations on payment thereof), adjusted to exclude (to the extent same would
otherwise be included in the calculation above in this clause (i)), the
amortization of any deferred financing costs for such period and any interest
expense actually “paid in kind” or accreted during such period, plus (ii)
without duplication, that portion of Capitalized Lease Obligations of the Parent
and its Subsidiaries on a consolidated basis representing the interest factor
for such period, minus (iii) cash interest income.
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period adjusted by (A) adding thereto the following to the extent deducted
in calculating such Consolidated Net Income: (i) consolidated interest expense
and amortization of debt discount and commissions and other fees and charges
associated with Indebtedness for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any extraordinary losses, expenses or charges
for such period, (v) any non-cash management retention or incentive program
payments for such period, (vi) non-cash restricted stock compensation, (vii) any
non-cash charges or losses, including, without limitation, non-cash compensation
expenses for such period, less any extraordinary gains for such period, (viii)
any losses from the sales of any Vessels for such period, (ix) all costs and
expenses incurred (a) prior to or within 180 days following the Restatement
Effective Date and, in no event, later than December 31, 2012, in connection
with the Transaction (including, without limitation, any payments of interest,
fees and expenses made pursuant to, or in connection with, the DIP Credit
Agreement and the Plan of Reorganization (in each case, including, but not
limited to, fees to advisors, professionals, attorneys, the Administrative
Agent, Lenders and Oaktree Capital Management L.P. and its Affiliates)) and (b)
in connection with any equity issuances permitted hereunder so long as,
notwithstanding anything set forth herein to the contrary, the Net Cash Proceeds
of such equity issuances are applied to the prepayment of the Loans and such
prepayments are applied to reduce the Scheduled Repayment due on the Maturity
Date, (x) non-recurring costs, charges and expenses for severance and
restructuring (including, without limitation, fees and expenses incurred in
connection with the winding up of all of the Parent and its Subsidiaries’
activities and operations in Portugal and any one-time cash charges in
connection with the closing of an office for such period), (xi) all
non-recurring fees, costs and expenses related to any litigation or settlements,
and (xii) the amount of cost savings and expenses projected by the Borrower to
be realized (including synergies) as a result of, or as a result of actions
taken, committed to be taken or planned to be taken within one year, pursuant to
a binding written contract with a tangible and quantifiable cost savings
(calculated on a pro forma basis as though such items had been realized on the
first day of the period provided that all such adjustments pursuant to this
clause (xii) shall not exceed (a) $10,000,000 in the aggregate in any
four-quarter period and (b) $25,000,000 in the aggregate from the Restatement
Effective Date to and including the Maturity Date, and (B) subtracting therefrom
the following to the extent added in calculating such Consolidated Net Income:
(i) any extraordinary gains for such period and (ii) any gains from the sales of
any Vessels for such period.  Unless otherwise agreed to by the Administrative
Agent, for purposes of this definition of “Consolidated EBITDA,” “non-recurring”
means any expense, loss or gain as of any date that (i) did not occur in the
ordinary course of the Parent or its Subsidiaries’ business and (ii) is of a
nature and type that has not occurred in the prior two years and is not
reasonably expected to recur in the future.
 
 
-12-

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Parent and its Subsidiaries determined in accordance with
GAAP.
 
“Consolidated Net Indebtedness” shall mean, with respect to any Person, as at
any relevant date, (x) the aggregate outstanding principal amount of the Loans
under this Agreement and the loans under the Other Credit Agreement, plus (y)
the aggregate outstanding principal amount of any other Indebtedness of the
Parent or any of its Subsidiaries permitted pursuant to Sections 9.04(v) and
9.04(vi), less (z) an amount equal to the Unrestricted Cash and Cash Equivalents
of the Parent and its Subsidiaries as at such date.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property consti­tut­ing direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to pur­chase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obliga­tion or (iv)
otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business and any products warranties
extended in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if the less, the maximum amount of such primary obligation for
which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or deter­min­able, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
 
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations”.
 
“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Subsidiaries Guaranty, each Intercreditor Agreement, each Joinder Agreement
and, after the execution and delivery thereof, each addi­tional guaranty or
additional security document executed pursuant to Section 8.11.
 
“Credit Party” shall mean the Parent, the Borrower, GMSCII, Arlington, each
Subsidiary Guarantor, and any other Subsidiary of the Parent which at any time
executes and delivers any Credit Document (other than solely an acknowledgment
of a pledge of such Person’s equity).
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
“Deferred Amortization Amount” shall mean $66,024,848.
 
“DIP Credit Agreement” shall mean the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of November 17, 2011 (as
amended, modified and/or supplemented from time to time to, but not including
the Restatement Effective Date), among the Borrower and GMSCII, as co-borrowers,
the Parent, certain Subsidiaries of the Parent and the Borrowers party thereto
as guarantors, the lenders party thereto and Nordea, as administrative agent and
collateral agent.
 
“Dividend” shall mean, with respect to any Person, a dividend, distribution or
return of any equity capital to its stockholders, partners or members, any other
distribution, payment or delivery of property or cash to its stockholders,
partners or members in their capacity as such (other than common stock,
Qualified Preferred Stock and the right to purchase any of such stock of such
Person), the redemption, retirement, purchase or acquisition, directly or
indirectly, for a consideration of any shares of any class of its capital stock
or any other Equity Interests outstanding on or after the Restatement Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock or other Equity Interests), or the setting aside of any funds for
any of the foregoing purposes, or the granting of permission to any of its
Subsidiaries to purchase or otherwise acquire for a consideration (other than
common stock, Qualified Preferred Stock and the right to purchase any of such
stock of such Person) any shares of any class of the capital stock or any other
Equity Interests of such Person outstanding on or after the Restatement
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests) except for share repurchases
resulting from the unwinding of any share sale requiring the repayment of any
advances in connection with such sale as a result of any default on payment on
the part of the ultimate purchaser of such shares.  Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, equity incentive or achievement plans or any similar plans
or setting aside of any funds for the foregoing purposes.  For the avoidance of
doubt, any non-cash anti-dilution adjustments under the warrants listed on
Schedule XIII shall not constitute a Dividend.
 
“Documents” shall mean the Credit Documents.
 
“Dollars” and the sign “$” shall each mean lawful money of the United States.
 
“Drawing” has the meaning provided in Section 3.03(b).
 
“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the respective Assignment of Insurances.
 
“Effective Yield” shall mean, as to any Loans, or other loans of any tranche,
the effective yield on such loans as determined by the Administrative Agent,
taking into account the applicable interest rate margins, any interest rate
floors or similar devices and all fees, including recurring, upfront or similar
fees or original issue discount (amortized over the shorter of (x) the life of
such loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such loans, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders and customary consent fees paid generally to
consenting Lenders.  All such determinations made by the Administrative Agent
shall, absent manifest error, be final, conclusive and binding on the Borrower
and the Lenders and the Administrative Agent shall have no liability to any
Person with respect to such determination absent gross negligence or willful
misconduct.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Restatement Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act); provided that none of the Borrower, the
Guarantors nor any of their respective Affiliates shall be an Eligible
Transferee at any time, except as provided for in Section 12.04(d).
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judi­cial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any per­mit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
 
“Environmental Law” shall mean any applicable federal, state, foreign,
international or local statute, law, treaty, protocol, rule, regulation,
ordinance, code, or rule of common law, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment, to
the extent binding on the Parent or any of its Subsidiaries, relating to the
environment or to Hazardous Materials, including, without limitation, CERCLA;
OPA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any applicable state,
foreign, international or local counterparts or equivalents thereof, in each
case as amended from time to time; and any applicable rules, regulations or
requirements of a classification society in respect of any Collateral Vessel.
 
“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.
 
 
-15-

--------------------------------------------------------------------------------

 
 
“Equity Contribution Agreement” shall mean the Equity Purchase Agreement, dated
as of December 15, 2011 (as amended, restated, supplemented or otherwise
modified from time to time through, but not including, the Restatement Effective
Date), by and among the Parent, Oaktree Principal Fund V, L.P., Oaktree
Principal Fund V (Parallel), L.P., Oaktree FF Investment Fund, L.P. - Class A,
and OCM Asia Principal Opportunities Fund, L.P., which Equity Contribution
Agreement (i) shall contain a minimum liquidity requirement with respect to the
Parent and its Subsidiaries that is reasonably satisfactory to the
Administrative Agent and (ii) shall not have been amended, restated,
supplemented or otherwise modified in such a manner as is adverse to the
interests of the Lenders.
 
“Equity Conversion” shall mean the conversion of all outstanding secured
obligations under the Amended and Restated Credit Agreement, dated as of May 6,
2011, by and among the Borrower and GMSCII, as co-borrowers, the Parent and
certain of their respective Subsidiaries, OCM Marine Investments CTB, Ltd., as
initial lender, and OCM Administrative Agent, LLC, as administrative agent and
collateral agent, into equity of the Parent pursuant to the Equity Contribution
Agreement on the terms and in the amounts set forth in the Plan of
Reorganization.
 
“Equity Interests” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock and
(iii) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited).
 
“Equity Investment” shall mean that certain cash Investment in the Parent of not
less than $175,000,000 from the issuance of Equity Interests by the Parent to
(x) an existing or newly-formed entity capitalized by funds managed by Oaktree
Capital Management L.P. or one or more of its affiliates and (y) any other third
party identified by the Permitted Holders to the Administrative Agent,
including, but not limited to, any noteholders that previously held any Senior
Unsecured Notes prior to the Restatement Effective Date on the terms and
conditions specified in the Equity Contribution Agreement, (i) $35,350,780 of
which shall have been contributed by the Parent to the Borrower to partially
repay then outstanding Loans under and as defined in the Original Credit
Agreement and (ii) $39,649,220 of which shall have been contributed by the
Parent to GMSCII to partially repay then outstanding loans under the Original
Other Credit Agreement, in each case on terms set forth in the Plan of
Reorganization.
 
“Equity Proceeds Amount” shall mean, on any date, the amount of Net Cash
Proceeds received by the Parent from the issuance of Equity Interests of the
Parent after the Restatement Effective Date (excluding, for the avoidance of
doubt, the Equity Investment) less the cash amount expended by the Parent and
its Subsidiaries to (i) make Investments pursuant to Section 9.05(vi), (ii) make
any Capital Expenditures (other than maintenance Capital Expenditures) and (iii)
make any other cash expenditures not in the ordinary course of business (for the
avoidance of doubt, funding operating losses, working capital and repayment of
Indebtedness will be deemed to be capital expenditures in the ordinary course of
business for this purpose), in each case without duplication and after the
Restatement Effective Date.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
 
-16-

--------------------------------------------------------------------------------

 
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Subsidiary of the Parent would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
 
“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
(a) the offered rate (rounded upward to the nearest 1/16 of one percent) for
deposits of Dollars for a period equivalent to such period at or about 11:00
A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Reuters LIBOR 01 Page (or such other service as may be
nominated by the British Bankers’ Association as the information vendor for
displaying the London Interbank Offered Rates of major banks in the London
interbank Eurodollar market) (the “Screen Rate”); provided that if on such date
no such rate is so displayed or, in the case of the initial Interest Period in
respect of a Loan, if less than three Business Days’ prior notice of such Loan
shall have been delivered to the Administrative Agent, the Eurodollar Rate for
such period shall be the arithmetic average (rounded upward to the nearest 1/16
of 1%) of the rate quoted to the Administrative Agent by the Reference Banks for
deposits of Dollars in an amount approximately equal to the amount in relation
to which the Eurodollar Rate is to be determined for a period equivalent to such
applicable Interest Period by prime banks in the London interbank Eurodollar
market at or about 11:00 A.M. (London time) on the second Business Day before
the first day of such period, in each case divided (and rounded upward to the
nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D); provided, further,
that if any such rate is below zero, the Eurodollar Rate for such period will be
deemed to be zero.
 
“Event of Default” shall have the meaning provided in Section 10.
 
“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, a Collateral Vessel.  An Event of Loss shall be deemed to have
occurred: (i) in the event of an actual loss of a Collateral Vessel, at the time
and on the date of such loss or if that is not known at noon Greenwich Mean Time
on the date which such Collateral Vessel was last heard from; (ii) in the event
of damage which results in a constructive or compromised or arranged total loss
of a Collateral Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same.  Notwithstanding the foregoing, if such Collateral
Vessel shall have been returned to the Borrower or any Subsidiary Guarantor
following any event referred to in clause (y) above prior to the date upon which
payment is required to be made under Section 5.02(c) hereof, no Event of Loss
shall be deemed to have occurred by reason of such event.
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Excess Liquidity” shall mean, for each Payment Date, the amount by which (a)
the daily average for the 30 consecutive day period ending on such Payment Date
of the amount by which the Unrestricted Cash and Cash Equivalents of the Parent
and its Subsidiaries (excluding the Equity Proceeds Amount and any amounts
permitted to be retained by the Parent and its Subsidiaries pursuant to Section
5.02(c), if any) exceeds (b) the sum of (x) the aggregate amount of (i) any
Scheduled Repayment and any interest payment to be made under this Agreement
and/or (ii) any scheduled amortization payment and any interest payment to be
made under the Other Credit Agreement, in each case within three Business Days
of such Payment Date and (y) for any Payment Date (i) from the Restatement
Effective Date to and including December 31, 2012, $100,000,000, (ii) from
January 1, 2013 to and including December 31, 2013, $75,000,000, and (iii)
thereafter, $70,000,000.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” shall mean (i) any tax imposed on or measured by the net
income, net profits or any franchise tax based on net income, net profits or net
worth, of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein,
(ii) any branch profits taxes imposed by any jurisdiction in which the recipient
Lender is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein, (iii) in the case of any Lender, any withholding tax that is imposed
by the Marshall Islands on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement or designates a new lending office
(except to the extent that, pursuant to Section 5.04, amounts with respect to
such taxes were payable to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office) or is attributable to such Lender’s failure to comply with
Section 5.04(b), and (iv) taxes imposed on any “withholdable payment” payable to
a recipient Lender as a result of the failure of such recipient to satisfy the
applicable requirements as set forth in FATCA).
 
“Existing Indebtedness” shall have the meaning provided in Section 7.20.
 
“Existing Letter of Credit” shall have the meaning provided in Section 3.01.
 
“Existing Letter of Credit Back-Stop Arrangements” shall have the meaning
provided in Section 2.13(a)(i).
 
“Existing Letter of Credit Exposure” shall mean, at any time, the aggregate
amount of all Existing Letter of Credit Outstandings at such time in respect of
Existing Letters of Credit.  The Existing Letter of Credit Exposure of any
Lender at any time shall be its Percentage of the aggregate Existing Letter of
Credit Exposure at such time.
 
“Existing Letter of Credit Fee” shall have the meaning provided in Section
4.01(b).
 
“Existing Letter of Credit Outstandings” shall mean, at any time, the sum of (i)
the aggregate Stated Amount of all outstanding Existing Letters of Credit and
(ii) the amount of all Unpaid Drawings.
 
 
-18-

--------------------------------------------------------------------------------

 
 
“Facing Fee” shall have the meaning provided in Section 4.01(c).
 
“Fair Market Value” of any Collateral Vessel at any time shall mean the average
of the fair market value of such Collateral Vessel on the basis of an individual
charter-free arm’s-length transaction between a willing and able buyer and
seller not under duress as set forth in the appraisals of at least two Approved
Appraisers most recently delivered to, or obtained by, the Administrative Agent
prior to such time pursuant to Section 8.01(d).
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
 
“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.
 
“Final DIP/Cash Collateral Order” shall mean that certain Final Order, which was
entered by the Bankruptcy Court on December 15, 2011 in respect of the Chapter
11 Proceeding pursuant to Section 361, 363 and 364 of the Bankruptcy Code and
Rule 4001 of the Federal Rules of Bankruptcy Procedure authorizing the debtors
named therein to (I) use cash collateral of the Prepetition Secured Parties (as
defined therein), (II) obtain secured superpriority post-petition financing and
(III) provide adequate protection to the Prepetition Secured Parties.
 
“Financial Covenants” shall mean the covenants set forth in Sections 9.08
through 9.10, inclusive.
 
“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Collateral Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such transfer:
 
(i)            On each Flag Jurisdiction Transfer Date, the Credit Party which
is consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the
appro­priate Collateral Vessel registry a Collateral Vessel Mortgage or
Secondary Collateral Vessel Mortgage, as applicable, substantially in the form
of Exhibit I (with such modifications as are required by or appropriate for the
applicable Acceptable Flag Jurisdiction of the Collateral Vessel), with respect
to the Collateral Vessel being transferred (the “Transferred Vessel”) and (x) in
the case of the Primary Collateral Vessels, the Collateral Vessel Mortgage shall
be effective to create in favor of the Collateral Agent and/or the Lenders a
legal, valid and enforceable first priority security interest, in and lien upon
such Transferred Vessel, and (y) in the case of the Secondary Collateral
Vessels, the Secondary Collateral Vessel Mortgage shall be effective to create
in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable second priority security interest in, and lien upon, such
Transferred Vessel, in each case subject only to Permitted Liens.  All filings,
deliv­eries of instruments and other actions necessary or desirable in the
reasonable opinion of the Collateral Agent to perfect and preserve such security
interests shall have been duly effected and the Collateral Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Collateral Agent.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(ii)            On each Flag Jurisdiction Transfer Date, the Administrative
Agent shall have received from (A) Constantine P. Georgiopoulos, special New
York maritime counsel to the Credit Parties (or other counsel to such Credit
Parties reasonably satisfactory to the Administrative Agent), an opinion
addressed to the Adminis­tra­tive Agent and each of the Lenders and dated such
Flag Jurisdiction Transfer Date, which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the recordation
of the security interests granted pursuant to the Collateral Vessel Mortgage(s)
or the Secondary Collateral Vessel Mortgage(s), as applicable, to be delivered
on such date and such other matters incident thereto as the Administrative Agent
may reasonably request and (B) local counsel to the Credit Parties consummating
the relevant Flag Jurisdiction Transfer reasonably satisfactory to the
Administrative Agent practicing in those jurisdictions in which the Transferred
Vessel is registered and/or the Credit Party owning such Transferred Vessel is
organized, which opinions shall be addressed to the Administrative Agent and
each of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover the perfection of the security interests granted pursuant to the
Collateral Vessel Mortgage(s) or the Secondary Collateral Vessel Mortgage(s), as
applicable, and such other matters incident thereto as the Administrative Agent
may reasonably request.
 
(iii)           On each Flag Jurisdiction Transfer Date:
 
(A)               The Administrative Agent shall have received (x) certificates
of ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of the
Transferred Vessel transferred on such date by the relevant Subsidiary Guarantor
and (y) the results of maritime registry searches with respect to the
Transferred Vessel transferred on such date, indicating no record liens other
than Liens in favor of the Collateral Agent and/or the Lenders and Permitted
Liens.
 
(B)               The Administrative Agent shall have received a report, in form
and scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Transferred Vessel transferred on such date, together with a certificate
from such broker certifying that such insurances (i) are placed with such
insurance companies and/or underwriters and/or clubs, in such amounts, against
such risks, and in such form, as are customarily insured against by similarly
situated insureds for the protection of the Administrative Agent and/or the
Lenders as mortgagee and (ii) conform with the insurance require­ments of the
respective Collateral Vessel Mortgage or Secondary Collateral Vessel Mortgage,
as applicable.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(iv)           On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by the Chairman of the Board, Chief Executive
Officer, the President, any Vice President, the Treasurer or an authorized
manager, member or general partner of the Credit Party commencing such Flag
Jurisdiction Transfer, certifying that (A) all necessary governmental (domestic
and foreign) and third party approvals and/or consents in connection with the
Flag Jurisdiction Transfer being consummated on such date and otherwise referred
to herein shall have been obtained and remain in effect, (B) there exists no
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon such Flag Jurisdiction Transfer or the other
transactions contemplated by this Agreement and (C) copies of resolutions
approving the Flag Jurisdiction Transfer of such Credit Party and any other
matters the Administrative Agent may reasonably request.
 
“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.
 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“GAAP” shall have the meaning provided in Section 12.07(a).
 
“GMSCII” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Guaranteed Creditors” shall mean and include each of the Lender Creditors and
each of the Swap Creditors.
 
“Guarantors” shall mean the Parent, GMSCII, Arlington and each Subsidiary
Guarantor.
 
“Guaranty” shall mean, collectively, the Holdings Guaranty and the Subsidiaries
Guaranty.
 
“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws because of its
dangerous or deleterious properties or characteristics.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Holdings Guaranty” shall mean the guaranty of the Parent, Arlington and GMSCII
pursuant to Section 13.
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebted­ness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (to the extent of the value of the respective property),
(iv) the aggregate amount required to be capitalized under leases under which
such Person is the lessee, (v) all obligations of such person to pay a specified
purchase price for goods or services, whether or not delivered or accepted,
i.e., take-or-pay and similar obligations, (vi) all Contingent Obligations of
such Person, (vii) all obligations under any Interest Rate Protection Agreement
or Other Hedging Agreement or under any similar type of agreement and (viii) the
maximum amount available to be drawn under all Existing Letters of Credit issued
for the account of such Person and all Unpaid Drawings in respect of such
Existing Letters of Credit; provided that Indebtedness shall in any event not
include trade payables and expenses accrued in the ordinary course of business.
 
“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Loans made by such Lender and then outstanding
and (b) such Lender’s Percentage in the aggregate amount of all Existing Letter
of Credit Outstandings at such time.
 
“Intercreditor Agreements” shall mean the Primary Intercreditor Agreement and
the Secondary Intercreditor Agreement.
 
“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.
 
“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Cash Interest Expense
for such period.
 
“Interest Period” shall have the meaning provided in Section 2.08.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agree­ment, interest rate cap agreement, interest collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
 
“Investments” shall have the meaning provided in Section 9.05.
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Issuing Lender” shall have the meaning provided in Section 3.01.
 
“Joinder Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.
 
“Joint Book Runners” shall mean Nordea and DNB Bank ASA.
 
“Judgment Currency” shall have the meaning provided in Section 13.09(a).
 
“Judgment Currency Conversion Date” shall have the meaning provided in Section
13.09(a).
 
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 12.04(b).
 
“Lender Creditors” shall mean the Lenders, the Issuing Lender, the Collateral
Agent and the Administrative Agent.
 
“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing or to fund its
portion of any unreimbursed payment with respect to an Existing Letter of
Credit, (ii) such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, or (iii) such Lender having notified the Administrative Agent, any
Issuing Lender and/or any Credit Party (x) that it does not intend to comply
with its obligations under Sections 2.01 or Section 3, as the case may be, in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section or (y) of the events described
in preceding clause (ii); provided that, for purposes of (and only for purposes
of) Sections 2.12 (with respect to clause (i) below) and 2.13 and any
documentation entered into pursuant to the Existing Letter of Credit Back-Stop
Arrangements (and the term “Defaulting Lender” as used therein), the term
“Lender Default” shall also include, as to any Lender, (i) any Affiliate of such
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (ii) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, (iii) any default by such Lender with respect to its
funding obligations under any other credit facility to which it is a party and
which any Issuing Lender or the Administrative Agent reasonably believes in good
faith has occurred and is continuing, and (iv) the failure of such Lender to
make available its portion of any Borrowing or to fund its portion of any
unreimbursed payment with respect to an Existing Letter of Credit pursuant to
Section 3.02(c) within one (1) Business Day of the date (x) the Administrative
Agent (in its capacity as a Lender) or (y) Lenders constituting the Required
Lenders with Loans has or have, as applicable, funded its or their portion
thereof.
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrange­ment, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
 
“Loan” shall mean each Tranche A Loan and each Tranche B Loan.
 
“Loan to Value Ratio” shall mean, at any date of determination, the ratio of
Consolidated Net Indebtedness of the Parent and its Subsidiaries on such date to
the aggregate Fair Market Value of all Collateral Vessels owned by the Credit
Parties on such date.
 
“Margin Regulations” shall mean the provisions of Regulations T, U and X of the
Board of Governors of the Federal Reserve System.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Market Disruption Event” shall mean with respect to any Loans:
 
 
(i)
if, at or about noon on the Interest Determination Date for the relevant
Interest Period, the Screen Rate is not available and none or only one of the
Reference Banks supplies a rate to the Administrative Agent to determine the
Eurodollar Rate for the relevant Interest Period; or

 
 
(ii)
before close of business in New York on the Interest Determination Date for the
relevant Interest Period, the Administrative Agent receives notice from a Lender
or Lenders the sum of whose outstanding Loans in the aggregate exceed 50% of the
Loans that (i) the cost to such Lenders of obtaining matching deposits in the
London interbank Eurodollar market for the relevant Interest Period would be in
excess of the Eurodollar Rate for such Interest Period or (ii) such Lenders are
unable to obtain funding in the London interbank Eurodollar market.

 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, assets, liabilities, condition (financial or otherwise) of
(x) the Collateral Vessels taken as a whole, (y) the Borrower, GMSCII, Arlington
and the Subsidiary Guarantors taken as a whole, or (z) the Parent and its
Subsidiaries taken as a whole, (ii) the rights and remedies of the Lenders or
the Administrative Agent or (iii) the ability of the Borrower or the Borrower
and its Subsidiaries, taken as a whole, to perform its or their Obligations.
 
“Maturity Date” shall mean May 17, 2017.
 
“Minimum Borrowing Amount” shall mean $1,000,000.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.
 
“Net Cash Proceeds” shall mean, (x) with respect to any Collateral Disposition,
the aggregate cash payments (including any cash received by way of deferred
payment pursuant to a note receivable issued in connection with such Collateral
Disposition, other than the portion of such deferred payment constituting
interest, but only as and when received) received by the Parent or the Borrower
or any of their respective Subsidiaries from such Collateral Disposition net of
(i) reasonable transaction costs (including, without limitation, reasonable
attorney’s fees) and sales commissions and (ii) the estimated marginal increase
in income taxes and any stamp tax payable by the Parent, the Borrower or any of
its Subsidiaries as a result of such Collateral Disposition and (y) with respect
to the issuance of any Equity Interests, the aggregate cash proceeds received by
the Parent from such equity issuance net of reasonable transaction costs related
thereto (including, without limitation, reasonable attorney’s fees).
 
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
 
“Non-Recourse Indebtedness” shall mean any Indebtedness of a Non-Recourse
Subsidiary that is non-recourse to any Credit Party and for which no Credit
Party provides any credit support; provided such Indebtedness may be full
recourse to the Non-Recourse Subsidiary.
 
“Non-Recourse Subsidiary” shall mean (x) any Subsidiary listed on Schedule XVI
hereto and (y) any Subsidiary that is not a Credit Party and is identified by
the Parent in writing to the Administrative Agent after the Restatement
Effective Date to be a “Non-Recourse Subsidiary”; provided that (i) neither the
Parent nor any Subsidiary of the Parent (other than a Non-Recourse Subsidiary)
shall have any liability or recourse with respect to any Non-Recourse
Indebtedness of such Non-Recourse Subsidiary, (ii) any such designation of a
Subsidiary as a “Non-Recourse Subsidiary” shall be deemed to be a permanent
“Investment” in such Subsidiary in an amount (proportionate to the Parent’s
Equity Interest (directly or through a Subsidiary thereof) in such Subsidiary)
equal to the fair market value of the net assets of such Subsidiary at the time
such Subsidiary is designated a Non-Recourse Subsidiary and (iii) for the
avoidance of doubt, Investments in Non-Recourse Subsidiaries may only be made
pursuant to Section 9.05(vi).
 
“Note” shall have the meaning provided in Section 2.05(a).
 
“Notice of Interest Period Election” shall have the meaning provided in Section
2.08(a).
 
“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“Obligation Currency” shall have the meaning provided in Section 13.09(a).
 
 
-25-

--------------------------------------------------------------------------------

 
 
“Obligations” shall mean (i) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of (x) the principal of,
premium, if any, and interest on the Notes issued by, and the Tranche A Loans
made to, the Borrower under this Agreement, (y) the principal of, premium, if
any, and interest on the Notes issued by (if any), and the Tranche B Loans made
to, the Borrower under this Agreement, and (z) all other obligations (including
obliga­tions which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness owing by the
Borrower to the Lender Creditors (in the capacities referred to in the
definition of Lender Creditors) under this Agreement and each other Credit
Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and any such other Credit Document and the due performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in all such
Credit Documents (all such principal, premium, interest, liabilities,
indebtedness and obligations being herein collectively called the “Credit
Document Obligations”) and (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), liabilities and indebtedness (including
any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
to any Swap Creditor under any Interest Rate Protection Agreement set forth on
Schedule V or any Other Hedging Agreement set forth on Schedule V in respect of
the Borrower’s obligations with respect to the Loans (as defined in the Original
Credit Agreement) of such Swap Creditor entered into prior to the Restatement
Effective Date and secured by the Collateral (as defined in the Original Credit
Agreement), whether now in existence or hereafter arising, and the due
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in each such Interest Rate Protection Agreement and Other
Hedging Agreement to which it is a party (all such obligations, liabilities and
indebtedness described in this clause (ii) being herein collectively called the
“Swap Obligations”).
 
“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.
 
“Original Credit Agreement” shall have the meaning provided in the Recitals.
 
“Original Effective Date” shall mean October 20, 2008.
 
“Original Other Credit Agreement” shall have the meaning provided in the
Recitals.
 
“Other Agent” shall have the meaning provided in the Recitals hereto.
 
“Other Credit Agreement” shall have the meaning provided in the Recitals hereto.
 
 
-26-

--------------------------------------------------------------------------------

 
 
“Other Credit Documents” shall mean the “Credit Documents” under and as defined
in the Other Credit Agreement.
 
“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
 
“Parent” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Pari Passu Pledge Agreement” shall have the meaning provided in the definition
of “Collateral and Guaranty Requirements.”
 
“Participant” shall have the meaning provided in Section 3.02(a).
 
“Participant Register” shall have the meaning provided in Section 12.16.
 
“PATRIOT Act” shall have the meaning provided in Section 12.20.
 
“Payment Date” shall mean the last Business Day of each March, June, September
and December.
 
“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the outstanding Tranche A Loans of such
Lender at such time and the denominator of which is the aggregate amount of
outstanding Tranche A Loans of all Lenders at such time.
 
“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Collateral Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Collateral Vessel or the property subject
thereto.
 
“Permitted Holders” shall mean funds or segregated accounts managed by Oaktree
Capital Management, L.P. and any corporation or other entity directly or
indirectly controlled or managed by Oaktree Capital Management, L.P. or its
managed funds.
 
“Permitted Liens” shall have the meaning provided in Section 9.01.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
 
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
 
“Plan of Reorganization” shall have the meaning provided in the Recitals.
 
“Pledge Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”
 
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
 
“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
and/or the Secondary Pledge Agreement, as the case may be, pledged (or required
to be pledged) pursuant thereto.
 
“Primary Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Primary Security Document, including, without
limitation, all Pledge Agreement Collateral, all Earnings and Insurance
Collateral, all Primary Collateral Vessels and all cash and Cash Equivalents at
any time delivered as collateral thereunder or hereunder.
 
“Primary Collateral Vessel” shall mean, at any time, each of the Vessels listed
in rows 8 through and including 30 on Schedule III, which is subject to a
Collateral Vessel Mortgage at such time and with respect to which the other
Collateral and Guaranty Requirements are satisfied at such time.
 
“Primary Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of May 17, 2012, by and among the Parent,
Arlington, the Borrower, as borrower under this Agreement, GMSCII, as borrower
under the Other Credit Agreement, the Administrative Agent (for and on behalf of
the Secured Creditors), each Subsidiary Guarantor, the Collateral Agent, and the
Other Agent (for and on behalf of the Secured Creditors under and as defined in
the Other Credit Agreement), which Primary Intercreditor Agreement (i) shall be
substantially in the form of Exhibit P-1 (as amended, modified and/or otherwise
supplemented from time to time) and (ii) shall set forth the priority of the
security interests in the Primary Collateral.
 
“Primary Security Documents” shall mean the Pledge Agreement, the Pari Passu
Pledge Agreement, each Assignment of Charter, each Assignment of Earnings, each
Assignment of Insurances, each Collateral Vessel Mortgage and, after the
execution and delivery thereof, each additional first-lien security document
executed pursuant to Section 7.11; provided that cash collateral or other
agreements entered into pursuant to the Existing Letter of Credit Back-Stop
Arrangements shall constitute “Security Documents” solely for purposes of (x)
Sections 9.01(v) and 11 and (y) the term “Credit Documents” as used in Sections
9.04(i) and 11.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
 
“Projections” shall mean the Parent’s forecasted consolidated and
consolidating:  (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary basis and based upon good faith estimates and assumptions believed
by the Parent to be reasonable at the time made, together with appropriate
supporting details and a statement of underlying assumptions.
 
“Pro Rata Excess Liquidity Share” shall mean (i) for any Payment Date prior to
the repayment in full of the outstanding loans under the Other Credit Agreement,
47.1% of the Excess Liquidity on such Payment Date (or, to the extent any of the
Excess Liquidity is required to be used on such Payment Date to repay the
outstanding loans under the Other Credit Agreement in accordance with the
provisions thereof, but the amount of the outstanding loans under the Other
Credit Agreement is less than the portion of the Excess Liquidity that is
required to be paid thereunder or the outstanding loans under the Other Credit
Agreement have been repaid in full, such percentage will be increased to include
the portion of the Excess Liquidity not being used to repay the Other Credit
Agreement on such Payment Date), and (ii) for any Payment Date thereafter, 100%
of the Excess Liquidity on such Payment Date.
 
“Qualified Preferred Stock” shall mean any preferred stock so long as the terms
of any such preferred stock (i) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision occurring prior to one year
after the Maturity Date, (ii) do not require the cash payment of dividends and
(iii) any other preferred stock that satisfies (i) of this definition of
Qualified Preferred Stock and that is otherwise issuable or may be distributed
pursuant to a shareholders’ rights plan of the Parent; provided, however, any
Dividend or similar feature of such Qualified Preferred Stock shall only be
declared and paid in accordance with Section 9.03.
 
“Qualifying IPO” shall mean the issuance by the Parent or any direct or indirect
parent of the Parent of its Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) after the Restatement Effective Date pursuant to an effective
registration statement filed with the U.S. Securities and Exchange Commission in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering) and such issuance results in Net Cash Proceeds
received by the Parent of at least $75,000,000.
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 
 
-29-

--------------------------------------------------------------------------------

 
 
“Reference Banks” shall mean, at any time, (i) if there are less than two
Lenders at such time, each Lender and (ii) if there are three or more Lenders at
such time, the Administrative Agent and two other Lenders as shall be determined
by the Administrative Agent.
 
“Refinanced Loans” shall have the meaning provided in Section 12.12(c).
 
“Register” shall have the meaning provided in Section 12.16.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Replaced Lender” shall have the meaning provided in Section 2.12(a).
 
“Replacement Lender” shall have the meaning provided in Section 2.12(a).
 
“Replacement Loan” shall have the meaning provided in Section 12.12(c).
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.
 
“Required Insurance” shall have the meaning provided in Section 7.21.
 
“Required Lenders” shall mean, at any time, (x) prior to the repayment in full
of the Tranche A Loans, Non-Defaulting Lenders the sum of whose outstanding
Tranche A Loans at such time represents an amount greater than 66-2/3% of the
sum of (i) all outstanding Tranche A Loans of Non-Defaulting Lenders and (ii)
the Existing Letter of Credit Outstandings of Non-Defaulting Lenders, in each
case at such time and (y) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Tranche B Loans at such time represents an amount greater than
66-2/3% of the sum of all outstanding Tranche B Loans of Non-Defaulting Lenders.
 
“Restatement Effective Date” shall have the meaning provided in Section 12.10.
 
“Returns” shall have the meaning provided in Section 7.09.
 
 
-30-

--------------------------------------------------------------------------------

 
 
“Revolving Loans” shall mean the “Revolving Loans” as defined in the Original
Credit Agreement.
 
“S&P” shall mean Standard & Poor’s Financial Services LLC, and its successors.
 
“Scheduled Repayment” shall have the meaning provided in Section 5.02(b).
 
“Screen Rate” shall have the meaning provided in the definition of Eurodollar
Rate.
 
“Secondary Assignment of Charters” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.
 
“Secondary Assignment of Earnings” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.
 
“Secondary Assignment of Insurances” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.
 
“Secondary Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Secondary Security Document, including, without
limitation, all Secondary Pledge Agreement Collateral, all Secondary Earnings
and Insurance Collateral, all Secondary Collateral Vessels and all cash and Cash
Equivalents at any time delivered as collateral thereunder or under the Other
Credit Agreement.
 
“Secondary Collateral Vessel” shall mean, at any time, each of the Vessels
listed in rows 1 through and including 7 on Schedule III, which is subject to a
Secondary Collateral Vessel Mortgage at such time and with respect to which the
other Collateral and Guaranty Requirements are satisfied at such time.
 
“Secondary Collateral Vessel Mortgage” shall mean, with respect to the Secondary
Collateral Vessels, a second preferred mortgage in substantially the form of
Exhibit I-2 or such other form as may be reasonably satisfactory to the
Administrative Agent, as such second preferred mortgage may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
 
“Secondary Earnings and Insurance Collateral” shall mean all “Earnings
Collateral” and “Insurance Collateral”, as the case may be, as defined in the
respective Secondary Assignment of Earnings and the respective Secondary
Assignment of Insurances.
 
“Secondary Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of May 17, 2012, by and among the Parent,
Arlington, the Borrower, as borrower under this Agreement, GMSCII, as borrower
under the Other Credit Agreement, the Administrative Agent (for and on behalf of
the Secured Creditors), each Subsidiary Guarantor, the Collateral Agent, and the
Other Agent (for and on behalf of the Secured Creditors under and as defined in
the Other Credit Agreement), which Secondary Intercreditor Agreement (i) shall
be substantially in the form of Exhibit P-2 (as amended, modified and/or
otherwise supplemented from time to time) and (ii) shall set forth the priority
of the security interests in the Secondary Collateral.
 
 
-31-

--------------------------------------------------------------------------------

 
 
“Secondary Pledge Agreement” shall have the meaning provided in the definition
of “Collateral and Guaranty Requirements.”
 
“Secondary Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Secondary Pledge Agreement.
 
“Secondary Security Documents” shall mean the Secondary Pledge Agreement, each
Secondary Assignment of Charter, each Secondary Assignment of Earnings, each
Secondary Assignment of Insurances, each Secondary Collateral Vessel Mortgage
and, after the execution and delivery thereof, each additional Secondary
Security Document executed pursuant to Section 7.11.
 
“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Documents” shall mean each Primary Security Document and each
Secondary Security Document.
 
“Senior Unsecured Notes” shall mean the 12% senior unsecured notes of the Parent
issued pursuant to that certain indenture, dated as of November 12, 2009,
entered into by the Parent, certain of its Subsidiaries and The Bank of New York
Mellon, as trustee.
 
“Specified Swap” shall mean the swap identified as a “Specified Swap” on
Schedule V.
 
“Stated Amount” of each Existing Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
 
“Subsidiaries Guaranty” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time;
provided that, for all purposes under this Credit Agreement or any other Credit
Document, Non-Recourse Subsidiaries shall not be considered Subsidiaries
hereunder or thereunder other than as set forth herein or therein.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” shall mean, at any time, (x) each direct and indirect
Subsidiary of the Parent (other than GMSCII, Arlington and the Borrower) which
owns a Primary Collateral Vessel or which owns, directly or indirectly, any of
the Equity Interests of any such direct or indirect Subsidiary at such time, (y)
each direct and indirect Subsidiary of the Parent (other than GMSCII, Arlington
and the Borrower) which owns a Secondary Collateral Vessel or which owns,
directly or indirectly, any of the Equity Interests of any such direct or
indirect Subsidiary at such time and (z) each other Subsidiary of the Parent
(other than GMSCII, Arlington and the Borrower) that guarantees the obligations
under the Other Credit Agreement at any time.  The Subsidiary Guarantors as of
the Restatement Effective Date are listed on Schedule XIV.
 
“Swap Creditors” shall mean each lender under the Original Credit Agreement or
Affiliate thereof that has entered into any Interest Rate Protection Agreement
set forth on Schedule V or any Other Hedging Agreement set forth on Schedule V
with the Borrower with respect to the Loans (as defined in the Original Credit
Agreement) of such lender under the Original Credit Agreement, even if such
lender subsequently ceases to be a Lender under this Agreement for any reason,
together with such lender’s or Affiliate’s successors and assigns, to the extent
such party constitutes a Secured Creditor under the Security Documents.
 
“Swap Obligations” shall have the meaning provided in the definition of
“Obligations”.
 
“Tax Benefit” shall have the meaning provided in Section 5.04(c).
 
“Taxes” shall have the meaning provided in Section 5.04(a).
 
“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.
 
“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Tranche A Loans
and Tranche B Loans.
 
“Tranche A Loan” shall have the meaning provided in Section 2.01.
 
“Tranche B Loan” shall mean an amount equal to the termination value arising
from the termination of the Specified Swap held by Citibank, N.A. prior to the
Restatement Effective Date plus any interest on the Specified Swap that has
accrued since the termination date thereof and is unpaid on the Restatement
Effective Date pursuant to the Final DIP/Cash Collateral Order.
 
“Transaction” shall mean, collectively, (i) the entering into of this Agreement
and the other Credit Documents, as applicable, on the Restatement Effective Date
and the conversion of Loans hereunder, (ii) the entering into of the Other
Credit Agreement and the other Other Credit Documents, as applicable, on the
Restatement Effective Date and the continuation and conversion of loans
thereunder, (iii) the Equity Conversion, (iv) the Equity Investment, including
the partial repayment of Tranche A Loans with the proceeds of the Equity
Investment in a principal amount of no less than $35,350,780 on the Restatement
Effective Date, and the partial repayment of Tranche A Loans under and as
defined in the Other Credit Agreement with the proceeds of the Equity Investment
in a principal amount of no less than $39,649,220 on the Restatement Effective
Date, (v) the confirmation and effectiveness of the Plan of Reorganization and
(vi) the payment of all fees and expenses in connection with the foregoing.
 
 
-33-

--------------------------------------------------------------------------------

 
 
“Transferred Vessel” shall have the meaning provided in the definition of “Flag
Jurisdiction Transfer” in this Section 1.
 
“Trigger Date” shall mean the date on which (x) the aggregate principal payments
of Loans under this Agreement after the Restatement Effective Date (other than
any such prepayment pursuant to Section 5.02(c)) equals the Deferred
Amortization Amount and (y) the aggregate principal payments of loans under the
Other Credit Agreement after the Restatement Effective Date (other than any such
prepayment pursuant to Section 4.02(b) of the Other Credit Agreement) equals the
Deferred Amortization Amount (under and as defined in the Other Credit
Agreement).
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unpaid Drawing” shall have the meaning provided in Section 3.03(a).
 
“Unrestricted Cash and Cash Equivalents” shall mean, when referring to cash or
Cash Equivalents of the Parent or any of its Subsidiaries, that such cash or
Cash Equivalents (i) does not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Parent or of any such
Subsidiary, (ii) are not subject to any Lien in favor of any Person other than
the Collateral Agent for the benefit of the Secured Creditors and the Other
Agent for the benefit of the Secured Creditors under and as defined in the Other
Credit Agreement, (iii) are otherwise generally available for use by the Parent
or such Subsidiary or (iv) are not subject to Liens permitted under Section
9.01(xvii) or 9.01(xviii).
 
“Vessel” shall mean, collectively, all sea going vessels and tankers at any time
owned by the Parent and its Subsidiaries, and, individually, any of such
vessels.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.
 
 
-34-

--------------------------------------------------------------------------------

 
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.
 
SECTION 2.  Amount and Terms of Credit Facility.
 
2.01  The Loans.  (a)  On the Restatement Effective Date, the loans (a “Tranche
A Loan” and, collectively, the “Tranche A Loans”) of each Lender shall consist
of the Revolving Loans of each such Lender which are outstanding under the
Original Credit Agreement immediately prior to the Restatement Effective Date
and shall be converted into Tranche A Loans under this Agreement on the
Restatement Effective Date, less each such Lender’s pro rata percentage of
$35,350,780, which is paid to such Lenders on the Restatement Effective Date as
part of the Plan of Reorganization.  The amount of each Lender’s outstanding
Tranche A Loans immediately after giving effect to the Transactions on the
Restatement Effective Date is set forth on Schedule I.
 
(b)           On the Restatement Effective Date, the amount due in respect of
the termination of the Specified Swap, plus any interest that has accrued but
has not been paid on the Specified Swap since the termination of the Specified
Swap pursuant to the Final DIP/Cash Collateral Order, shall be exchanged for the
Tranche B Loan under this Agreement and shall be held by Citibank, N.A.  The
amount of Citibank, N.A.’s outstanding Tranche B Loan immediately after giving
effect to the Transactions on the Restatement Effective Date is set forth on
Schedule I.
 
2.02  [Intentionally Omitted].
 
2.03  [Intentionally Omitted].
 
2.04  [Intentionally Omitted].
 
2.05  Notes.  (a)   The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 12.16 and shall, if
requested by such Lender, also be evidenced by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B, with
blanks appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).
 
(b)           Each Note shall (i) be executed by the Borrower, (ii) be payable
to such Lender or its registered assigns and be dated the Restatement Effective
Date, (iii) be in a stated principal amount equal to the outstanding Tranche A
Loans or Tranche B Loans of such Lender and be payable in the outstanding
principal amount of Loans evidenced thereby, (iv) mature on the Maturity Date,
(v) bear interest as provided in Section 2.07 in respect of the Loans evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 5.01,
and mandatory repayment as provided in Section 5.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(c)           Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.  Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrower’s obligations in respect of such Loans.
 
(d)           Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes.  No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents.  Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c).  At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed Note indemnity, in each case in form and substance
reasonably acceptable to the Borrower and such requesting Lender, and duly
executed by such requesting Lender.
 
2.06  Pro Rata Borrowings.  All Borrowings of Tranche A Loans under this
Agreement have been incurred from the Lenders pro rata.
 
2.07  Interest.  (a)     The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until the maturity (whether by acceleration or
otherwise) of such Loan at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin and the
Eurodollar Rate for such Interest Period.
 
(b)             If the Borrower fails to pay any amount payable by it under a
Credit Document on its due date, interest shall accrue on the overdue amount (in
the case of overdue interest to the extent permitted by law) from the due date
up to the date of actual payment (both before and after judgment) at a rate
which is, subject to paragraph (c) below, 2% plus the rate which would have been
payable if the overdue amount had, during the period of non payment, constituted
a Loan for successive Interest Periods, each of a duration selected by the
Administrative Agent.  Any interest accruing under this Section 2.07(b) shall be
immediately payable by the Borrower on demand by the Administrative Agent.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(c)           If any overdue amount consists of all or part of a Loan which
became due on a day which was not the last day of an Interest Period relating to
such Loan:
 
(i)            the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and
 
(ii)           the rate of interest applying to the overdue amount during that
first Interest Period shall be 2% plus the rate which would have applied if the
overdue amount had not become due.
 
Default interest (if unpaid) arising on the overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.
 
(d)           Accrued and unpaid interest shall be payable in respect of each
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three month intervals after the first day of such Interest Period, on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.
 
(e)           Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loans made or to be made pursuant to the applicable Borrowing and shall promptly
notify the Borrower and the respective Lenders thereof.  Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.
 
2.08  Interest Periods.  (a)    The Borrower shall give the Administrative Agent
at its Notice Office written notice at least three Business Days’ prior to (x)
the Restatement Effective Date (in the case of the initial Interest Period
applicable to any Loans) and (y) the expiration of an Interest Period applicable
to such Loans (in the case of any subsequent Interest Period), which notice
shall be deemed to have been given on a certain day only if given before 11:00
A.M. (New York time), electing the interest period (each an “Interest Period”)
applicable to such Loan.  Each such writ­ten notice (each a “Notice of Interest
Period Election”), except as otherwise expressly provided in Section 2.09, shall
be irrevocable and shall be given by the Borrower in the form of Exhibit A,
appropri­ately completed to specify (i) the aggregate principal amount of the
Loans to be included in the Borrowing (if applicable), (ii) the commencement
date of the applicable Interest Period (which shall be a Business Day) and (iii)
at the option of the Borrower, whether the applicable Interest Period will be a
one, three or six month period (or such other period as all the Lenders may
agree); provided that:
 
(i)            there shall be no more than six different Interest Periods at any
time, each of which shall be comprised of Loans in an amount of not less than
the Minimum Borrowing Amount (or, if less, the aggregate principal amount of the
Loans outstanding hereunder);
 
(ii)           the initial Interest Period for each Loan shall commence on the
Restatement Effective Date of such Loan and each Interest Period occurring
thereafter in respect of such Loan shall commence on the day on which the
immediately preceding Interest Period applicable thereto expires;
 
 
-37-

--------------------------------------------------------------------------------

 
 
(iii)           if any Interest Period relating to a Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
 
(iv)           if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the first succeeding
Business Day; provided, however, that if any Interest Period for a Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
 
(v)           no Interest Period longer than one month may be selected at any
time when an Event of Default (or, if the Administrative Agent or the Required
Lenders have determined that such an election at such time would be
disadvantageous to the Lenders, a Default) has occurred and is continuing; and
 
(vi)           no Interest Period in respect of any Borrowing of any Loans shall
be selected which extends beyond the Maturity Date.
 
The Administrative Agent shall promptly give each Lender whose Loans are being
converted on the Restatement Effective Date or continued at the end of any
Interest Period, notice of the proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Interest Period
Election.  If on the Restatement Effective Date or upon the expiration of any
Interest Period applicable to Loans, the Borrower has failed to deliver a Notice
of Interest Period Election in respect of such Loans as provided above, the
Borrower shall be deemed to have elected a one month Interest Period to be
appli­cable to such Loans effective as of the Restatement Effective Date or
expiration date of such current Interest Period, as applicable.
 
(b)           Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Interest Period Election in accordance with Section
2.08(a), the Administrative Agent may act without liability upon the basis of
telephonic notice of such Interest Period election, believed by the
Administrative Agent in good faith to be from the President or the Treasurer of
the Borrower (or any other officer of the Borrower designated in writing to the
Administrative Agent by the President or Treasurer of the Borrower as being
authorized to give such notices under this Agreement) prior to receipt of Notice
of Interest Period Election.  In each such case, the Borrower hereby waives the
right to dispute the Administrative Agent’s record of the terms of such
telephonic notice of such Interest Period election of Loans, absent manifest
error.
 
2.09  Increased Costs, Illegality, Market Disruption Event, etc.  (a) In the
event that any Lender shall have determined in good faith (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):
 
 
-38-

--------------------------------------------------------------------------------

 
 
(i)            at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan because of, without duplication, any change since the Restatement Effective
Date in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change with respect to taxes (other than
Excluded Taxes) imposed on any recipient Lender’s loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, but without duplication of any
amounts payable in respect of Taxes pursuant to Section 5.04, or (B) any change
in official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate; or
 
(ii)           at any time, that the making or continuance of any Loan has been
made unlawful by any law or governmental rule, regulation or order;
 
then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the
Lenders).  Thereafter (x) in the case of clause (i) above, the Borrower agrees,
subject to the provisions of Section 2.11 (to the extent applicable), to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased costs or reductions to such Lender or such other corporation and (y)
in the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.09(b) as promptly as possible and, in any event, within
the time period required by law.  In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.09(a) shall, absent
manifest error be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.09(a), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for the calculation of such additional amounts; provided that the failure to
give such notice shall not relieve the Borrower from its Obligations hereunder.
 
(b)           At any time that any Loan is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a
Loan affected by the circumstances described in Section 2.09(a)(ii) shall)
either (x) if the affected Loan is then being made initially, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date or the next Business Day that such
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.09(a)(i) or (ii) or (y) if the affected Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, in the case of any Loan, repay all outstanding Borrowings
(within the time period required by the applicable law or governmental rule,
governmental regulation or governmental order) which include such affected Loans
in full in accordance with the applicable requirements of Section 5.02; provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.09(b).
 
 
-39-

--------------------------------------------------------------------------------

 
 
(c)           If any Lender in good faith determines that after the Restatement
Effective Date the introduction of or effectiveness of or any change in any
applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning capital adequacy, or
any change in interpretation or administration thereof by any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or requested to be maintained by such Lender, or
any corporation controlling such Lender, based on the existence of such Lender’s
Loans hereunder or its obligations hereunder, then the Borrower agrees (to the
extent applicable), to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.09(c) shall,
absent manifest error be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.09(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts; provided that the failure to give
such notice shall not relieve the Borrower from its Obligations hereunder.
 
(d)           If a Market Disruption Event occurs in relation to a Tranche A
Loan for any Interest Period, then the rate of interest on each Lender’s share
of such Tranche A Loan for the relevant Interest Period shall be the rate per
annum which is the sum of:
 
(i)           the Applicable Margin; and
 
(ii)           the rate determined by each Lender and notified to the
Administrative Agent, which expresses the actual cost to each such Lender of
funding its participation in that Tranche A Loan for a period equivalent to such
Interest Period from whatever source it may reasonably select.
 
(e)           If a Market Disruption Event occurs and the Administrative Agent
or the Borrower so require, the Administrative Agent and the Borrower shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing a substitute basis for determining the rate of interest.  Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
parties.  If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire Interest Period.
 
(f)           Notwithstanding anything in this Agreement to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change
after the Restatement Effective Date in a requirement of law or governmental
rule, regulation or order, regardless of the date enacted, adopted, issued or
implemented for all purposes under or in connection with this Agreement
(including this Section 2.09).
 
 
-40-

--------------------------------------------------------------------------------

 
 
2.10  Compensation.  The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Loans but excluding
any loss of anticipated profits) which such Lender may sustain in respect of
Loans made to the Borrower:  (i) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 2.09(a), Section 5.01 or
Section 5.02 or as a result of an acceleration of the Loans pursuant to Section
10) of any of its Loans, or assignment of its Loans pursuant to Section 2.12,
occurs on a date which is not the last day of an Interest Period with respect
thereto; (ii) if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iii) as a
consequence of any other Default or Event of Default arising as a result of the
Borrower’s failure to repay Loans or make payment on any Note held by such
Lender when required by the terms of this Agreement.
 
2.11  Change of Lending Office.  Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.09(a)(ii), Section 2.09(b)
or Section 5.04 with respect to such Lender, it will, if requested by the
Borrower, use reasonable good faith efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Existing Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lend­ing office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the opera­tion of such
Section.  Nothing in this Section 2.11 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender provided in Section 2.09
or Section 5.04.
 
2.12  Replacement of Lenders.  (a) (x)  If any Lender becomes a Defaulting
Lender or otherwise defaults in its obli­ga­tions to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Sec­tion 2.09(a)(i) or
(ii), Section 2.09(b) or Section 5.04 with respect to any Lender which results
in such Lender charging to the Borrower material increased costs in excess of
those being gener­ally charged by the other Lenders, or (z) as provided in
Section 12.12(b) in the case of certain refusals by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders, the Borrower
shall have the right, if no Default or Event of Default will exist immediately
after giv­ing effect to the respective replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall consti­tute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) reasonably acceptable
to the Administrative Agent; provided that:
 
(i)            at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the outstanding Loans of the
Replaced Lender and such Replaced Lender’s Individual Exposure and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum (without duplication) of an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the Replaced
Lender; and
 
 
-41-

--------------------------------------------------------------------------------

 
 
(ii)           all obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause (i)
above) in respect of which the assignment purchase price has been, or is
concurrently being, paid shall be paid in full to such Replaced Lender
concurrently with such replacement.
 
(b)           Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the Replacement Lender, delivery to (i) the Replacement
Lender of the appropriate Note or Notes executed by the Borrower, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnifica­tion
provisions under this Agreement (including, without limitation, Sections 2.09,
2.10, 3.04, 5.04, 12.01 and 12.06), which shall survive as to such Replaced
Lender and (ii) if so requested by the Borrower, the Replaced Lender shall
deliver all Notes in its possession to the Borrower.
 
2.13  Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)            if any Existing Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender then:
 
(i)            the Borrower shall, within one Business Day following notice by
the Administrative Agent, cash collateralize in a manner reasonably satisfactory
to the applicable Issuing Lender such Defaulting Lender’s Existing Letter of
Credit Exposure in an aggregate amount equal to 100% of such Defaulting Lender’s
Existing Letter of Credit Exposure for so long as such Existing Letter of Credit
Exposure is outstanding (the “Existing Letter of Credit Back-Stop
Arrangements”);
 
(ii)           the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.01(a) with respect to such Defaulting
Lender’s Existing Letter of Credit Exposure; and
 
(iii)           if any Defaulting Lender’s Existing Letter of Credit Exposure is
not cash collateralized pursuant to this Section 2.13(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all Existing Letter of Credit Fees payable under Section 4.01(a) with
respect to such Defaulting Lender’s Existing Letter of Credit Exposure shall be
payable to each Issuing Lender until such Existing Letter of Credit Exposure is
cash collateralized and/or reallocated; and
 
(b)           notwithstanding anything to the contrary contained in Section 2.01
or Section 3, so long as any Lender is a Defaulting Lender, no Issuing Lender
shall be required to amend or renew any Existing Letter of Credit.
 
 
-42-

--------------------------------------------------------------------------------

 
 
In the event that the Administrative Agent, the Borrower and each Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then so long as no Event of
Default then exists, all funds held as cash collateral pursuant to the Existing
Letter of Credit Back-Stop Arrangements shall thereafter be promptly returned to
the Borrower.  If the Loans and all other Obligations have been paid in full and
no Existing Letters of Credit are outstanding, then all funds held as cash
collateral pursuant to the Existing Letter of Credit Back-Stop Arrangements
shall thereafter be returned to the Borrower as promptly as practicable.
 
SECTION 3.  Existing Letters of Credit
 
3.01  Existing Letters of Credit.  Schedule XII contains a description of the
standby letters of credit that were issued pursuant to the Original Credit
Agreement for the account of the Borrower prior to the Restatement Effective
Date and which remain outstanding on the Restatement Effective Date (and setting
forth, with respect to each such letter of credit, (i) the name of the issuing
lender (the “Issuing Lender”), (ii) the letter of credit number, (iii) the name
of the account party, (iv) the stated amount (which shall be in Dollars), (v)
the name of the beneficiary and (vi) the expiry date).  Each such letter of
credit (each, as amended from time to time in accordance with the terms thereof
and hereof, an “Existing Letter of Credit”) shall constitute a letter of credit
issued by the relevant Issuing Lender hereunder for all purposes of this
Agreement and shall be deemed issued on the Restatement Effective Date.  At no
time after the Restatement Effective Date will any Existing Letter of Credit be
extended or renewed.
 
3.02  Existing Letter of Credit Participations.  (a)     On the Restatement
Effective Date, the Issuing Lender shall be deemed to have sold and trans­ferred
to each Lender with outstanding Tranche A Loans, other than such Issuing Lender
(each such Lender, in its capacity under this Section 3.02, a “Participant”),
and each such Participant shall be deemed irrevocably and unconditionally to
have purchased and received from such Issuing Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Participant’s Percentage, in such Existing Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto.  Upon any
change in the outstanding Tranche A Loans or Percentages of the Lenders pursuant
to Sections 2.12 or 12.04, it is hereby agreed that, with respect to all
outstanding Existing Letters of Credit and Unpaid Drawings, there shall be an
automatic adjustment to the participations pursuant to this Section 3.02 to
reflect the new Percentages of the assignor and assignee Lender or of all
Lenders with outstanding Tranche A Loans, as the case may be.
 
(b)           In determining whether to pay under any Existing Letter of Credit,
such Issuing Lender shall have no obligation relative to the other Lenders other
than to confirm that any docu­ments required to be delivered under such Existing
Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Existing Letter
of Credit.  Subject to the provisions of the immediately preceding sentence, any
action taken or omitted to be taken by any Issuing Lender under or in connection
with any Existing Letter of Credit if taken or omitted in the absence of gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction, shall not create for such Issuing Lender any resulting liability
to any Credit Party or any Lender.
 
 
-43-

--------------------------------------------------------------------------------

 
 
(c)           In the event that any Issuing Lender makes any payment under any
Existing Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to such Issuing Lender pursuant to Section
3.03(a), such Issuing Lender shall promptly notify the Administrative Agent,
which shall promptly notify each Participant, of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuing Lender the amount of such Participant’s
Percentage (as relates to the respective Existing Letter of Credit) of such
unreimbursed payment in Dollars and in same day funds.  If the Administrative
Agent so notifies, prior to 11:00 A.M. (New York time) on any Business Day, any
Participant required to fund a payment under an Existing Letter of Credit, such
Participant shall make available to the Administrative Agent at the Payment
Office for the account of such Issuing Lender in Dollars such Participant’s
Percentage (as relates to the respective Existing Letter of Credit) of the
amount of such payment on such Business Day in same day funds.  If and to the
extent such Participant shall not have so made its Percentage of the amount of
such payment available to the Administrative Agent for the account of such
Issuing Lender, such Participant agrees to pay to the Administrative Agent for
the account of such Issuing Lender, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to the Administrative Agent for the account of such Issuing Lender at the
overnight Federal Funds Rate.  The failure of any Participant to make available
to the Administrative Agent for the account of such Issuing Lender its
Percentage of any payment under any Existing Letter of Credit issued by it shall
not relieve any other Participant of its obligation hereunder to make available
to the Administrative Agent for the account of such Issuing Lender its
Percentage of any such Existing Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to the Administrative Agent for the account
of such Issuing Lender such other Participant’s Percentage of any such payment.
 
(d)           Whenever any Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received (for the account of
any such Issuing Lender) any payments from the Participants pursuant to clause
(c) above, such Issuing Lender shall forward such payment to the Administrative
Agent, which in turn shall distribute to each Participant which has paid its
Percentage thereof, in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.
 
(e)           Each Issuing Lender shall, promptly after the amendment to an
Existing Letter of Credit give the Administrative Agent and the Borrower written
notice of such amendment and such notice shall be accompanied by a copy of such
amendment.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Participant, in writing, of such amendment and in the event a
Participant shall so request, the Administrative Agent shall furnish such
Participant with a copy of such amendment.
 
(f)            Upon request, the Administrative Agent shall, within 10 days
after the last Business Day of each calendar month, deliver to each Participant
a report setting forth for such preceding calendar month the aggregate daily
Stated Amount available to be drawn under all outstanding Existing Letters of
Credit during such calendar month.
 
 
-44-

--------------------------------------------------------------------------------

 
 
(g)           The obligations of the Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Existing Letters of Credit issued by it shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
 
(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;
 
(ii)            the existence of any claim, setoff, defense or other right which
the Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Letter of Credit, any transferee of any
Existing Letter of Credit (or any Person for whom any such transferee may be
acting), the Administrative Agent, any Lender, any Issuing Lender, any
Participant, or any other Person, whether in connection with this Agreement, any
Existing Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
of its Subsidiaries and the beneficiary named in any such Existing Letter of
Credit);
 
(iii)           any draft, certificate or any other document presented under any
Existing Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
 
(iv)           the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Credit Documents; or
 
(v)           the occurrence of any Default or Event of Default.
 
3.03  Agreement to Repay Existing Letter of Credit Drawings.  (a)       The
Borrower hereby agrees to reimburse each Issuing Lender, by making payment to
the Administrative Agent in immediately available funds at the Payment Office,
for any payment or disbursement made by such Issuing Lender under any Existing
Letter of Credit issued by it (each such amount, so paid until reimbursed, an
“Unpaid Drawing”), not later than four Business Days following receipt by the
Borrower of notice of such payment or disbursement (provided that no such notice
shall be required to be given if an Event of Default under Section 10.05 shall
have occurred and be continuing, in which case the Unpaid Drawing shall be due
and payable immediately without presentment, demand, protest or notice of any
kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Base Rate, as in effect from time to time, plus 2%; provided, however, to
the extent such amounts are not reimbursed prior to 12:00 Noon (New York time)
on the fourth Business Day following the receipt by the Borrower of notice of
such payment or disbursement or following the occurrence of an Event of Default
under Section 10.05, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the Borrower) at a
rate per annum equal to the Base Rate, in effect from time to time, plus 2%,
with such interest to be payable on demand.  Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Existing Letter of
Credit issued by it, provided that the failure to give any such notice shall in
no way affect, impair or diminish the Borrower’s obligations hereunder.
 
 
-45-

--------------------------------------------------------------------------------

 
 
(b)           The obligations of the Borrower under this Section 3.03 to
reimburse the respective Issuing Lender with respect to drawings on Existing
Letters of Credit (each, a “Drawing”) (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any Lender (including in its capacity as
Issuing Lender or Participant or as Participant), or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing, the
respective Issuing Lender’s only obligation to the Borrower being to confirm
that any documents required to be delivered under such Existing Letter of Credit
appear to have been delivered and that they appear to comply on their face with
the requirements of such Existing Letter of Credit.  Subject to the provisions
of the immediately preceding sentence, any action taken or omitted to be taken
by any Issuing Lender under or in connection with any Existing Letter of Credit
if taken or omitted in the absence of gross negligence or willful misconduct as
determined by a court of competent jurisdiction, shall not create for such
Issuing Lender any resulting liability to the Borrower or any other Credit
Party.
 
3.04  Increased Costs.  If at any time after the Restatement Effective Date, any
Issuing Lender or any Participant determines that the introduction of or any
change in any applicable law, rule, regulation, order, guideline or request or
in the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof, or compliance by any
Issuing Lender or any Participant with any request or directive by any such
authority (excluding any changes in law related to Excluded Taxes) (whether or
not having the force of  law), shall either (a) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
Existing Letters of Credit issued by any Issuing Lender or participated in by
any Participant, or (b) impose on any Issuing Lender or any Participant any
other conditions relating, directly or indirectly, to this Agreement or any
Existing Letter of Credit; and the result of any of the foregoing is to increase
the cost to any Issuing Lender or any Participant of issuing, maintaining or
participating in any Existing Letter of Credit, or reduce the amount of any sum
received or receivable by any Issuing Lender or any Participant hereunder or
reduce the rate of return on its capital with respect to Existing Letters of
Credit, then, upon demand to the Borrower by such Issuing Lender or any
Participant (a copy of which demand shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the Borrower agrees to pay to such
Issuing Lender or such Participant such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital.  Any Issuing
Lender or any Participant, upon determining that any additional amounts will be
payable pursuant to this Section 3.04, will give prompt written notice thereof
to the Borrower, which notice shall include a certificate submitted to such
Borrower by such Issuing Lender or such Participant (a copy of which certificate
shall be sent by such Issuing Lender or such Participant to the Administrative
Agent), setting forth in reasonable detail the basis for and the calculation of
such additional amount or amounts necessary to compensate such Issuing Lender or
such Participant, although the failure to give any such notice shall not release
or diminish the Borrower’s obligations to pay additional amounts pursuant to
this Section 3.04.  The certificate required to be delivered pursuant to this
Section 3.04 shall, if delivered in good faith and absent manifest error, be
final and conclusive and binding on the Borrower.
 
 
-46-

--------------------------------------------------------------------------------

 
 
SECTION 4.  Fees.
 
4.01  Fees.  (a)    The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
 
(b)           The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective Percentage),
a fee in respect of each Existing Letter of Credit (the “Existing Letter of
Credit Fee”) for the period from and including the date of issuance of such
Existing Letter of Credit to and including the date of termination or expiration
of such Existing Letter of Credit, computed at a rate per annum equal to the
Applicable Margin then in effect from time to time on the daily Stated Amount of
each such Existing Letter of Credit.  Accrued Existing Letter of Credit Fees
shall be due and payable quarterly in arrears on each Payment Date and on the
Maturity Date (or such earlier date upon which the Loans and all other Credit
Document Obligations have been paid in full).
 
(c)           The Borrower agrees to pay directly to each Issuing Lender, for
its own account, a facing fee in respect of each Existing Letter of Credit
issued by it (the “Facing Fee”) for the period from and including the date of
issuance of such Existing Letter of Credit to and including the date of
termination or expiration of such Existing Letter of Credit, computed at a rate
per annum equal to 1/8 of 1% on the daily Stated Amount of such Existing Letter
of Credit, provided that in any event the minimum amount of Facing Fees payable
in any twelve-month period for each Existing Letter of Credit shall be not less
than $500; it being agreed that, on the day of issuance of any Existing Letter
of Credit and on each anniversary thereof prior to the termination or expiration
of such Existing Letter of Credit, if $500 will exceed the amount of Facing Fees
that will accrue with respect to such Existing Letter of Credit for the
immediately succeeding twelve-month period, the full $500 shall be payable on
the date of issuance of such Existing Letter of Credit and on each such
anniversary thereof.  Except as otherwise provided in the proviso to the
immediately preceding sentence, accrued Facing Fees shall be due and payable
quarterly in arrears on each Payment Date and upon the first day on or after the
repayment of the Loans in full upon which no Existing Letters of Credit remain
outstanding.
 
(d)          The Borrower agrees to pay, upon each payment (including any
partial payment) under, or amendment to, any Existing Letter of Credit issued
hereunder, such amount as shall at the time of such event be the administrative
charge which the respective Issuing Lender is generally charging in connection
with such occurrence with respect to letters of credit.
 
SECTION 5.  Prepayments; Payments; Taxes.
 
5.01  Voluntary Prepayments.  The Borrower shall have the right to prepay, at
any time, the Loans, in each case without premium or penalty except as provided
by law and Section 2.10, in whole or in part at any time and from time to time
on the following terms and conditions:
 
 
-47-

--------------------------------------------------------------------------------

 
 
(i)            the Borrower shall give the Administrative Agent prior to 12:00
Noon (New York time) at its Notice Office at least three Business Days’ prior
written notice (including e-mail notice or telephonic notice promptly confirmed
in writing) of its intent to prepay such Loans, the amount of such prepayment
and the specific Borrowing or Borrowings pursuant to which made, which notice
the Administrative Agent shall promptly transmit to each of the Lenders;
 
(ii)           each prepayment shall be in an aggregate principal amount of at
least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;
 
(iii)           at the time of any prepayment of Loans pursuant to this Section
5.01 on any date other than the last day of the Interest Period applicable
thereto, the Borrower shall pay the amounts required pursuant to Section 2.10;
 
(iv)           in the event of certain refusals by a Lender as provided in
Section 12.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together with accrued and unpaid interest and other amounts owing to such Lender
(or owing to such Lender with respect to each Loan which gave rise to the need
to obtain such Lender’s individual consent) in accordance with said Section
12.12(b) so long as (A) such Lender’s Individual Exposure (if any) is terminated
concurrently with such prepayment and (B) the consents required by Section
12.12(b) in connection with the prepayment pursuant to this clause (iv) have
been obtained;
 
(v)           except as expressly provided in the preceding clause (iv), each
prepayment in respect of any Loans made pursuant to a Borrowing shall be applied
pro rata among the Loans comprising such Borrowing, provided that in connection
with any prepayment of Loans pursuant to this Section 5.01, at the Borrower’s
election, such prepayment shall not be applied to any Loan of a Defaulting
Lender until all other Loans of Non-Defaulting Lenders have been repaid in full;
and
 
(vi)           each prepayment of principal of Loans pursuant to this Section
5.01 shall be applied to reduce the then remaining Scheduled Repayments in
accordance with Section 5.02(g).
 
5.02  Mandatory Repayments.  (a)    [Intentionally Omitted].
 
(b)           In addition to any other mandatory repayments pursuant to this
Section 5.02, on each Payment Date (including, for the avoidance of doubt, the
Maturity Date) set forth below, the Borrower shall be required to repay Tranche
A Loans to the extent then outstanding in the amount set forth opposite each
such Payment Date in the table below (each such repayment, as the same may be
reduced in accordance with Sections 5.01, 5.02(c), 5.02(d) and/or 5.02(e), a
“Scheduled Repayment”):
 
 
-48-

--------------------------------------------------------------------------------

 
 
Payment Date
 
Amount
 
June 30, 2014
  $ 16,506,212  
September 30, 2014
  $ 16,506,212  
December 31, 2014
  $ 16,506,212  
March 31, 2015
  $ 16,506,212  
June 30, 2015
  $ 16,506,212  
September 30, 2015
  $ 16,506,212  
December 31, 2015
  $ 16,506,212  
March 31, 2016
  $ 16,506,212  
June 30, 2016
  $ 16,506,212  
September 30, 2016
  $ 16,506,212  
December 31, 2016
  $ 16,506,212  
Maturity Date
  $ 324,555,428.95  



(c)           In addition to any other mandatory repayments pursuant to this
Section 5.02, but without duplication, on (i) the date of any Collateral
Disposition involving a Primary Collateral Vessel (other than a Collateral
Disposition constituting an Event of Loss) and, after the repayment of the loans
and the satisfaction in full of all obligations under the Other Credit
Agreement, a Secondary Collateral Vessel and (ii) the earlier of (A) the date
which is 180 days following any Collateral Disposition constituting an Event of
Loss involving a Primary Collateral Vessel or, after the repayment of the loans
and the satisfaction in full of all obligations under the Other Credit
Agreement, a Secondary Collateral Vessel and (B) the date of receipt by the
Borrower, any of its Subsidiaries or the Administrative Agent of the insurance
proceeds relating to such Event of Loss, the Borrower shall be required (subject
to the first proviso below) to repay an aggregate principal amount of
outstanding Loans in accordance with the requirements of Section 5.02(f) in an
amount equal to (X) in the case of a Primary Collateral Vessel, the greater of
(x) the Net Cash Proceeds of such Collateral Disposition (such amount under this
clause (x) the “Net Cash Proceeds Value”) and (y) the sum of the then
outstanding aggregate principal amount of Loans and the Existing Letter of
Credit Exposure multiplied by a fraction (I) the numerator of which is equal to
the appraised value (as determined in accordance with the most recent appraisal
report delivered to the Administrative Agent (or obtained by the Administrative
Agent) pursuant to Section 8.01(d)) of the Primary Collateral Vessel or Primary
Collateral Vessels which is/are the subject of such Collateral Disposition and
(II) the denominator of which is equal to the Aggregate Primary Collateral
Vessel Value (as determined in accordance with the most recent appraisal report
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Section 8.01(d)) prior to such Collateral Disposition (such amount
under this clause (y) the “Appraisal Value”) and (Y) after the repayment of the
loans and the satisfaction in full of all obligations under the Other Credit
Agreement, in the case of a Secondary Collateral Vessel, the Net Cash Proceeds
Value of such Collateral Disposition; provided that (I) in the case of any
Collateral Vessel which is older than 15 years at the time of such Collateral
Disposition (including, for the avoidance of doubt, an Event of Loss) the
Borrower shall only be required to repay an amount equal to the Net Cash
Proceeds thereof; (II) after the Trigger Date, if the Net Cash Proceeds Value is
greater than the Appraisal Value and the Parent and its Subsidiaries would have
a Loan to Value Ratio of no greater than 0.60 to 1.00, on a pro forma basis
after giving effect to the Collateral Disposition and any repayment with the
proceeds thereof, then the Parent and its Subsidiaries may retain the proceeds
of such Collateral Disposition in an amount equal to the difference between the
Net Cash Proceeds Value and the Appraisal Value, which amount will not be
subject to the mandatory repayment provisions of this Section 5.02(c); and (III)
without limiting anything otherwise provided for in this Agreement, the Borrower
hereby acknowledges that it is obliged to comply with Section 9.09 at all times
(including, without limitation, after giving effect to any repayment
contemplated by the foregoing Section 5.02(b)).
 
 
-49-

--------------------------------------------------------------------------------

 
 
(d)           In addition to any other mandatory repayments pursuant to this
Section 5.02, upon the occurrence of a default under Section 9.09, the Borrower
shall be required to repay Loans in accordance with the requirements of Section
9.09 in an amount required to cure such default; provided that it is understood
and agreed that the requirement to repay Loans under this Section 5.02(d) shall
not be deemed to be a waiver of any other right or remedy that any Lender may
have as a result of an Event of Default under Section 9.09.
 
(e)           In addition to any other mandatory repayments pursuant to this
Section 5.02, on the tenth day (or, if such day is not a Business Day, on the
next succeeding Business Day) after each Payment Date, the Loans shall be repaid
in an amount equal to (i) the Lenders’ Pro Rata Excess Liquidity Share
determined on such Payment Date.  The mandatory repayment pursuant to this
Section 5.02(e) shall be applied to reduce the Scheduled Repayments as follows:
(i) first, 25% of such repayment to reduce the Scheduled Repayment following the
applicable Payment Date, and, to the extent that such next Scheduled Repayment
has been paid in full, to the next succeeding Scheduled Repayment until such
Scheduled Repayment has been reduced to zero, after which the remaining portion
(if any) of such 25% to reduce the then remaining Scheduled Repayments
(excluding the Scheduled Repayment due on the Maturity Date) pro rata based upon
such remaining Scheduled Repayments (excluding the Scheduled Repayment due on
the Maturity Date) after giving effect to all prior reductions thereto, (ii)
second, 25% of such repayment to reduce the then remaining Scheduled Repayments
(excluding the Scheduled Repayment due on the Maturity Date) pro rata based upon
such remaining Scheduled Repayments (excluding the Scheduled Repayment due on
the Maturity Date) after giving effect to all prior reductions thereto, and
(iii) third, 50% of such repayment to reduce the Scheduled Repayment due on the
Maturity Date.
 
(f)            All repayments of the Loans pursuant to (i) Section 5.02(b) shall
be applied to the repayment of the Tranche A Loans then outstanding on a pro
rata basis and (ii) Sections 5.01, 5.02(c), 5.02(d) and 5.02(e) shall be applied
to the repayment of the outstanding Loans on a pro rata basis and shall be
further applied to the Loans within each Tranche on a pro rata basis.
 
(g)           The amount of all repayments of Tranche A Loans pursuant to
Sections 5.01, 5.02(c) and 5.02(d) shall be applied to reduce the then remaining
Scheduled Repayments pro rata based upon the then remaining Scheduled Repayments
after giving effect to all prior reductions thereto.
 
 
-50-

--------------------------------------------------------------------------------

 
 
(h)           With respect to each repayment of Loans under Section 5.01 or
required by this Section 5.02, the Borrower may designate the specific Borrowing
or Borrowings pursuant to which such Loans were made, provided that (i) all
Loans with Interest Periods ending on such date of required repayment shall be
paid in full prior to the payment of any other Loans and (ii) each repayment of
any Loans comprising a Borrowing shall be applied pro rata among such Loans.  In
the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the preceding provisions of
this clause (h), make such designation in its sole reasonable discretion with a
view, but no obligation, to minimize breakage costs owing pursuant to Section
2.10.
 
(i)             Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans of each Tranche shall be repaid in
full on the Maturity Date.
 
(j)            The Loans repaid pursuant to Section 5.01 and this Section 5.02
may not be reborrowed.
 
5.03   Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent or such other office in the State of New York as the
Administrative Agent may hereafter designate in writing.  Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.
 
5.04   Net Payments; Taxes.  (a)           All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense.  Unless otherwise required by law, all such payments will be made free
and clear of, and without deduction or withholding for, any present or future
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any Excluded Taxes) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”).  If any Taxes are so levied or imposed, each of the
Borrower, the Parent, GMSCII and Arlington agrees to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note.  Each of the Borrower, the Parent, GMSCII,
Arlington and the Subsidiary Guarantors will furnish to the Administrative Agent
within 45 days after the date of payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such pay­ment.  Each
of the Borrower, the Parent, GMSCII, Arlington and the Subsidiary Guarantors
agrees to jointly and severally indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender.
 
 
-51-

--------------------------------------------------------------------------------

 
 
(b)           Each Lender agrees to use commerically reasonable efforts
(consistent with legal and regulatory restrictions and subject to overall policy
considerations of such Lender) to file any certificate or document or to furnish
to the Borrower and the Administrative Agent any information as reasonably
requested by the Borrower and the Administrative Agent that may be necessary to
establish any available exemption from, or reduction in the amount of, any
Taxes; provided, however, that nothing in this Section 5.04(b) shall require a
Lender to disclose any confidential information (including, without limitation,
its tax returns or its calculations).  If a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall use commercially reasonable
efforts to deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
 
Each non-U.S. Lender hereby agrees, whenever a lapse in time or change in
circumstances renders any of the forms, certificates or other evidence delivered
pursuant to this Section 5.04(b) obsolete or inaccurate in any material respect,
that such Lender shall use commercially reasonable efforts to promptly (1)
update such form, certificate or other evidence delivered, or (2) notify the
Administrative Agent and the Borrower of its inability to do so.
 
(c)           If the Borrower pays any additional amount under this Section 5.04
to a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actu­ally received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that such Lender
shall, in its sole discretion exercised in good faith, determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrower pursuant to this Section 5.04(c)
shall be treated as a Tax for which the Borrower is obligated to indemnify such
Lender pursuant to this Section 5.04 without any exclusions or defenses, (iii)
nothing in this Section 5.04(c) shall require any Lender to disclose any
confidential information to the Borrower (including, without limitation, its tax
returns), and (iv) no Lender shall be required to pay any amounts pursuant to
this Section 5.04(c) at any time during which a Default or Event of Default
exists.
 
 
-52-

--------------------------------------------------------------------------------

 
 
SECTION 6.  [Intentionally Omitted].
 
SECTION 7.  Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement, to convert the Revolving Loans into the
Tranche A Loans and to exchange the termination value of the Specified Swap for
the Tranche B Loan, each of the Parent, GMSCII, Arlington and the Borrower makes
the following representations, warranties and agreements, in each case on the
Restatement Effective Date, all of which shall survive the execution and
delivery of this Agreement and the Notes, the conversion of the Revolving Loans
into the Tranche A Loans and the exchange of the termination value of the
Specified Swap for the Tranche B Loan (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):
 
7.01  Corporate/Limited Liability Company/Limited Partnership Status.  Each
Credit Party (i) is a duly organized and validly existing corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of the jurisdiction of its incorporation or formation, (ii) has
the corporate or other applicable power and authority to own its property and
assets and to transact the business in which it is currently engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
7.02  Corporate Power and Authority.  Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Documents to which it is party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents.  Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
 
7.03  No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and pro­visions thereof, will (i) contravene any material provision of
any applicable law, statute, rule or regulation or any applicable order,
judgment, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the material
properties or assets of the Parent or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Parent or any of its Subsidiaries is a party or by which it or any of its
material property or assets is bound or to which it may be subject or (iii)
violate any provision of the Certificate of Incorporation or By-Laws (or
equivalent organizational documents) of the Parent or any of its Subsidiaries.
 
 
-53-

--------------------------------------------------------------------------------

 
 
7.04  Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or, in the case of any filings or
recordings in respect of the Security Documents (other than the Collateral
Vessel Mortgages and the Secondary Collateral Vessel Mortgages), will be made
within 10 days of the date such Security Document is required to be executed
pursuant hereto), or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to authorize, or is required in
connection with, (i) the execution, delivery and performance by any Credit Party
of any Document to which it is a party or (ii) the legality, validity, binding
effect or enforceability of  any Document to which it is a party.
 
7.05  Financial Statements; Financial Condition; Undisclosed Liabilities. 
(a)  (i) The audited consolidated balance sheets of the Parent as at December
31, 2011 and the related consolidated statements of operations and of cash flows
for the fiscal year ended on such date and (ii) to the extent available, the
consoli­dated balance sheets of the Parent as at the end of each quarterly
accounting period in the 2012 fiscal year and the related consolidated
statements of operations and cash flows, in each case for such quarterly
accounting period, reported on by and accompanied by, in the case of the annual
financial statements, an unqualified report from Deloitte & Touche LLP, present
fairly the consolidated financial condition of the Parent as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  Neither the Parent nor any of its Subsidiaries has any material
guarantee obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the financial
statements referred to in the preceding sentence (it being understood that with
respect to guarantee obligations, the underlying debt is so reflected).
 
(b)           Except as fully disclosed in the financial statements and the
notes related thereto delivered pursuant to Section 7.05(a), there were as of
the Restatement Effective Date no liabilities or obligations with respect to the
Parent or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, would be materially adverse to the Parent and
its Subsidiaries taken as a whole.  As of the Restatement Effective Date, none
of the Credit Parties knows of any basis for the assertion against it of any
liability or obligation of any nature that is not fairly disclosed (including,
without limitation, as to the amount thereof) in the financial statements and
the notes related thereto delivered pursuant to Section 7.05(a) which, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the Parent and its Subsidiaries taken as a whole.
 
 
-54-

--------------------------------------------------------------------------------

 
 
(c)           The Projections delivered by the Parent to the Administrative
Agent and the Lenders prior to the Restatement Effective Date have been prepared
in good faith and are based on GAAP and reasonable assumptions, and there are no
statements or conclusions in such Projections which are based upon or include
information known to the Parent on the Restatement Effective Date to be
misleading in any material respect or which fail to take into account material
information known to the Parent on the Restatement Effective Date regarding the
matters reported therein.  On the Restatement Effective Date, the Parent
believes that such Projections are reasonable and attainable, it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and that the actual results during the period or periods
covered by the Projections may differ from the projected results included in
such Projections.
 
7.06  Litigation.  Except as set forth on Schedule XV, there are no actions,
suits, investigations (conducted by any governmental or other regulatory body of
competent jurisdiction) or proceedings pending or, to the knowledge of the
Parent, GMSCII, Arlington or the Borrower, threatened against the Parent or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.
 
7.07  True and Complete Disclosure.  All factual information (taken individually
or as a whole) furnished by or on behalf of the Parent, GMSCII, Arlington or the
Borrower in writing to the Administrative Agent or any Lender (including,
without limitation, all information contained in the Documents and any financial
statement referred to in Section 7.05(a)) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken individually
or as a whole) hereafter furnished by or on behalf of the Parent, GMSCII,
Arlington or the Borrower in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time as such information was
provided.
 
7.08  Use of Proceeds; Margin Regulations.  (a)      All proceeds of the Loans
(including the Loans which result from the conversion of Revolving Loans into
Tranche A Loans and the exchange of Indebtedness of the Specified Swap for the
Tranche B Loan) were used only for the following (i) to continue the Existing
Letters of Credit and/or (ii) for working capital, Capital Expenditures and
general corporate purposes.
 
(b)           No part of the proceeds of any Loan was used to purchase or carry
any Margin Stock or to extend credit for the purpose of purchasing or carrying
any Margin Stock except to purchase or carry or extend credit for the purpose of
purchasing or carrying such Margin Stock as may be permitted to be purchased or
carried pursuant to the terms of Sections 9.05(vi) and (vii).  None of the
conversion of the Revolving Loans into the Tranche A Loans, the exchange of
Indebtedness of the Specified Swap for the Tranche B Loan, the use of the
proceeds thereof or the occurrence of any other Borrowing will violate or be
inconsistent with the Margin Regulations.
 
 
-55-

--------------------------------------------------------------------------------

 
 
7.09  Tax Returns and Payments.  The Parent and each of its Subsidiaries has
timely filed all U.S. federal income tax returns, statements, forms and reports
for taxes and all other material U.S. and non-U.S. tax returns, statements,
forms and reports for taxes required to be filed by or with respect to the
income, properties or operations of the Parent and/or any of its Subsidiaries
(the “Returns”).  The Returns accurately reflect in all material respects all
liability for taxes of the Parent and its Subsidiaries as a whole for the
periods covered thereby.  The Parent and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with GAAP) for the
payment of, all taxes shown as due on the Returns and all other material U.S.
federal, state and non-U.S. taxes that have become due and payable.  There is no
material action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of the Parent or any of its Subsidiaries, threatened by any
authority regarding any taxes relating to the Parent or any of its
Subsid­iaries.  As of the Restatement Effective Date, neither the Parent nor any
of its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of taxes of the Parent or any of its Subsidiaries,
or is aware of any circumstances that would cause the taxable years or other
taxable periods of the Parent or any of its Subsidiaries not to be subject to
the normally applicable statute of limitations.  Neither the Parent nor any of
its Subsidiaries (i) has engaged in any “listed transaction” within the meaning
of Section 6011 of the Code or (ii) has any actual or potential liability for
the taxes of any Person (other than the Parent or any of its present or former
Subsidiaries) under the United States Treasury regulation Section 1.1502-6 (or
any similar provision of state, local, foreign or provincial law).
 
7.10  Compliance with ERISA.  (i)     Schedule VII sets forth, as of the
Restatement Effective Date, each Plan; with respect to each Plan, other than any
Multiemployer Plan (and each related trust, insurance contract or fund), there
has been no failure to be in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code, that could
reasonably be expected to give rise to a Material Adverse Effect; each Plan,
other than any Multiemployer Plan (and each related trust, if any), which is
intended to be qualified under Section 401(a) of the Code has received a
determination letter (or an opinion letter) from the United States Internal
Revenue Service to the effect that it meets the requirements of Sections 401(a)
and 501(a) of the Code; no Reportable Event has occurred; to the best knowledge
of the Parent or any of its Subsidiaries or ERISA Affiliates no Plan which is a
Multiemployer Plan is insolvent or in reorganization; no Plan has an Unfunded
Current Liability in an amount material to Borrower’s operation; no Plan (other
than a Multiemployer Plan) which is subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy minimum funding standards, or has
applied for or received a waiver of the minimum funding standards or an
extension of any amortization period, within the meaning of Section 412 or 430
of the Code or Section 302 or 303 of ERISA; with respect to each Plan (other
than a Multiemployer Plan) its actuary has certified that such Plan is not an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; all contributions required to be made with respect to a Plan have been or
will be timely made (except as disclosed on Schedule VII); neither the Parent
nor any of its Subsidiaries nor any ERISA Affiliate has incurred any material
liability (including any indirect, contingent or secondary liability) to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the
Code or expects to incur any such liability under any of the foregoing sections
with respect to any Plan; no condition exists which presents a material risk to
the Parent or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Parent or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceed­ing,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of the Parent or any of its Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Parent and its Subsidiaries
and ERISA Affiliates would have no liabilities to any Plans which are
Multiemployer Plans in the event of a complete withdrawal therefrom in an amount
which could reasonably be expected to have a Material Adverse Effect; neither
the Borrower nor any of its Subsidiaries nor any ERISA Affiliate has received
any notice that a Plan which is a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; each group health plan (as defined
in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or
has covered employees or former employees of the Parent, any of its
Subsidiaries, or any ERISA Affiliate has at all times been operated in material
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; no lien imposed under the Code or ERISA on the assets
of the Parent or any of its Subsidiaries or any ERISA Affiliate exists nor has
any event occurred which could reasonably be expected to give rise to any such
lien on account of any Plan; and the Parent and its Subsidiaries do not maintain
or contribute to any employee welfare plan (as defined in Section 3(1) of ERISA)
which provides benefits to retired employees or other former employees (other
than as required by Section 601 of ERISA) or any Plan the obli­gations with
respect to which could reasonably be expected to have a Material Adverse Effect.
 
 
-56-

--------------------------------------------------------------------------------

 
 
(ii)           Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities.  All
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made.  Neither the Parent nor any of its Subsidiaries has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Pension Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Parent nor any of its Subsidiaries maintains or
contributes to any Foreign Pension Plan the obligations with respect to which
could in the aggregate reasonably be expected to have a Material Adverse Effect.
 
7.11  The Security Documents.  After the execution and delivery thereof and upon
the taking of the actions mentioned in the second immediately succeeding
sentence, each of the Security Documents creates in favor of the Collateral
Agent for the benefit of the Secured Creditors (x) in the case of the Collateral
Vessel Mortgages, the Assignments of Earnings, the Assignments of Insurances,
the Pledge Agreement and the Pari Passu Pledge Agreement, a legal, valid and
enforceable fully perfected first priority security interest in and Lien on all
right, title and interest of the Credit Parties party thereto in the Primary
Collateral described therein and (y) in the case of the Secondary Collateral
Vessel Mortgages, the Secondary Assignments of Earnings, the Secondary
Assignments of Insurances and the Secondary Pledge Agreement, a legal, valid and
enforceable fully perfected second priority security interest in and Lien on all
right, title and interest of the Credit Parties party thereto in the Secondary
Collateral described therein, in the case of each of (x) and (y) above, subject
to no other Liens except for Permitted Liens.  No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for filings or recordings which shall have been made on or prior
to the Restatement Effective Date and such other filings made on or prior to the
tenth day after the Restatement Effective Date, subject in each case to Section
7.03.
 
 
-57-

--------------------------------------------------------------------------------

 
 
7.12  Capitalization.  (a)      On the Restatement Effective Date and after
giving effect to the conditions precedent related thereto: (1) the authorized
capital stock of the Borrower shall consist of 1,000 shares of common stock,
$0.01 par value per share, 100 of which have been issued and 100% of which
issued shares are outstanding and owned by the Parent; (2) all such outstanding
shares shall have been duly and validly issued, fully paid and non-assessable
and issued free of preemptive rights; and (3) the Borrower shall not have
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights.
 
(b)           Except as set forth in Schedule IX, as of the Restatement
Effective Date and after giving effect to the conditions precedent related
thereto, there are (i) no other shares of capital stock or other Equity
Interests or voting securities of the Parent, (ii) no securities of the Parent
convertible into or exchangeable for capital stock or other Equity Interests or
voting securities of the Parent, (iii) no options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights or other similar
contracts or commitments that could require the Parent to issue, sell or
otherwise cause to become outstanding any of its Equity Interests and (iv) no
stock appreciation, phantom stock, profit participation or similar rights with
respect to the Parent or any repurchase, redemption or other obligation to
acquire for value any capital stock of the Parent.
 
(c)           As of the Restatement Effective Date, all outstanding shares of
the Parent’s capital stock are duly authorized, validly issued, fully paid and
nonassessable and, except as set forth in Schedule IX, not subject to or issued
in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Business Corporations Act of the Republic of the Marshall Islands 1990, the
articles of incorporation of the Parent, the bylaws of the Parent or any
agreement to which the Parent is a party or otherwise bound.  None of the shares
of the capital stock of the Parent have been issued in violation of any
securities Laws.  There are no accrued and unpaid dividends with respect to any
outstanding shares of capital stock of the Parent.
 
7.13  Subsidiaries.  On the Restatement Effective Date, the Parent has no
Subsidiaries other than those Subsidiaries listed on Schedule VIII (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each such Subsidiary on the date
hereof).  On the Restatement Effective Date, all outstanding capital stock,
membership interests, partnership interests, units or other form of equity, of
each class outstanding, of each of the Subsidiaries listed on Schedule VIII has
been validly issued, is fully paid and non-assessable (to the extent applicable)
and, except in the case of the Parent, is owned beneficially and of record by a
Credit Party free and clear of all Liens other than the security interests
created by the Credit Documents, the Other Credit Documents and Permitted Liens.
 
7.14  Compliance with Statutes, etc.  The Parent and each of its Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its busi­ness and the
ownership of its property, except such non-compliances that could not,
individu­ally or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
-58-

--------------------------------------------------------------------------------

 
 
7.15  Investment Company Act.  Neither the Parent, nor any of its Subsidiaries,
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
7.16  Money Laundering.  (a)      To the extent applicable, each Credit Party is
in compliance, in all material respects, with the (i) Trading and Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act.  No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
(b)           None of the Credit Parties nor, to the best knowledge of the
Parent, GMSCII, Arlington and the Borrower after due inquiry, any Affiliate of
any Credit Party, is, or will be after consummation of the Transaction and
application of the proceeds of the Loans, by reason of being a “national” of a
“designated foreign country” or a “specially designated national” within the
meaning of the Regulations of the Office of Foreign Assets Control, United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V), or for any other
reason, in violation of, any United States Federal Statute or Presidential
Executive Order concerning trade or other relations with any foreign country or
any citizen or national thereof.
 
7.17  Pollution and Other Regulations.  (a)     Each of the Parent and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent nor any of its
Subsidiaries is liable for any penalties, fines or forfeitures for failure to
comply with any of the foregoing except for such penalties, fines or forfeitures
as are not reasonably likely to have a Material Adverse Effect.  All licenses,
permits, registrations or approvals required for the business of the Parent and
each of its Subsidiaries, as conducted as of the Restatement Effective Date,
under any Environmental Law have been secured and the Parent and each of its
Subsidiaries is in substantial compliance therewith, except for such failures to
secure or comply as are not reasonably likely to have a Material Adverse
Effect.  Neither the Parent nor any of its Subsidiaries is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which the Parent or such Subsidiary is a
party or which would affect the ability of the Parent or such Sub­sidi­ary to
operate any Vessel, Real Property or other facility and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute noncompliance, breach of or default thereunder, except in
each such case, such noncompliance, breaches or defaults as are not likely to,
individually or in the aggregate, have a Material Adverse Effect.  There are, as
of the Restatement Effective Date, no Environmental Claims pending or, to the
knowledge of the Parent or the Borrower, threatened, against the Parent or any
of its Subsidiaries in respect of which an unfavorable decision, ruling or
finding would be reasonably likely to have a Material Adverse Effect.  There are
no facts, circumstances, conditions or occurrences on any Vessel, Real Property
or other facility owned or operated by the Parent or any of its Subsidiaries
that are reasonably likely (i) to form the basis of an Environmental Claim
against the Parent, any of its Subsidiaries or any Vessel, Real Property or
other facility owned by the Parent or any of its Subsidiaries, or (ii) to cause
such Vessel, Real Property or other facility to be subject to any restrictions
on its ownership, occupancy, use or transferability under any Environmental Law,
except in each such case for clauses (i) and (ii) above, such Environmental
Claims or restrictions that individually or in the aggregate are not reasonably
likely to have a Material Adverse Effect.
 
 
-59-

--------------------------------------------------------------------------------

 
 
(b)           Hazardous Materials have not at any time prior to the date of this
Agreement or any subsequent Borrowing, been (i) generated, used, treated or
stored on, or transported to or from, any Vessel, Real Property or other
facility at any time owned or operated by the Parent or any of its Subsidiaries
or (ii) released on or from any such Vessel, Real Property or other facility,
except in each case for clauses (i) and (ii) above where such occurrence or
event, either individually or in the aggregate, is reasonably likely to have a
Material Adverse Effect.
 
This Section 7.17 contains the sole and exclusive representations and warranties
of the Credit Parties with respect to environmental, health and safety matters,
including any relating to or arising under Environmental Laws, Environmental
Claims or Hazardous Materials.
 
7.18  Labor Relations.  Neither the Parent nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the Parent’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Parent or
any of its Subsidiaries or, to the Parent’s knowledge, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Parent or any of its Subsidiaries or, to the Parent’s knowl­edge, threatened
against the Parent or any of its Subsidiaries and (iii) no union representation
proceeding pending with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to the matters specified in clauses (i), (ii)
and (iii) above) as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
7.19  Patents, Licenses, Franchises and Formulas.  The Parent and each of its
Subsidiaries owns, or has the right to use, and has the right to enforce and
prevent any third party from using, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, fran­chises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
7.20  Indebtedness.  Schedule V sets forth a true and complete list of all
Indebtedness of the Parent and its Subsidiaries as of the Restatement Effective
Date (other than Indebtedness under the Other Credit Documents) and which is to
remain outstanding after giving effect to the Restatement Effective Date (the
“Existing Indebtedness”), in each case showing the aggregate principal amount
thereof and the name of the borrower and any other entity which directly or
indirectly guarantees such debt.
 
 
-60-

--------------------------------------------------------------------------------

 
 
7.21  Insurance.  Schedule VI sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Restatement Effective Date,
with the amounts insured (and any deductibles) set forth therein (the “Required
Insurance”).
 
7.22  Concerning the Collateral Vessels.  The name, registered owner (which
shall be a Subsidiary Guarantor), official number, and jurisdiction of
registration and flag (which shall be in an Acceptable Flag Jurisdiction) of
each Collateral Vessel is set forth on Schedule III.  Each Collateral Vessel is
and will be operated in compliance with all applicable law, rules and
regulations, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
7.23  Citizenship.  The Parent and each other Credit Party which owns or
operates, or will own or operate, one or more Collateral Vessels is, or will be,
qualified to own and operate such Collateral Vessels under the laws of the
Republic of the Marshall Islands, the Republic of Liberia or Bermuda, as
applicable, or such other jurisdiction in which any such Collateral Vessels are
permitted, or will be permitted, to be flagged in accordance with the terms of
the respective Collateral Vessel Mortgages and the respective Secondary
Collateral Vessel Mortgages.
 
7.24  Collateral Vessel Classification; Flag.  Each Collateral Vessel is (i) or
will be, classified in the highest class available for Vessels of its age and
type with a classification society listed on Schedule X hereto or another
internationally recognized classification society acceptable to the Collateral
Agent, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Collateral Vessel Mortgage or the Secondary
Collateral Vessel Mortgage, as applicable, and (ii) flagged in an Acceptable
Flag Jurisdiction.
 
7.25  No Immunity.  The Parent does not, nor does any other Credit Party or any
of their respec­tive properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.
 
7.26  Fees and Enforcement.  No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes which have been, or will be,
paid by the Parent or any of its Subsidiaries as and to the extent due.  Under
the laws of the Republic of the Marshall Islands, the United Kingdom, the
Bahamas, Bermuda, the Republic of Malta, the United States or the Republic of
Liberia (or any other Acceptable Flag Jurisdiction), as applicable, the choice
of the laws of the State of New York as set forth in the Credit Documents which
are stated to be governed by the laws of the State of New York is a valid choice
of law, and the irrevocable submission by each Credit Party to jurisdiction and
consent to service of process and, where necessary, appointment by such Credit
Party of an agent for service of process, in each case as set forth in such
Credit Documents, is legal, valid, binding and effective.
 
 
-61-

--------------------------------------------------------------------------------

 
 
7.27  Form of Documentation.  Each of the Credit Documents is, or when executed
will be, in proper legal form under the laws of the Republic of the Marshall
Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of Malta, the
United States or the Republic of Liberia (or any other applicable Acceptable
Flag Jurisdiction), as applicable, for the enforcement thereof under such laws,
subject only to such matters which may affect enforceability arising under the
law of the State of New York.  To ensure the legality, validity, enforceability
or admissibility in evidence of each such Credit Document in the Republic of the
Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of
Malta, the United States or the Republic of Liberia (or any other applicable
Acceptable Flag Jurisdiction), as applicable, it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in the Republic of the Marshall Islands, the United Kingdom, the
Bahamas, Bermuda, the Republic of Malta, the United States or the Republic of
Liberia (or any other applicable Acceptable Flag Jurisdiction), as applicable,
or notarized or executed under seal, or physically executed in any such
jurisdiction, except as have been made, or will be made, in accordance with
Section 12.10.
 
7.28  Solvency.  After giving effect to (a) the Loans, (b) the consummation of
the Transaction and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Parent and its Subsidiaries, taken as a
whole, and the Borrower, Arlington and their respective Subsidiaries, taken as a
whole, are solvent.
 
7.29  Patriot Act.  No Credit Party (and, to the knowledge of each Credit Party,
no joint venture or Subsidiary thereof) is in violation of any United States law
relating to terrorism, sanctions or money laundering, including the United
States Executive Order No. 13224 on Terrorist Financing and the Patriot Act.
 
7.30  Certain Business Practices.  To the knowledge of the Parent, neither the
Parent nor any of its Subsidiaries (nor any of their respective officers,
directors or employees) (a) has made or agreed to make any contribution,
payment, gift or entertainment to, or accepted or received any contributions,
payments, gifts or entertainment from, any government official, employee,
political party or agent or any candidate for any federal, state, local or
foreign public office, where either the contribution, payment or gift or the
purpose thereof was illegal under the laws of any federal, state, local or
foreign jurisdiction; or (b) has engaged in or otherwise participated in,
assisted or facilitated any transaction that is prohibited by any applicable
embargo or related trade restriction imposed by the United States Office of
Foreign Assets Control or any other agency of the United States government.
 
SECTION 8.  Affirmative Covenants.  Each of the Parent, the Borrower, GMSCII and
Arlington hereby covenants and agrees that on and after the Restatement
Effective Date, and until all Existing Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings, together with interest and all other Credit
Document Obligations incurred hereunder and thereunder, are paid in full:
 
 
-62-

--------------------------------------------------------------------------------

 
 
8.01  Information Covenants.  The Parent will make available to the
Administrative Agent, with sufficient copies for each of the Lenders:
 
(a)           Quarterly Financial Statements.  Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of the Parent
(provided that for the first fiscal quarter following the Restatement Effective
Date, such delivery shall be within 60 days after the end of such fiscal
quarter), (i) the consoli­dated balance sheets of the Parent and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of operations and cash flows, in each case for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, and in each case, setting
forth comparative figures for the related periods in the prior fiscal year, all
of which shall be certified by the senior financial officer of the Parent,
subject to normal year-end audit adjustments and (ii) management’s discussion
and analysis of the important operational and financial developments during the
fiscal quarter and year-to-date periods.
 
(b)           Annual Financial Statements.  Within (a) 90 days after the close
of each fiscal year of the Parent in which any of Parent’s securities are listed
on a nationally recognized securities exchange and (b) 120 days after the close
of each fiscal year of Parent (provided, that for the first fiscal year
following the Restatement Effective Date, such delivery shall be within 150 days
after the end of such fiscal year) in which none of Parent’s securities are
listed on a nationally recognized securities exchange, (i) the consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of operations and retained earnings
and of cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and certified by Deloitte & Touche LLP or such other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report of
such accounting firm stating that in the course of its regular audit of the
financial statements of the Parent and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default
pursuant to the Financial Covenants, which has occurred and is continuing or, if
in the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and (ii)
management’s discussion and analysis of the important operational and financial
developments during such fiscal year.
 
(c)           Monthly Financial Statements.  Within 30 days after the end of
each of the first two calendar months of each fiscal quarter of the Parent
occurring prior to the Trigger Date, the unaudited trial balance sheets of the
Parent and its Subsidiaries as at the end of such month, and setting forth
comparative figures for the prior calendar month, all of which shall be
certified by the senior financial officer of the Parent, subject to normal
year-end audit adjustments and including normal recurring adjustments; provided,
however, that in no event will the Parent be required to deliver such unaudited
trial balance sheets if, at the end of any such month, the Parent and its
Subsidiaries have a Loan to Value Ratio of no greater than 0.60 to 1.00.
 
 
-63-

--------------------------------------------------------------------------------

 
 
(d)           Appraisal Reports.  Together with delivery of the compliance
certificates described in Section 8.01(f) required in connection with each
fiscal quarter in each fiscal year of the Parent, and at any other time within
33 days of the written request of the Administrative Agent, appraisal reports
dated no more than 30 days prior to the date of delivery of such compliance
certificate or such request, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent and from two Approved Appraisers
stating the then current Fair Market Value of each of the Collateral
Vessels.  All such appraisals shall be conducted by, and made at the expense of,
the Borrower (it being understood that the Administrative Agent may and, at the
request of the Required Lenders, shall, upon notice to the Borrower, obtain such
appraisals and that the cost of all such appraisals will be for the account of
the Borrower); provided that, unless an Event of Default shall then be
continuing, in no event shall the Borrower be required to pay for more than four
appraisal reports obtained pursuant to this Section 8.01(d) in any single fiscal
year of the Borrower, with the cost of any such reports in excess thereof to be
paid by the Lenders on a pro rata basis.
 
(e)           Projections, Budget, etc.  (i) As soon as available but not less
than 30 days prior to the commencement of each fiscal year of the Parent
beginning with its fiscal year commencing on January 1, 2013, a preliminary
budget of the Parent and its Subsidiaries in reasonable detail for each of the
twelve months and four fiscal quarters of such fiscal year, and (ii) as soon as
available but not more than 45 days after the commencement of each fiscal year
of the Parent beginning with its fiscal year commencing on January 1, 2013, (x)
a budget of the Parent and its Subsidiaries in reasonable detail for each of the
twelve months and four fiscal quarters of such fiscal year and (y) the
Projections referred to in Section 7.05(c) in reasonable detail for the
subsequent three fiscal years including the fiscal year in which such
Projections are being delivered.  It is recognized by each Lender and the
Administrative Agent that such projections and determinations provided by the
Parent, although reflecting the Parent’s good faith projections and
determinations, are not to be viewed as facts and that actual results covered by
any such determination may differ from the projected results.
 
(f)            Officer’s Compliance Certificates.  (i)  At the time of the
delivery of the financial statements provided for in Sections 8.01(a) and (b), a
certificate of the senior financial officer of the Parent in the form of Exhibit
M to the effect that, to the best of such officer’s knowledge, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
(in reasonable detail), which certificate shall, (x) set forth the calculations
required to establish whether the Parent was in compliance with the Financial
Covenants at the end of such fiscal quarter or year, as the case may be and (y)
certify that there have been no changes to any of Schedule VIII and Annexes A
through F of the Pledge Agreement or the Secondary Pledge Agreement, as the case
may be, or, if later, since the date of the most recent certificate delivered
pursuant to this Section 8.01(f)(i), or if there have been any such changes, a
list in reasonable detail of such changes (but, in each case with respect to
this clause (y), only to the extent that such changes are required to be
reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Parent and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.
 
(ii)           At the time of a Collateral Disposition in respect of any Primary
Collateral Vessel, a certificate of a senior financial officer of the Parent
which certificate shall (x) certify on behalf of the Parent the last appraisal
reports received pursuant to Section 8.01(d) determining the Aggregate Primary
Collateral Vessel Value after giving effect to such disposition and/or showing
the individual Fair Market Value of all Collateral Vessels owned by the
Subsidiary Guarantors which have not been sold, transferred, lost or otherwise
disposed of at such time, and (y) set forth the calculations required to
establish whether the Parent is in compliance with the provisions of Section
9.09 after giving effect to such disposition.
 
 
-64-

--------------------------------------------------------------------------------

 
 
(g)           Notice of Default, Litigation or Event of Loss.  Promptly, and in
any event within three Business Days after the Parent obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or Event
of Default which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent proposes to take with respect
thereto, (ii) any litigation or governmental investigation or proceeding pending
or threatened in writing against the Parent or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or any Document and (iii) any Event of Loss in respect of any Collateral
Vessel.
 
(h)           Other Reports and Filings.  Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Parent or any of its Subsidiaries shall file with the Securities and
Exchange Commission (or any successor thereto) or deliver to holders of its
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor).
 
(i)             Material Breach; Other Debt Documents.  Promptly upon, and in
any event within five Business Days after, without duplication of any other
reporting requirements herein, receipt of any notices of default, financial
reporting and collateral reporting under the Other Credit Documents, and copies
of all effectuated additions, amendments, restatements, supplements or other
modifications in respect of the Other Credit Documents.
 
(j)             Environmental Matters.  Promptly upon, and in any event within
fifteen Business Days after, the Parent obtains knowledge thereof, written
notice of any of the following environ­mental matters occurring after the
Restatement Effective Date, except to the extent that such environmental matters
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect:
 
(i)            any Environmental Claim pending or threatened in writing against
the Parent or any of its Subsidiaries or any Collateral Vessel or property owned
or operated or occupied by the Parent or any of its Subsidiaries;
 
(ii)           any condition or occurrence on or arising from any Collateral
Vessel or property owned or operated or occupied by the Parent or any of its
Subsidiaries that (a) results in noncompliance by the Parent or such Subsidiary
with any applicable Environmental Law or (b) could reasonably be expected to
form the basis of an Environmental Claim against the Parent or any of its
Subsidiaries or any such Collateral Vessel or property;
 
(iii)           any condition or occurrence on any Collateral Vessel or property
owned or operated or occupied by the Parent or any of its Subsidiaries that
could reasonably be expected to cause such Collateral Vessel or property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by the Parent or such Subsidiary of such Collateral Vessel or property under any
Environmental Law; and
 
 
-65-

--------------------------------------------------------------------------------

 
 
(iv)           the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Collateral Vessel or
property owned or operated or occupied by the Parent or any of its Subsidiaries
as required by any Environmental Law or any governmental or other administrative
agency; provided that in any event the Parent shall deliver to the
Administra­tive Agent all material notices received by the Parent or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA or OPA.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto.  In addition, the Parent will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(j), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.
 
(k)           Management Letters.  Promptly after Parent’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
 
(l)            Cash Flow Projections.  On the Restatement Effective Date and
monthly thereafter until the Trigger Date, cash flow projections for the Parent
and its Subsidiaries (the “Cash Flow Projections”) for the 13-week period
beginning on the Business Day on which such Cash Flow Projections are due, which
Cash Flow Projections shall (i) be based on information available, and
projections made, as of the last Business Day of the immediately preceding
calendar month and (ii) include a variance report describing in reasonable
detail the variance(s) in actual cash flow from projected cash flow for the
month ended on such last Business Day; provided, however, that in no event will
the Parent be required to deliver such Cash Flow Projections if, at the end of
any such month, the Parent and its Subsidiaries have a Loan to Value Ratio of no
greater than 0.60 to 1.00.
 
(m)           Excess Liquidity Calculations.  On or before the tenth day (or, if
such day is not a Business Day, on the next succeeding Business Day) after each
Payment Date, a certificate of the senior financial officer of the Parent
substantially in the form of Exhibit J, which certificate shall set forth the
calculations required to determine the Excess Liquidity, if any, for such
Payment Date.
 
(n)           Non-Recourse Subsidiaries.  Promptly upon, and in any event within
five Business Days after delivery thereof, without duplication of any other
reporting requirements herein, any periodic financial reports provided to the
lenders under any documents evidencing Non-Recourse Indebtedness or any notices
of default provided thereunder.
 
 
-66-

--------------------------------------------------------------------------------

 
 
(o)           Other Information.  From time to time, such other information or
docu­ments (financial or otherwise) with respect to the Parent, its Subsidiaries
or its Non-Recourse Subsidiaries as the Administrative Agent or the Required
Lenders may reasonably request in writing.
 
8.02  Books, Records and Inspections.  The Parent will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries, in conformity in all material respects with GAAP and all
requirements of law, shall be made of all dealings and transactions in relation
to its business.  The Parent will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent and
the Lenders as a group to visit and inspect, during regular business hours and
under guidance of officers of the Parent or any of its Subsidiaries, any of the
properties of the Parent or its Subsidiaries, and to examine the books of
account of the Parent or such Subsidiaries and discuss the affairs, finances and
accounts of the Parent or such Subsidiaries with, and be advised as to the same
by, its and their officers and, in the presence of the Parent, independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may request; provided that, unless an Event of Default exists
and is continuing at such time, the Administrative Agent and the Lenders shall
not be entitled to request more than two such visitations and/or examinations in
any fiscal year of the Parent.
 
8.03  Maintenance of Property; Insurance.  The Parent will, and will cause each
of its Subsidiaries to, (i) keep all material property necessary in its business
in good working order and condition (ordinary wear and tear and loss or damage
by casualty or condemnation excepted), (ii) maintain insurance on the Collateral
Vessels in at least such amounts and against at least such risks as are in
accordance with (a) normal industry practice for similarly situated insureds and
(b) the requirements set forth in Section 8.06, and (iii) furnish to the
Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried.  In
addition to the requirements of the immediately preceding sentence, the Parent
will at all times cause the Required Insurance to (x) be maintained on the
Collateral Vessels (with the same scope of coverage as that described in
Schedule VI) at levels which are at least as great as the respective amount
described on Schedule VI and (y) comply with the insurance require­ments of the
Collateral Vessel Mortgages and the Secondary Collateral Vessel Mortgages, as
applicable.
 
8.04  Corporate Franchises.  The Parent will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business, except, in the case of any
Subsidiary of the Parent that is not a Guarantor, which could not be reasonably
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 8.04 shall prevent (i) sales or other dispositions of assets,
consolidations or mergers by or involving the Parent or any of its Subsidiaries
which are permitted in accordance with Section 9.02, (ii) any Subsidiary
Guarantor from changing the jurisdiction of its organization to the extent
permitted by Section 9.11 or (iii) the abandonment by the Parent or any of its
Subsidiaries of any rights, franchises, licenses and patents that could not be
reasonably expected to have a Material Adverse Effect.
 
 
-67-

--------------------------------------------------------------------------------

 
 
8.05  Compliance with Statutes, etc..  The Parent will, and will cause each of
its Subsidiaries and each of its Non-Recourse Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
(including all laws and regulations relating to money laundering) imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such non-compliances as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
8.06  Compliance with Environmental Laws.  (a)     The Parent will, and will
cause each of its Subsidiaries and each of its Non-Recourse Subsidiaries to,
comply in all material respects with all Environmental Laws applicable to the
ownership or use of any Collateral Vessel or any other Vessel or property now or
hereafter owned or operated by the Parent or any of its Subsidiaries or any of
its Non-Recourse Subsidiaries, will within a reasonable time period pay or cause
to be paid all costs and expenses incurred in connection with such compliance
(except to the extent being contested in good faith), and will keep or cause to
be kept all such Collateral Vessels or Vessels or property free and clear of any
Liens imposed pursuant to such Environmental Laws, in each of the foregoing
cases, except to the extent any failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  None
of the Parent, any of Subsidiaries of the Parent or any Non-Recourse
Subsidiaries of the Parent will generate, use, treat, store, release or dispose
of, or permit the generation, use, treatment, storage, release or disposal of,
Hazardous Materials on any Collateral Vessel or Vessel or property now or
hereafter owned or operated or occupied by the Parent, any of its Subsidiaries
or any of its Non-Recourse Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any ports or property except in
material compliance with all applicable Environmental Laws and as reasonably
required by the trade in connection with the operation, use and maintenance of
any such property or otherwise in connection with their businesses or except to
the extent the same could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Parent will, and will cause
each of its Subsidiaries and each of its Non-Recourse Subsidiaries to, maintain
insurance on the Collateral Vessels and any other Vessel in at least such
amounts as are in accordance with normal industry practice for similarly
situated insureds, against losses from oil spills and other environmental
pollution.
 
(b)           At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor,
the Parent or the Borrower will provide, at the Parent or the Borrower’s sole
cost and expense, an environmental assessment of any Primary Collateral Vessel
by such Primary Collateral Vessel’s classification society (to the extent such
classification society is listed on Schedule X) or another internationally
recognized classification society reasonably acceptable to the Administrative
Agent.  If said classification society, in its assessment, indicates that such
Primary Collateral Vessel is not in compliance with the Environmental Laws, said
society shall set forth potential costs of the remediation of such
non-compliance; provided that such request for an assessment may be made only if
(i) there has occurred and is continuing an Event of Default, (ii) the
Administrative Agent or the Required Lenders reasonably and in good faith
believe that the Parent, any of its Subsidiaries or any such Primary Collateral
Vessel is not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect, or (iii) the
Administrative Agent or the Required Lenders reasonably and in good faith
believe that circumstances exist that reasonably could be expected to form the
basis of a material Environmental Claim against the Parent or any of its
Subsidiaries or any such Primary Collateral Vessel.  If the Parent or the
Borrower fails to provide the same within 90 days after such request was made,
the Administrative Agent may order the same and the Parent or the Borrower shall
grant and hereby grants to the Administrative Agent and the Lenders and their
agents reasonable access to such Primary Collateral Vessel and specifically
grants the Administrative Agent and the Lenders an irrevocable non-exclusive
license, subject to the rights of tenants, to undertake such an assessment, all
at the Parent or the Borrower’s expense.
 
 
-68-

--------------------------------------------------------------------------------

 
 
8.07  ERISA.  As soon as reasonably possible and, in any event, within ten (10)
days after the Parent or any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, the Parent will
deliver to the Administrative Agent, with sufficient copies for each of the
Lenders, a certificate of the senior financial officer of the Parent setting
forth the full details as to such occurrence and the action, if any, that the
Parent, such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant
or the Plan administrator with respect thereto: that a Reportable Event has
occurred (except to the extent that the Parent has previously delivered to the
Administrative Agent a certificate and notices (if any) concerning such event
pursuant to the next clause hereof); that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in subsection
.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is
reasonably expected to occur with respect to such Plan within the following 30
days; that a failure to satisfy minimum funding requirements, within the meaning
of Section 412 of the Code or Section 302 of ERISA, has occurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 or 430 of the Code or Section 302
or 303 of ERISA with respect to a Plan; that the actuary of a Plan (other than a
Multiemployer Plan) has or will certify that the Plan is an at-risk plan within
the meaning of Section 430 of the Code or Section 303 of ERISA; that a Plan
which is a Multiemployer Plan is in endangered or critical status under Section
305 of ERISA; that any contribution required to be made with respect to a Plan
or Foreign Pension Plan has not been timely made and such failure could result
in a material liability for the Parent or any of its Subsidiaries; that a Plan
has been or may be reasonably expected to be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA with a material amount
of unfunded benefit liabilities; that a Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Parent or any of its Subsidiaries or ERISA
Affiliates) has a material Unfunded Current Liability; that proceedings may be
reasonably expected to be or have been instituted by the PBGC to terminate or
appoint a trustee to adminis­ter a Plan which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a material delinquent contribution to a Plan; that the Parent, any of
its Subsidiaries or any ERISA Affiliate will or may reasonably expect to incur
any material liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 436(f), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that the Parent, or any of its Subsidiaries may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or any Foreign Pension Plan.  Upon request, the Parent will deliver to the
Administrative Agent with sufficient copies to the Lenders (i) a complete copy
of the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other support­ing statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and (ii) copies of any records, documents or other information that must
be furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC, and any
notices received by the Parent, any of its Subsidiaries or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan with respect to any
circumstances or event that could reasonably be expected to result in a material
liability shall be delivered to the Lenders no later than ten (10) days after
the date such annual report has been filed with the Internal Revenue Service or
such records, documents and/or information has been furnished to the PBGC or
such notice has been received by the Parent, such Subsidiary or such ERISA
Affiliate, as applicable.
 
 
-69-

--------------------------------------------------------------------------------

 
 
8.08  End of Fiscal Years; Fiscal Quarters.  The Parent shall cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on March
31, June 30, September 30 and December 31 of each year.
 
8.09  Performance of Obligations.  The Parent will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mort­gage, indenture, security agreement and other debt instrument (including,
without limitation, the Documents) by which it is bound, except to the extent
waived by the parties thereto and except such non-performances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
8.10  Payment of Taxes.  The Parent will pay and dis­charge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assess­ments and
governmental charges or levies that become due and payable which are imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all lawful claims for
sums that have become due and payable which, if unpaid, might become a Lien not
otherwise permitted under Section 9.01(i), provided that neither the Parent nor
any of its Subsidiaries shall be required to pay any such tax, assess­ment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.
 
8.11  Further Assurances.  (a)      The Parent will, and will cause each of its
Subsidiaries to, cause each Collateral and Guaranty Requirement to be satisfied
at all times.
 
 
-70-

--------------------------------------------------------------------------------

 
 
(b)           The Parent, on behalf of itself and each other Credit Party,
agrees that at any time and from time to time, at the expense of the Parent or
such other Credit Party, it will promptly execute and deliver all further
instruments and documents, and take all further action that may be reasonably
necessary, or that the Administrative Agent may reasonably require, to perfect
and protect any Lien granted or purported to be granted hereby or by the other
Credit Documents, or to enable the Collateral Agent to exercise and enforce its
rights and remedies with respect to any Collateral.  Without limiting the
generality of the foregoing, the Parent will, and will cause each Credit Party
to, execute (to the extent applicable) and file, or cause to be filed, such
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), or amendments thereto, such amendments or supplements to the
Collateral Vessel Mortgages and the Secondary Collateral Vessel Mortgages
(including any amendments required to maintain Liens granted by such Collateral
Vessel Mortgages and such Secondary Collateral Vessel Mortgages pursuant to the
effectiveness of this Agreement), and such other instruments or notices, as may
be reasonably necessary, or that the Administrative Agent may reasonably
require, to protect and preserve the Liens granted or purported to be granted
hereby and by the other Credit Documents.
 
(c)           Each Credit Party hereby authorizes the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral, where permitted by law.  The Collateral Agent will promptly send
each Credit Party a copy of any financing or continuation statements which it
may file and the filing or recordation information with respect thereto.
 
(d)           If at any time any Subsidiary of the Parent owns a Collateral
Vessel or owns, directly or indirectly, an interest in any Subsidiary which owns
a Collateral Vessel and such Subsidiary has not otherwise satisfied the
Collateral and Guaranty Requirements, the Parent will cause such Subsidiary (and
any Subsidiary which directly or indirectly owns the Equity Interests of such
Subsidiary to the extent not a Credit Party) to satisfy the Collateral and
Guaranty Requirements with respect to each relevant Collateral Vessel as such
Subsidiary would have been required to satisfy pursuant to Section 12.10 of this
Agreement had such Subsidiary been a Credit Party on or prior to the Restatement
Effective Date.
 
8.12  Deposit of Earnings.  Each Credit Party shall cause the earnings derived
from each of the respective Collateral Vessels, to the extent constituting
Earnings and Insurance Collateral or Secondary Earnings and Insurance
Collateral, to be deposited by the respective account debtor in respect of such
earnings into one or more of the Concentration Accounts maintained for such
Credit Party from time to time.  Without limiting any Credit Party’s obligations
in respect of this Section 8.12, each Credit Party agrees that, in the event it
receives any earnings constituting Earnings and Insurance Collateral or
Secondary Earnings and Insurance Collateral, or any such earnings are deposited
other than in one of the Concentration Accounts, it shall promptly deposit all
such proceeds into one of the Concentration Accounts maintained for such Credit
Party from time to time.
 
8.13  Ownership of Subsidiaries.  (a)     Other than “director qualifying
shares”, the Parent shall at all times directly or indirectly own 100% of the
Equity Interests of GMSCII, Arlington, the Borrower and each of the Subsidiary
Guarantors.
 
(b)           The Parent shall cause each Subsidiary Guarantor to at all times
be directly owned by one or more Credit Parties.
 
 
-71-

--------------------------------------------------------------------------------

 
 
(c)           The Parent will cause each Collateral Vessel to be owned at all
times by a single Subsidiary Guarantor that owns no other Collateral Vessels.
 
8.14  Flag of Collateral Vessels; Citizenship; Collateral Vessel
Classification.  (a)     The Parent shall, and shall cause each Credit Party
that owns a Collateral Vessel to, cause each Collateral Vessel to be registered
under the laws and flag of (t) the Bahamas, (u) the Republic of Malta, (v) the
Republic of Liberia, (w) the Republic of the Marshall Islands, (x) Bermuda, (y)
the United Kingdom or (z) such other jurisdiction as is acceptable to the
Required Lenders (each jurisdiction in clauses (t) through and including (z), an
“Acceptable Flag Jurisdiction”).  Notwithstanding the foregoing, any Credit
Party may transfer a Collateral Vessel to another Acceptable Flag Jurisdiction
pursuant to a Flag Jurisdiction Transfer.
 
(b)           The Parent will, and will cause each Subsidiary Guarantor which
owns or operates a Collateral Vessel to, be qualified to own and operate such
Collateral Vessel under the laws of the Bahamas, the Republic of Malta, the
Republic of Liberia, the Republic of the Marshall Islands, Bermuda, the United
Kingdom, or such other jurisdiction in which such Collateral Vessel is permitted
to be flagged in accordance with the terms of the related Collateral Vessel
Mortgage or Secondary Collateral Vessel Mortgage, as applicable.
 
(c)           The Parent will, and will cause each Subsidiary Guarantor which
owns or operates a Collateral Vessel to, cause each Collateral Vessel to be
classified in the highest class available for Vessels of its age and type with a
classification society listed on Schedule X or another internationally
recognized classification society acceptable to the Administrative Agent, free
of any material conditions or recommendations.
 
8.15   Use of Proceeds.  The Borrower will use the proceeds of the Loans only as
provided in Section 7.08.
 
SECTION 9.  Negative Covenants.  Each of the Parent, the Borrower, GMSCII and
Arlington hereby covenants and agrees that on and after the Restatement
Effective Date, and until all Existing Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings, together with interest and all other Credit
Document Obligations incurred hereunder and thereunder, are paid in full:
 
9.01  Liens.  The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
(I) prior to the Trigger Date and at any time that the Parent and its
Subsidiaries have a Loan to Value Ratio of greater than 0.60 to 1.00, any
property or assets (real or personal, tangible or intangible) of the Parent or
any of its Subsidiaries and (II) on and after the Trigger Date and at any time
that the Parent and its Subsidiaries have a Loan to Value Ratio of no greater
than 0.60 to 1.00, any Collateral (the property and assets described in clause
(I) or (II), as applicable, the “Applicable Property”), whether now owned or
hereafter acquired, or sell any such Applicable Property subject to an
understanding or agreement, contingent or otherwise, to repurchase such
Applicable Property (including sales of accounts receiv­able with recourse to
the Parent or any of its Subsidiaries), or assign any right to receive income or
permit the filing of any financing statement under the UCC or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 9.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
 
 
-72-

--------------------------------------------------------------------------------

 
 
(i)             inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP;
 
(ii)            Liens in respect of the Applicable Property imposed by law,
which were incurred in the ordinary course of busi­ness and do not secure
Indebtedness for borrowed money, such as carriers’, ware­house­men’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the Applicable Property do not materially impair the
use thereof in the operation of the business of the Parent or such Subsidiary or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Applicable Property subject
to any such Lien;
 
(iii)           Liens in existence on the Restatement Effective Date which are
listed, and the property subject thereto described, on Schedule IV, without
giving effect to any renewals or extensions of such Liens, provided that the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding on the Restatement Effective
Date, less any repayments of principal thereof;
 
(iv)           Permitted Encumbrances;
 
(v)           Liens created pursuant to the Security Documents;
 
(vi)           Liens arising out of judgments, awards, decrees or attachments
with respect to which the Parent or any of its Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 10.09;
 
(vii)           Liens (other than any Lien imposed by ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, Liens
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money) and Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause (vii)
shall not exceed $5,000,000;
 
(viii)           Liens in respect of seamen’s wages which are not past due and
other maritime Liens for amounts not past due arising in the ordinary course of
business and not yet required to be removed or discharged under the terms of the
respective Collateral Vessel Mortgages;
 
 
-73-

--------------------------------------------------------------------------------

 
 
(ix)           Liens on the Applicable Property securing the obligations under
the Other Credit Agreement (and any interest rate protection agreement or other
hedging agreement entered into in connection therewith), provided that such
Liens are subject to the provisions of the Intercreditor Agreements;
 
(x)            Liens placed upon equipment or machinery acquired after the
Restatement Effective Date and used in the ordinary course of business of the
Borrower or any of its Subsidiaries and placed at the time of the acquisition
thereof by the Borrower or such Subsidiary or within 90 days thereafter to
secure Indebtedness incurred to pay all or a portion of the purchase price
thereof or to secure Indebtedness incurred solely for the purpose of financ­ing
the acquisition of any such equipment or machinery or extensions, renewals or
replace­ments of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by Section 9.04 and
(y) in all events, the Lien encumbering the equipment or machinery so acquired
does not encumber any asset of the Parent or any other asset of the Borrower or
such Subsidiary;
 
(xi)           easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebted­ness and not materially interfering with the conduct of the
business of the Parent or any of its Subsidiaries;
 
(xii)           Liens arising from precautionary UCC financing statement filings
regard­ing operating leases entered into in the ordinary course of business;
 
(xiii)         statutory and common law landlords’ liens under leases to which
the Borrower or any of its Subsidiaries is a party;
 
(xiv)         Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business to
the extent such Liens do not attach to any assets other than the goods subject
to such arrangements;
 
(xv)          Liens (x) incurred in the ordinary course of business in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets, and (y) in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods;
 
(xvi)         bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Parent or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
 
 
-74-

--------------------------------------------------------------------------------

 
 
(xvii)        to the extent required by Section 2.13(a)(i) or permitted by
Section 9.04(v), Liens in respect of the cash collateralization of the Existing
Letters of Credit;
 
(xviii)       Liens securing obligations in respect of Indebtedness permitted
pursuant to Section 9.04(vi) (including any Liens on cash required to cash
collateralize letters of credit permitted pursuant to Section 9.04(vi) in an
aggregate amount not to exceed $5,000,000 at any time); provided that at no time
will any Indebtedness incurred by the Parent or any of its Subsidiaries from
Oaktree Capital Management L.P. or any of its Affiliates be permitted to be
secured pursuant to this clause (xviii); and
 
(xix)          Liens permitted at the time they were created.
 
In connection with the granting of Liens described above in this Section 9.01 by
the Parent or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limita­tion, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).
 
9.02  Consolidation, Merger, Sale of Assets, etc.  The Parent will not, and will
not permit any of its Subsidiaries to wind up, liquidate or dissolve its affairs
or enter into any transaction of merger, consolidation or amalgamation, or
convey, sell, lease or otherwise dispose of (or agree to do any of the foregoing
at any future time) all or substantially all of its assets (other than Margin
Stock) or any of the Collateral, or enter into any sale-leaseback transactions
involving any of the Collateral (or agree to do so at any future time), except
that:
 
(i)             the Parent and each of its Subsidiaries may sell, lease or
otherwise dispose of any Primary Collateral Vessels, provided that (I)(A) such
sale is made at Fair Market Value (as determined in accordance with the
appraisal report most recently delivered to the Administrative Agent (or
obtained by the Administrative Agent) pursuant to Section 8.01(d) or delivered
at the time of such sale to the Administrative Agent by the Parent), (B) 100% of
the consideration in respect of such sale shall consist of cash or Cash
Equivalents (unless the Primary Collateral Vessel is being sold to the Parent or
a Subsidiary of the Parent, in which case the sale shall consist of cash only)
received by the Borrower, or to the respective Subsidiary Guarantor which owned
such Primary Collateral Vessel, on the date of consummation of such sale and (C)
the Net Cash Proceeds of such sale, lease or other disposition shall be applied
as required by Section 5.02 to repay the Loans and/or cash collateralize the
Existing Letters of Credit; provided, further, that the Parent shall have
delivered to the Administrative Agent an officer’s certificate, certified by the
senior financial officer of the Parent, demonstrating pro forma compliance
(giving effect to such Collateral Disposition and, in the case of calculations
involving the appraised value of Collateral Vessels, using valua­tions
consistent with the appraisal report most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 8.01(d)) with each of the Financial Covenants for the most recently
ended Test Period for which financial statements under Section 8.01(a) or (b)
are due; provided that, with respect to any Test Period ending on December 31,
the Parent shall deliver unaudited financial statements as at the end of such
Test Period at the time of such sale but only if such sale occurs more than 45
days (and less than 90 days) after the end of such Test Period (or at the time
of such sale, as applicable) setting forth the calculations required to make
such determination in reasonable detail, and (II) at least five Business Days
(or such other period as shall be agreed by the Borrower and the Administrative
Agent) prior written notice of the proposed sale, lease or other disposition of
a Primary Collateral Vessel shall have been given to the Collateral Agent, which
notice shall set forth the expected closing date of such sale, lease or other
disposition and the date of the corresponding repayment of Loans;
 
 
-75-

--------------------------------------------------------------------------------

 
 
(ii)           subject to compliance with Section 5.02(c), the Parent and its
Subsidiaries may sell, lease or otherwise dispose of any Secondary Collateral to
the extent such sale, lease or disposition is permitted pursuant to the terms of
the Other Credit Agreement and the Intercreditor Agreements; provided that the
consent of the Required Lenders shall be required if the Required Lenders (under
and as defined in the Other Credit Agreement) were required to consent and have
consented to the Net Cash Proceeds of such sale, lease or disposition not being
applied to repay loans under the Other Credit Agreement;
 
(iii)           the Parent and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale);
 
(iv)           (A) the Borrower, GMSCII, Arlington and any Subsidiary Guarantor
may transfer assets or lease to or acquire or lease assets from the Borrower,
GMSCII, Arlington or any other Subsidiary Guarantor, or any Subsidiary Guarantor
may be merged into the Borrower, GMSCII, Arlington or any other Subsidiary
Guarantor; provided that the Borrower, GMSCII, Arlington or such Subsidiary
Guarantor, as the case may be, will be a successor in interest to all rights,
titles and interest of such merged Subsidiary Guarantor and, in each case so
long as all actions necessary or desirable to preserve, protect and maintain the
security interest and Lien of the Collateral Agent in any Collateral held by any
Person involved in any such transaction are taken to the satisfaction of the
Collateral Agent and (B) any Subsidiary of the Parent (other than the Borrower,
GMSCII, Arlington and any Subsidiary Guarantor) may transfer assets or lease to
or acquire or lease assets from any other Subsidiary of the Parent, or any other
Subsidiary of the Parent (other than the Borrower, GMSCII, Arlington and any
Subsidiary Guarantor) may be merged into any other Subsidiary of the Parent, in
each case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Collateral Agent; and
 
(v)           following a Collateral Disposition permitted by this Agreement,
the Subsidiary Guarantor which owned the Collateral Vessel that is the subject
of such Collateral Disposition may dissolve, provided that (x) the Net Cash
Proceeds from such Collateral Disposition shall be applied (i) in the case of a
Primary Collateral Vessel, as required by Section 5.02 to repay the Loans and
(ii) in the case of a Secondary Collateral Vessel, as required by the Other
Credit Agreement to repay loans thereunder and hereunder to the extent required
pursuant to Section 5.02, (y) all of the proceeds of such dissolution shall be
paid only to a Credit Party and (z) no Default or Event of Default is continuing
unremedied at the time of such dissolution.
 
 
-76-

--------------------------------------------------------------------------------

 
 
To the extent the Required Lenders (or to the extent required pursuant to
Section 12.12(a), all Lenders) waive the provisions of this Section 9.02 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 9.02, such Collateral (unless sold to the Parent or a Subsidiary of
the Parent) shall be sold free and clear of the Liens created by the Security
Documents, and the Administrative Agent and Collateral Agent shall be authorized
to take any actions deemed appropriate in order to effect the
foregoing.  Notwithstanding anything to the contrary contained above, the
foregoing covenant shall not be violated as a result of sales of Margin Stock
for cash at fair market value (as determined in good faith by the Parent at the
time of the respective sale).
 
9.03  Dividends.  The Parent will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Parent or any of its Subsidiaries, except that:
 
(i)             (A) any Wholly-Owned Subsidiary of the Parent may pay Dividends
to the Parent or any Wholly-Owned Subsidiary of the Parent, (B) any Subsidiary
Guarantor may pay Dividends to the Borrower or any other Subsidiary Guarantor
and (C) if the respective Subsidiary is not a Wholly-Owned Subsidiary of the
Parent, such Subsidiary may pay Dividends to its shareholders generally so long
as the Parent and/or its respective Subsidiaries which own Equity Interests in
the Subsidiary paying such Dividends receive at least their proportionate share
thereof (based upon their relative holdings of the Equity Interests in the
Subsidiary paying such cash Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary); and
 
(ii)           so long as no Event of Default (both before and after giving
effect to the payment thereof) has occurred and is continuing, the Parent may
repurchase its outstanding Equity Interests (or options to purchase such equity)
theretofore held by its or any of its Subsidiaries’ employees, officers or
directors following the death, disability, retirement or termination of
employment of employees, officers or directors of the Parent or any of its
Subsidiaries, provided that the aggregate amount expended to so repurchase
equity of the Parent shall not exceed $2,000,000 in any fiscal year of the
Parent.
 
9.04  Indebtedness.  The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness other than:
 
(i)             Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;
 
(ii)            Indebtedness of the Credit Parties incurred pursuant to the
Other Credit Agreement in an aggregate principal amount not to exceed
$273,802,583.31 at any time outstanding less any repayments thereof made after
the Restatement Effective Date;
 
 
-77-

--------------------------------------------------------------------------------

 
 
(iii)           Interest Rate Protection Agreements and Other Hedging Agreements
in respect of currencies entered into in the ordinary course of business and
consistent with past practices; provided that (x) in the case of Interest Rate
Protection Agreements, the term thereof does not extend beyond the Maturity Date
and (y) in the case of Other Hedging Agreements in respect of currencies, the
term thereof does not exceed six months.
 
(iv)           Intercompany indebtedness permitted pursuant to Sections
9.05(iii) and 9.05(viii);
 
(v)           Indebtedness evidenced by the Existing Letters of Credit, as such
Existing Letters of Credit may be replaced from time to time; and
 
(vi)           so long as no Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Parent, the Borrower or any
other Credit Party that does not own a Collateral Vessel at the time such
Indebtedness is incurred in an aggregate principal amount not to exceed
$10,000,000 (or, in the case of Indebtedness in respect of letters of credit,
$5,000,000) at any one time outstanding.
 
9.05  Advances, Investments and Loans.  The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any Margin Stock (or other Equity
Interests), or make any capital contribution to any other Person (each of the
foregoing an “Investment” and, collectively, “Investments”), except that:
 
(i)             the Parent and its Subsidiaries may acquire and hold accounts
receiv­able owing to any of them and Cash Equivalents;
 
(ii)            so long as no Event of Default exists or would result therefrom,
the Parent and its Subsidiaries may make loans and advances in the ordinary
course of business to its employees, officers and directors other than officers
and directors of Persons which own Equity Interests, directly or indirectly, of
the Parent and constitute Affiliates of the Parent or persons employed by any
such Affiliates (not including, for the avoidance of doubt, the operational
managers of any Credit Party) so long as the aggregate principal amount thereof
at any time outstanding which are made on or after the Original Effective Date
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $2,000,000;
 
(iii)           the Credit Parties may make intercompany loans and advances
among one another, and Subsidiaries of the Parent (other than the Credit
Parties) may make intercompany loans and advances to the Parent or any other
Subsidiary of the Parent (other than any Non-Recourse Subsidiary), provided that
any such loans or advances to a Credit Party pursuant to this clause shall be
unsecured and subordinated to the Obligations of the respective Credit Party
pursuant to written subordination provisions in the form of Exhibit N;
 
(iv)           the Parent and its Subsidiaries may sell or transfer assets to
the extent permitted by Section 9.02;
 
 
-78-

--------------------------------------------------------------------------------

 
 
(v)            the Parent may make Investments in GMSCII, Arlington and the
Borrower, and GMSCII, Arlington and the Borrower may make equity Investments in
the Subsidiary Guarantors;
 
(vi)           each of Parent, GMSCII, Arlington and the Borrower may make
Investments in its respective Subsidiaries that are not Subsidiary Guarantors to
the extent funded (and only to the extent funded) with the Equity Proceeds
Amount; provided that for all Investments made pursuant to this clause (vi), no
Event of Default has occurred and is continuing (or would arise after giving
effect thereto) at the time any such Investment is made unless such Investment
is funded with the Net Cash Proceeds of an Equity Investment made no earlier
than six months prior to the date on which such Investment is made.
 
(vii)          Investments existing on the Restatement Effective Date and
described on Schedule XI, without giving effect to any additions thereto or
replacement thereof; and
 
(viii)         the Parent may make loans, advances and Investments in other
Subsidiaries of the Parent (other than (i) the Credit Parties and (ii)
Non-Recourse Subsidiaries);
 
(ix)           the Parent and its Subsidiaries may make Investments in amounts
required to fund charter costs and actual expenses relating to operating Vessels
leased or chartered as of the date hereof by General Maritime NSF Corporation,
GMR Concord LLC, GMR Contest LLC and GMR Concept LLC; provided that such
Investments may only be made in good faith and only to the extent necessary to
fund such costs and expenses after taking into account the cash and Cash
Equivalents held by such Subsidiary.
 
9.06  Transactions with Affiliates.  The Parent will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of busi­ness, with any
Affiliate of such Person, other than on terms and conditions no less favorable
to such Person as would be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:
 
(i)             Dividends may be paid to the extent provided in Section 9.03;
 
(ii)            loans and Investments may be made and other transactions may be
entered into between the Parent and its Subsidiaries to the extent permitted by
Sections 9.04 and 9.05;
 
(iii)           as long as the Parent has an independent compensation committee,
directors’  fees as determined by such independent compensation committee and,
at any time the Parent does not have an independent compensation committee, the
Parent may pay reasonable directors’ fees;
 
(iv)           the Parent and its Subsidiaries may enter into employment
agreements or arrangements with their respective officers and employees in the
ordinary course of business;
 
 
-79-

--------------------------------------------------------------------------------

 
 
(v)           the Parent and its Subsidiaries may pay management fees to
Wholly-Owned Subsidiaries of the Parent in the ordinary course of business; and
 
(vi)           the transactions in existence on the Restatement Effective Date
which are listed on Schedule XIII shall be permitted.
 
9.07  Capital Expenditures.  The Parent will not, and will not permit any of its
Subsidiaries to, make any Capital Expenditures at any time prior to the Trigger
Date and at any time that the Parent and its Subsidiaries have a Loan to Value
Ratio of greater than 0.60 to 1.00, other than (i) maintenance Capital
Expenditures incurred in the ordinary course of business or consistent with past
practice, (ii) acquisitions of new Vessels and (iii) other Capital Expenditures
not in the ordinary course of business, in the case of clauses (ii) and (iii)
only to the extent funded (and only to the extent funded) with the Equity
Proceeds Amount.  At any time after the Trigger Date provided that the Parent
and its Subsidiaries have a Loan to Value Ratio of less than or equal to 0.60 to
1.00 at such time, the Parent and its Subsidiaries may make any Capital
Expenditures at such time.
 
9.08  Minimum Cash Balance.  The Parent will not permit the Unrestricted Cash
and Cash Equivalents held by the Parent and its Subsidiaries (other than amounts
on deposit in the Blocked Account) to be less than (x) $10,000,000 at any time
from October 1, 2012 to and including June 30, 2013, (y) $15,000,000 at any time
from July 1, 2013 to and including June 30, 2014 and (z) $20,000,000 at any time
thereafter.
 
9.09  Collateral Maintenance.  (a)   The Parent will not permit the aggregate
Fair Market Value of all Primary Collateral Vessels owned by the Credit Parties
which have not been sold, transferred, lost or otherwise disposed of at any time
(such value, the “Aggregate Primary Collateral Vessel Value”), as determined by
the most recent appraisal delivered by the Borrower to the Administrative Agent
or obtained by the Administrative Agent in accordance with Section 8.01(d) at
any time to equal less than (I) from the Restatement Effective Date to and
including December 31, 2012, 110% of the aggregate principal amount of
outstanding Loans at such time plus the Existing Letter of Credit Exposure at
such time, (II) from January 1, 2013 to and including December 31, 2013, 115% of
the amount equal to the aggregate principal amount of outstanding Loans at such
time plus the Existing Letter of Credit Exposure at such time minus the Blocked
Amount, if any, (III) from January 1, 2014 to and including September 30, 2014,
120% of the amount equal to the aggregate principal amount of outstanding Loans
at such time plus the Existing Letter of Credit Exposure at such time minus the
Blocked Amount, if any, and (IV) thereafter, 120% of the aggregate principal
amount of outstanding Loans at such time plus the Existing Letter of Credit
Exposure at such time; provided that, so long as any default in respect of this
Section 9.09 is not caused by any voluntary Collateral Disposition, such default
shall not constitute an Event of Default (but shall constitute a Default) so
long as within 45 days of the occurrence of such default, the Borrower shall
either (i) post additional collateral satisfactory to the Required Lenders,
pursuant to security documentation reasonably satisfactory in form and substance
to the Collateral Agent, sufficient to cure such default (and shall at all times
during such period and prior to satisfactory completion thereof, be diligently
carrying out such actions) or (ii) make such repayment of Loans in an amount
sufficient to cure such default and/or cash collateralize the Existing Letters
of Credit (it being understood that any action taken in respect of this proviso
shall only be effective to cure such default pursuant to this Section 9.09 to
the extent that no Default or Event of Default exists hereunder immediately
after giving effect thereto).
 
 
-80-

--------------------------------------------------------------------------------

 
 
(b)           In order to comply with clauses (II) and (III) of Section 9.09(a)
above, the Parent may, at any time, deposit an amount equal to the amount of
Unrestricted Cash and Cash Equivalents held by the Parent and its Subsidiaries
at such time such that, after giving effect to such deposit, the Parent would be
in compliance with the provisions of Section 9.08 at such time (the “Blocked
Amount”) into a non-interest bearing blocked account with Nordea, as depository
bank (the “Blocked Account”), with respect to which the Parent shall have duly
executed and delivered a control agreement granting a first priority security
interest to the Collateral Agent (reasonably satisfactory in all respects to the
Collateral Agent), provided that (I) at such time, the Parent shall have
furnished to the Administrative Agent a certificate of the senior financial
officer of the Parent setting forth the calculations required to establish the
amount of the Unrestricted Cash and Cash Equivalents that are required by the
Parent in order to establish compliance with the provisions of this Section 9.09
at the time of the deposit of the Blocked Amount into the Blocked Account and
(II) notwithstanding anything set forth in Section 9.09 to the contrary, the
Parent will not be permitted to deduct the Blocked Amount to establish
compliance with the provisions of this Section 9.09 for more than 365 days in
the aggregate during the term of this Agreement.  The Blocked Amount may be
released from such Blocked Account at such time as the Parent shall have
furnished to the Administrative Agent a certificate of the senior financial
officer of the Parent setting forth the calculations required to establish
compliance with the provisions of this Section 9.09 without the deduction of any
such Unrestricted Cash and Cash Equivalents so long as no Default or Event of
Default exists at such time or would result under Section 9.08 or otherwise from
the withdrawal of the Blocked Amount from the Blocked Account.  The Collateral
Agent may apply the Blocked Amount in accordance with the terms of the Credit
Documents at any time if an Event of Default exists at such time or would result
from the withdrawal of the Blocked Amount from the Blocked Account.
 
9.10  Interest Expense Coverage Ratio
 
The Parent will not permit the Interest Expense Coverage Ratio for any Test
Period ending on the last day of a fiscal quarter of the Parent set forth below
to be less than the ratio set forth opposite such fiscal quarter below:
 
Fiscal Quarter Ending
Ratio
December 31, 2012
0.70:1.00
March 31, 2013
0.71:1.00
June 30, 2013
0.72:1.00
September 30, 2013
0.69:1.00
December 31, 2013
0.61:1.00
March 31, 2014
0.95:1.00
June 30, 2014
1.58:1.00

 
 
-81-

--------------------------------------------------------------------------------

 
 

Fiscal Quarter Ending Ratio
September 30, 2014
2.20:1.00
December 31, 2014
2.85:1.00
March 31, 2015
3.16:1.00
June 30, 2015
3.19:1.00
September 30, 2015
3.19:1.00
December 31, 2015
3.20:1.00



9.11  Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.  The Parent will not, and will not permit any
Subsidiary Guarantor to, amend, modify or change its Certificate of
Incorporation, Certificate of Formation (including, without limitation, by the
filing or modification of any certificate of designation), By-Laws, limited
liability company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its Equity
Interests (including any Shareholders’ Agreement), or enter into any new
agreement with respect to its capital stock or membership interests (or
equivalent interests), other than any amendments, modifications or changes or
any such new agreements which are not in any way materially adverse to the
interests of the Lenders.  Notwithstanding the foregoing, upon not less than 30
days prior written notice to the Administrative Agent and so long as no Default
or Event of Default exists and is continuing, any Subsidiary Guarantor may
change its jurisdiction of organization to another jurisdiction reasonably
satisfactory to the Administrative Agent, provided that any Subsidiary Guarantor
that has entered into the Security Documents or the Secondary Security Documents
hereunder shall promptly take all actions reasonably deemed necessary by the
Collateral Agent to preserve, protect and maintain, without interruption, the
security interest and Lien of the Collateral Agent in any Collateral owned by
such Subsidiary Guarantor to the satisfaction of the Collateral Agent, and such
Subsidiary Guarantor shall have provided to the Administrative Agent and the
Lenders such opinions of counsel as may be reasonably requested by the
Administrative Agent to assure itself that the conditions of this proviso have
been satisfied.
 
9.12  Limitation on Certain Restrictions on Subsidiaries.  The Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Parent or any Subsidiary of the
Parent, or pay any Indebtedness owed to the Parent or a Subsidiary of the
Parent, (b) make loans or advances to the Parent or any of the Parent’s
Subsidiaries or (c) transfer any of its properties or assets to the Parent or
any of the Parent’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the Other Credit Agreement as in effect on the
Restatement Effective Date, or any refinancing thereof or amendments thereto,
and the other Other Credit Documents, (iv) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Parent or a Subsidiary of the Parent, (v) customary provisions restricting
assignment of any agreement entered into by the Parent or a Subsidiary of the
Parent in the ordinary course of business, (vi) any holder of a Permitted Lien
may restrict the transfer of the asset or assets subject thereto, (vii)
restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Original Effective Date in accordance with the provisions of this Agreement,
and (viii) Non-Recourse Indebtedness.
 
 
-82-

--------------------------------------------------------------------------------

 
 
9.13  Limitation on Issuance of Equity Interests.  (a)    The Parent will not
issue, and will not permit any Subsidiary to issue, any preferred stock (or
equivalent equity interests) other than Qualified Preferred Stock.
 
(b)           The Parent will not permit GMSCII, Arlington, the Borrower or any
Subsidiary Guarantor described in clause (x) or (y) of the definition thereof to
issue any capital stock (including by way of sales of treasury stock) or any
options or warrants to purchase, or securities convertible into, capital stock,
except (i) for transfers and replacements of then outstanding shares of capital
stock, (ii) for stock splits, stock dividends and additional issuances which do
not decrease the percentage ownership of the Parent or any of its Subsidiaries
in any class of the capital stock of such Subsidiary, (iii) to qualify directors
to the extent required by applicable law and (iv) to such Person’s shareholders
or in connection with any Investment permitted under this Agreement.  All
capital stock of the Borrower, Arlington, GMSCII or any Subsidiary Guarantor
described in clause (x) or (y) of the definition thereof issued in accordance
with this Section 9.13(b) shall be delivered to the Collateral Agent pursuant to
the Pledge Agreement or the Secondary Pledge Agreement, as applicable, subject
to the Intercreditor Agreements.
 
9.14  Business.  The Parent, its Subsidiaries and its Non-Recourse Subsidiaries
will not engage in any business other than the businesses in which any of them
is engaged in as of the Restatement Effective Date (or, in the case of any
Subsidiary or any Non-Recourse Subsidiary that is formed or incorporated after
the Restatement Effective Date, any business in which the Parent, any other
Subsidiary or any other Non-Recourse Subsidiary is engaged as of the Restatement
Effective Date) and activities directly related thereto, and similar or related
maritime businesses.  It being understood that no Subsidiary Guarantor which
owns a Collateral Vessel will engage directly or indirectly in any business
other than the business of owning and operating Collateral Vessels and
businesses ancillary or complementary thereto, except that, to the extent that
any Subsidiary that owns a Secondary Collateral Vessel is permitted under the
Other Credit Agreement to engage in any business other than the business of
owning and operating Collateral Vessels and businesses ancillary or
complementary thereto, such change in the business of such Subsidiary Guarantor
shall be permitted to do so hereunder automatically.
 
9.15  Jurisdiction of Employment; Chartering In Contracts.  (a)     The Parent
will not, and will not permit the Subsidiary Guarantors or any third party
charterer of a Collateral Vessel to, employ or cause to be employed any
Collateral Vessel in any country or jurisdiction in which (i) the Borrower, the
Subsidiary Guarantors or such third party charterer of a Collateral Vessel is
prohibited by law from doing business, (ii) the Lien created by the applicable
Collateral Vessel Mortgage or Secondary Collateral Vessel Mortgage, as
applicable, will be rendered unenforceable or (iii) the Collateral Agent’s
foreclosure or enforcement rights will be materially impaired or hindered.
 
 
-83-

--------------------------------------------------------------------------------

 
 
(b)           Prior to the Trigger Date and at any time that the Parent and its
Subsidiaries have a Loan to Value Ratio of greater than 0.60 to 1.00, the Parent
will not, and will not permit any Subsidiary to, enter into any contract to
charter in or cause to be chartered in any Vessel for a period of 12 months or
greater (including any renewal or extension option) as of the execution date of
such contract unless the Administrative Agent consents in its sole discretion to
such contract.
 
9.16  Bank Accounts.  The Parent will not permit the Borrower, Arlington, GMSCII
or any Subsidiary Guarantor to maintain any deposit, savings, investment or
other similar accounts other than (i) the Concentration Accounts, (ii) the
Blocked Account (if applicable), (iii) an account maintained at Deutsche Bank as
of the Restatement Effective Date in the name of General Maritime Subsidiary
Corporation, (iv) an account maintained at DNB Bank ASA as of the Restatement
Effective Date in the name of General Maritime Subsidiary Corporation, (v) zero
balance accounts in the name of the Credit Parties, and (vi) any payroll account
or accounts opened and maintained by a Credit Party at any time if the aggregate
amount of cash deposited by the Credit Parties in such payroll account(s) does
not exceed, together with the amount deposited in the account referenced in
clauses (iii) through and including (v), $5,000,000 at such time.
 
9.17  Indebtedness of Non-Recourse Subsidiaries.  Non-Recourse Subsidiaries will
not contract, create, incur, assume or suffer to exist any Indebtedness other
than Indebtedness incurred to finance the acquisition of new Vessels or to
finance any of the activities such Non-Recourse Subsidiaries are permitted to
engage in pursuant to Section 9.14, provided that (I) if any such Vessel is
being so acquired prior the Trigger Date, then (i) the aggregate principal
amount of such Indebtedness shall not exceed 60% of the lesser of (x) the fair
market value of such Vessel on the basis of an individual charter-free
arm’s-length transaction between a willing and able buyer and seller not under
duress as set forth in at least one appraisal and (y) the acquisition price of
such Vessel, (ii) no amortization of such Indebtedness shall be permitted prior
to June 30, 2014 and (iii) the Weighted Average Life to Maturity of such
Indebtedness shall be at least one year longer than the Weighted Average Life to
Maturity of the Loans at the time such Indebtedness is incurred, and (II) if any
such Vessel is being so acquired on or after the Trigger Date, then the
aggregate principal amount of such Indebtedness shall not exceed 70% of the
lesser of (x) the fair market value of such Vessel on the basis of an individual
charter-free arm’s-length transaction between a willing and able buyer and
seller not under duress as set forth in at least one appraisal and (y) the
acquisition price of such Vessel.
 
SECTION 10.  Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
10.01  Payments.  The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any Unpaid Drawings or interest on any Loan or Note or any other amounts owing
hereunder or thereunder; or
 
10.02  Representations, etc.  Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
 
 
-84-

--------------------------------------------------------------------------------

 
 
10.03  Covenants.  Any Credit Party shall (i) default in the due perform­ance or
observance by it of any term, covenant or agreement contained in Section
8.01(f)(i), 8.08, 8.11(a), 8.13 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or any of the Lenders; or
 
10.04  Default Under Other Agreements.  (i)    The Parent or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Parent or any of
its Subsidiaries shall default in the observance or performance of any agreement
or condition relating to any Indebtedness (other than the Obligations) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Parent or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid,
redeemed, defeased or repurchased other than by a regularly scheduled required
pre­payment, prior to the stated maturity thereof, provided that it shall not be
a Default or Event of Default under this Section 10.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i)
through (iii), inclusive, exceeds $10,000,000; or
 
10.05  Bankruptcy, etc.  The Parent, any of its Subsidiaries or any of its
Non-Recourse Subsidiaries shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against the Parent, any of its Subsidiaries or any
of its Non-Recourse Subsidiaries and the petition is not controverted within 20
days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Parent, any of its Subsidiaries or any of its Non-Recourse Subsidiaries or
the Parent, any of its Subsidiaries or any of its Non-Recourse Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Parent, any of its Subsidiaries or any of its Non-Recourse Subsidiaries or there
is commenced against the Parent, any of its Subsidiaries or any of its
Non-Recourse Subsidiaries any such proceeding which remains undismissed for a
period of 60 days, or the Parent, any of its Subsidiaries or any of its
Non-Recourse Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Parent, any of its Subsidiaries or any of its Non-Recourse Subsidiaries suffers
any appointment of any custodian or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or
the Parent, any of its Subsidiaries or any of its Non-Recourse Subsidiaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Parent, any of its Subsidiaries or any of its Non-Recourse
Subsidiaries for the purpose of effecting any of the foregoing, provided that,
in the case of any Non-Recourse Subsidiary, it shall not be a Default or Event
of Default under this Section 10.05 unless the aggregate principal amount of all
Indebtedness incurred by such Non-Recourse Subsidiary pursuant to Section 9.17
exceeds $15,000,000; or
 
 
-85-

--------------------------------------------------------------------------------

 
 
10.06  ERISA.  (a)    Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is reasonably likely to be terminated or to be
the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, its actuary has certified that a determination has
been made that a Plan (other than a Multiemployer Plan) is an at-risk plan
within the meaning of Section 430 of the Code or Section 303 of ERISA, a Plan
which is a Multiemployer Plan is in endangered or critical status under Section
305 of ERISA, a contribution required to be made with respect to a Plan or a
Foreign Pension Plan is not timely made, the Parent or any of its Subsidiaries
or any ERISA Affiliate has incurred or events have happened, or reasonably
expected to happen, that will cause it to incur any liability to or on account
of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201,
4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or on account
of a group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) under Section 4980B of the Code, or the Parent, or any
of its Subsidiaries, has incurred or is reasonably likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in Section
3(1) of ERISA) that provide benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or Plans or Foreign
Pension Plans; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, individually, and/or in the aggregate, in the reasonable opinion of
the Required Lenders, has had, or could reasonably be expected to have, a
Material Adverse Effect; or
 
10.07  Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Collateral Vessel Mortgage or Secondary Collateral Vessel
Mortgage) shall occur in respect of any Collateral Vessel Mortgage or Secondary
Collateral Vessel Mortgage; or
 
 
-86-

--------------------------------------------------------------------------------

 
 
10.08  Guaranties.  After the execution and delivery thereof, any Guaranty, or
any provision thereof, shall cease to be in full force or effect as to any
Guarantor (unless such Guarantor is no longer a Subsidiary of the Parent by
virtue of a liquidation, sale, merger or consolidation permitted by Section
9.02) or any Guarantor (or Person acting by or on behalf of such Guarantor)
shall deny or disaffirm such Guarantor’s obli­gations under the Guaranty to
which it is a party or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty to which it is a party beyond any grace period
(if any) provided therefor; or
 
10.09  Judgments.  One or more judgments or decrees shall be entered against the
Parent or any of its Subsidiaries involving in the aggregate for the Parent and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days, and the aggregate amount
of all such judgments, to the extent not covered by insurance, exceeds
$10,000,000; or
 
10.10  Change of Control.  At any time after the Restatement Effective Date, a
Change of Control shall occur; or
 
10.11  Default Under Non-Recourse Subsidiary Agreements.  (i)      Any
Non-Recourse Subsidiary shall default in any payment at maturity of any
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) any Non-Recourse
Subsidiary shall default in the observance or performance of any agreement or
condition relating to any Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause any such Indebtedness to become due prior to its stated
maturity or (iii) any Indebtedness of any Non-Recourse Subsidiary shall be
declared to be due and payable, or required to be prepaid, redeemed, defeased or
repurchased other than by a regularly scheduled required pre­payment, prior to
the stated maturity thereof, provided that it shall not be a Default or Event of
Default under this Section 10.11 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (iii), inclusive,
exceeds $15,000,000;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i) and (ii)
below shall occur automatically without the giving of any such notice): (i)
declare the principal of and any accrued interest in respect of all Loans and
the Notes and all Credit Document Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (ii) terminate any Existing Letter of Credit
that may be terminated in accordance with its terms; (iii) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence and during the continuance of an Event of Default specified in
Section 10.05, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash, to be held as security by the Collateral Agent, as is
equal to the aggregate Stated Amount of all Existing Letters of Credit issued
for the Borrower and then outstanding and (iv) enforce, as Collateral Agent, all
of the Liens and security interests created pursuant to the Security Documents.
 
 
-87-

--------------------------------------------------------------------------------

 
 
SECTION 11.  Agency and Security Trustee Provisions.
 
11.01  Appointment.  (a) The Lenders hereby designate Nordea as Administrative
Agent (for purposes of this Section 11, the term “Administrative Agent” shall
include Nordea (and/or any of its affiliates) in its capacity as Collateral
Agent pursuant to the Security Documents and in its capacity as security trustee
pursuant to the Collateral Vessel Mortgages or Secondary Collateral Vessel
Mortgages) to act as specified herein and in the other Credit Documents.  Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the Agents to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  Furthermore, each Lender hereby irrevocably authorizes the
Administrative Agent and the Collateral Agent to enter into the Intercreditor
Agreements on their behalf, and agrees to be bound by the provisions set forth
therein.  The Agents may perform any of its duties hereunder by or through its
respective officers, directors, agents, employees or affiliates and, may assign
from time to time any or all of its rights, duties and obligations hereunder and
under the Security Documents to any of its banking affiliates.
 
(b)           The Lenders hereby irrevocably appoint Nordea as security trustee
solely or the purpose of holding legal title to the Collateral Vessel Mortgages
and the Secondary Collateral Vessel Mortgages on each of the flag Vessels of an
Acceptable Flag Jurisdiction on behalf of the applicable Lenders, from time to
time, with regard to the (i) security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Lenders
or any of them or for the benefit thereof under or pursuant to the Collateral
Vessel Mortgages and the Secondary Collateral Vessel Mortgages (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the
Collateral Vessel Mortgages and the Secondary Collateral Vessel Mortgages), (ii)
all money, property and other assets paid or transferred to or vested in any
Lender or any agent of any Lender or received or recovered by any Lender or any
agent of any Lender pursuant to, or in connection with the Collateral Vessel
Mortgages and the Secondary Collateral Vessel Mortgages, whether from the
Borrower or any Subsidiary Guarantor or any other person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Lender or any agent of any Lender in respect of
the same (or any part thereof).  Nordea hereby accepts such appointment as
security trustee.
 
 
-88-

--------------------------------------------------------------------------------

 
 
11.02  Nature of Duties.  The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security
Documents.  None of the Agents nor any of their respective officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by such Person’s gross negligence or
willful misconduct (any such liability limited to the applicable Agent to whom
such Person relates).  The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
 
11.03  Lack of Reliance on the Agents.  Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the credit­worth­iness of the Parent and its Subsidiaries and,
except as expressly provided in this Agreement, none of the Agents shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  None of the Agents
shall be responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection here­with or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Parent and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Parent and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.
 
11.04  Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.
 
 
-89-

--------------------------------------------------------------------------------

 
 
11.05  Reliance.  Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
 
11.06  Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable in respect to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.
 
11.07  The Administrative Agent in its Individual Capacity.  With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual
capacity.  Each of the Agents may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with any Credit
Party or any Affiliate of any Credit Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower or any other Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
 
11.08  Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
 
11.09  Resignation by the Administrative Agent.  (a)  The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower and the Lenders.  Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
 
(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company that is, unless an
Event of Default has occurred and is continuing at such time, reasonably
acceptable to the Borrower.
 
 
-90-

--------------------------------------------------------------------------------

 
 
(c)            If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which shall not be unreasonably withheld or delayed and
shall not be required if an Event of Default has occurred and is continuing at
such time), shall then appoint a commercial bank or trust company with capital
and surplus of not less than $500,000,000 as successor Administrative Agent
(which successor Administrative Agent shall be a Lender hereunder if any such
Lender agrees to serve as Administrative Agent at such time) who shall serve as
Administrative Agent hereunder until such time, if any, as the Lenders appoint a
successor Administrative Agent as provided above.
 
(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 25th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
11.10  Collateral Matters.  (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.
 
(b)           The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Existing Letter of Credit
Exposure and payment and satisfaction of all of the Obligations (other than
inchoate indemnification obligations) at any time arising under or in respect of
this Agreement or the Credit Documents or the transactions contemplated hereby
or thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than the Borrower and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 9.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 12.12), (iv) as otherwise may be
expressly provided in the relevant Security Documents or (v) as otherwise
provided in Section 12.21 hereof.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Collateral Agent’s authority
to release particular types or items of Collateral pursuant to this Section
11.10.
 
 
-91-

--------------------------------------------------------------------------------

 
 
(c)           The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 11.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
 
11.11  Delivery of Information.  The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.
 
SECTION 12.  Miscellaneous.
 
12.01  Payment of Expenses, etc.  The Borrower agrees that it shall:  (i)
whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of each of the Agents (including,
without limitation, the reasonable fees and disbursements of White & Case LLP,
Watson, Farley & Williams, other counsel to the Administrative Agent and the
Joint Book Runners and local counsel) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Agents in connection with
their respective syndication efforts with respect to this Agreement and of the
Agents and each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein (including, without limitation, the reasonable
fees and disbursements of counsel (including in-house counsel) for each of the
Agents and for each of the Lenders); (ii) pay and hold each of the Lenders
harmless from and against any and all present and future stamp, documentary,
transfer, sales and use, value added, excise and other similar taxes with
respect to the foregoing matters and save each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Lender) to pay such
taxes; and (iii) indemnify the Agents, the Collateral Agent and each Lender, and
each of their respective officers, directors, trustees, employees,
representatives and agents from and hold each of them harmless against any and
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any of the Agents,
the Collateral Agent or any Lender is a party thereto) related to the entering
into and/or performance of this Agreement or any other Credit Document or the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein, or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials on any Collateral
Vessel or in the air, surface water or groundwater or on the surface or
subsurface of any property at any time owned or operated by the Borrower or any
of its Subsidiaries, the generation, storage, transportation, handling, disposal
or Environmental Release of Hazardous Materials at any location, whether or not
owned or operated by the Borrower or any of its Subsidiaries, the non-compliance
of any Collateral Vessel or property with foreign, federal, state and local
laws, regulations, and ordinances (including applicable permits thereunder)
applicable to any Collateral Vessel or property, or any Environmental Claim
asserted against the Borrower, any of its Subsidiaries or any Collateral Vessel
or property at any time owned or operated by the Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages, penalties, actions, judgments, suits,
costs, disbursements or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified).  To the
extent that the undertaking to indemnify, pay or hold harmless each of the
Agents or any Lender set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
 
 
-92-

--------------------------------------------------------------------------------

 
 
12.02  Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of any Credit Party but in any event excluding assets
held in trust for any such Person against and on account of the Obligations and
liabilities of such Credit Party, to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 12.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
 
12.03  Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telecopier or e-mail communication) and mailed, telexed, telecopied or
delivered:  if to any Credit Party, at the address specified under its signature
below; if to any Lender, at its address specified opposite its name on Schedule
II; and if to the Administrative Agent, at its Notice Office; or, as to any
other Credit Party, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent.  All such notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by telex, telecopier or e-mail, be effective when sent by
telex, telecopier or e-mail except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.
 
 
-93-

--------------------------------------------------------------------------------

 
 
12.04  Benefit of Agreement.  (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders, (ii)
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Loans or Individual
Exposure hereunder except as provided in Section 12.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and (iii) no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest thereon (except (m) in connection with a waiver of
applicability of any post-default increase in interest rates and (n) that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(x)) or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
 
 
-94-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Individual Exposure to its (i) (A) parent company and/or any affiliate of such
Lender which is at least 50% owned by such Lender or its parent company or (B)
to one or more other Lenders or any Affiliate of any such other Lender which is
at least 50% owned by such other Lender or its parent company (provided that any
fund that invests in bank loans and is managed or advised by the same investment
advisor of another fund which is a Lender (or by an Affiliate of such investment
advisor) shall be treated as an Affiliate of such other Lender for the purposes
of this sub-clause (x)(i)(B)), provided that no such assignment may be made to
any such Person that is, or would at such time constitute, a Defaulting Lender,
or (ii) in the case of any Lender that is a fund that invests in bank loans, any
other fund that invests in bank loans and is managed or advised by the same
investment advisor of such Lender or by an Affiliate of such investment advisor
or (iii) to one or more Lenders or (y) assign with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed and shall not be
required if any Event of Default is then in existence, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof) all, or if less than all, a
portion equal to at least $20,000,000 in the aggregate for the assigning Lender
or assigning Lenders, of such Lender’s Individual Exposure to one or more
Eligible Transferees (treating any fund that invests in bank loans and any other
fund that invests in bank loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time Schedule I shall be deemed modified to reflect
the outstanding Loans of such new Lender and of the existing Lenders, (ii) new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
outstanding Loans, (iii) the consent of the Administrative Agent shall be
required in connection with any assignment pursuant to preceding clause (y)
(which consent shall not be unreasonably withheld or delayed), and (iv) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500.  To the extent of any assignment pursuant to this Section 12.04(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Loans (it being understood that the indemnification provisions
under this Agreement (including, without limitation, Sections 2.09, 2.10, 3.04,
5.04, 12.01 and 12.06) shall survive as to such assigning Lender).  To the
extent that an assignment of all or any portion of a Lender’s Loans and related
outstanding Credit Document Obligations pursuant to Section 2.12 or this Section
12.04(b) would, at the time of such assignment, result in increased costs under
Section 2.09, 2.10, 3.04 or 5.04 from those being charged by the respective
assigning Lender prior to such assignment, then the Borrower shall not be
obligated to pay such increased costs (although the Borrower shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective assignment).
 
(c)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender in support of borrowings made
by such Lender from such Federal Reserve Bank or central bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors; provided, however, no such
pledge shall release a Lender from any of its obligations hereunder or
substitute any such pledge for such Lender as a party hereto.
 
 
-95-

--------------------------------------------------------------------------------

 
 
(d)           Oaktree Capital Management, L.P. and any Affiliate thereof (each
an “Affiliated Lender”) may purchase Loans hereunder, whether by assignment or
participation, subject to the following requirements:
 
(i)            no Loans may be assigned, or participations sold, to an
Affiliated Lender if, after giving effect to such assignment, the Affiliated
Lenders in the aggregate would own (as a Lender or through a participation) in
excess of 30% of all Loans then outstanding under this Agreement;
 
(ii)           notwithstanding anything to the contrary in the definition of
“Required Lenders”, or in Section 12.12, for purposes of determining whether the
Required Lenders or all of the Lenders hereunder have or any affected Lender
hereunder has (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure therefrom by the Credit Parties, (ii) otherwise acted
on any matter related to any Credit Document or (iii) directed or required the
Administrative Agent, the Collateral Agent or any Lender under the Credit
Documents to undertake any action (or refrain from taking any action) with
respect to or under any such Credit Document, the Loans held by any Affiliated
Lender shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders, all of the Lenders have or any affected Lender has
taken any action or voted on any matter (other than any vote that has a
disproportionate effect on the Loans held by an Affiliated Lender relative to
the Loans held by Lenders that are Affiliated Lenders);
 
(iii)           the Affiliated Lenders shall be prohibited from being appointed
as, or succeeding to the rights and duties of, the Administrative Agent or the
Collateral Agent under this Agreement and the other Credit Documents until such
time (if any) as when all Credit Document Obligations (other than those held by
any Affiliated Lender and other than contingent obligations not then due and
owing) have been paid in full in cash;
 
(iv)           by acquiring a Loan, each Affiliated Lender, in its capacity as a
Lender, shall be deemed to have (I) waived its right to receive information
prepared by the Administrative Agent or any other Lender (or any advisor, agent
or counsel thereof) under or in connection with the Credit Documents (to the
extent not provided to the Credit Parties), attend any meeting or conference
call (or any portion thereof) with the Administrative Agent or any Lender (to
the extent that the Credit Parties are excluded from attending), (II) agreed
that it is prohibited from making or bringing any claim, in its capacity as a
Lender hereunder against the Administrative Agent or any Lender with respect to
the duties and obligations of such Persons under the Credit Documents, except
any claims that the Administrative Agent or such Lender is treating such
Affiliated Lender, in its capacity as a Lender, in a disproportionate manner
relative to the other Lenders, and (III) agreed, without limiting its rights as
a Lender described in clause (ii) above, that it will have no right whatsoever
to require the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to this Agreement or any other
Credit Document other than each Lender’s and Administrative Agent’s duties and
obligations hereunder;
 
 
-96-

--------------------------------------------------------------------------------

 
 
(v)           the applicable Affiliated Lender identifies itself as an
Affiliated Lender prior to the assignment of Loans to it pursuant to the
respective Assignment and Assumption Agreement; and
 
(vi)           in the case of this Agreement, the applicable Affiliated Lender
enters into an escrow agreement or other similar arrangement reasonably
satisfactory in form and substance to the Administrative Agent with respect to
its obligations under this Agreement to participate in Existing Letters of
Credit;
 
Additionally, the Credit Parties and each Affiliated Lender hereby agree that if
a case under Title 11 of the United States Code is commenced against any Credit
Party, such Credit Party shall seek (and each Affiliated Lender shall consent)
to provide that the vote of any Affiliated Lender (in its capacity as a Lender)
with respect to any plan of reorganization of such Credit Party shall not be
counted except that such Affiliated Lender’s vote (in its capacity as a Lender)
may be counted to the extent any such plan of reorganization proposes to treat
the Credit Document Obligations held by such Affiliated Lender in a manner that
is less favorable in any material respect to such Affiliated Lender than the
proposed treatment of similar Credit Document Obligations held by Lenders that
are not Affiliates of the Credit Parties.
 
12.05  No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.
 
12.06  Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Credit Document Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Credit
Document Obligations with respect to which such payment was received.
 
(b)           Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, of a sum which with respect to the related sum or sums received
by other Lenders is in a greater proportion than the total of such Credit
Document Obligation then owed and due to such Lender bears to the total of such
Credit Document Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Credit Document Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
 
 
-97-

--------------------------------------------------------------------------------

 
 
(c)            Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 12.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
 
12.07  Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all determinations of compliance with this Agreement or
any other Credit Document shall utilize account­ing principles and policies in
conformity with those used to prepare the historical financial statements
delivered to the Lenders for the first fiscal year of the Borrower ended
December 31, 2010 (with the foregoing generally accepted accounting princi­ples,
subject to the preceding proviso, herein called “GAAP”).  Unless otherwise
noted, all refer­ences in this Agreement to GAAP shall mean generally accepted
accounting principles as in effect in the United States.
 
(b)           All computations of interest for Loans and fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or fees are payable.
 
12.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE COLLATERAL VESSEL MORTGAGES AND THE SECONDARY
COLLATERAL VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY, IN THE CASE OF ANY SECURED
CREDITOR, AND SHALL, IN THE CASE OF ANY CREDIT PARTY, BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARENT, THE BORROWER, GMSCII AND
ARLINGTON HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH
OF THE PARENT, THE BORROWER, GMSCII AND ARLINGTON FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED MAIL,
POSTAGE PREPAID, TO THE PARENT, THE BORROWER, GMSCII AND/OR ARLINGTON, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINIS­TRA­TIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY
OTHER JURISDICTION. IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT REMAINS IN EFFECT, THE BORROWER DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES
MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND
WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF THE BORROWER TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE
OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 12.08
OR OTHERWISE PERMITTED BY LAW.
 
 
-98-

--------------------------------------------------------------------------------

 
 
(b)           THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRRE­VOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEED­ING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
12.09  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
 
 
-99-

--------------------------------------------------------------------------------

 
 
12.10  Restatement Effective Date.  This Agreement shall become effective on the
date (the “Restatement Effective Date”) on which the following conditions shall
have been satisfied on or prior to such date (which date shall be substantially
concurrent with the “Effective Date,” as defined in the Plan of Reorganization):
 
(i)             the Parent, GMSCII, Arlington, the Borrower, the Administrative
Agent and the Lenders constituting the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and the
Subsidiary Guarantors described in clause (x) of the definition thereof shall
have signed an acknowledgment hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent or,
in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or facsimile notice (actually
received) at such office that the same has been signed and mailed to it;
 
(ii)            the Borrower shall have paid to the Administrative Agent and the
Lenders all costs, fees and expenses (including, without limitation, the
reasonable and documented legal fees and expenses of White & Case LLP and
maritime counsel and other counsel to the Administrative Agent reasonably
acceptable to the Borrower) and other compensation contemplated in connection
with this Agreement and the Final DIP/Cash Collateral Order payable to the
Administrative Agent and the Lenders in respect of the transactions contemplated
by this Agreement to the extent then due and invoiced at least two Business Days
prior to the Restatement Effective Date;
 
(iii)           the Borrower shall have paid to the Lenders any interest that
has accrued but has not been paid on the Revolving Loans pursuant to the Final
DIP/Cash Collateral Order;
 
(iv)           the Plan of Reorganization shall have been confirmed by the
Bankruptcy Court and the conditions to effectiveness of the Plan of
Reorganization shall have been satisfied or waived in accordance with the terms
thereof;
 
(v)           the Administrative Agent shall have received a copy of the duly
authorized and executed Other Credit Agreement, which Other Credit Agreement
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall be in full force and effect in accordance with its terms;
 
(vi)           (a) the Equity Investment shall have been received by the Parent
and certain of its Subsidiaries, (b) the Equity Conversion shall have occurred,
(c) the Tranche A Loans under this Agreement shall have been partially repaid in
the amount of $35,350,780 with the proceeds of the Equity Investment and (d) all
letters of credit issued under the Original Credit Agreement shall continue as
Existing Letters of Credit under this Agreement pursuant to Section 3.01(a).
 
(vii)          all Indebtedness of the Borrower, GMSCII, the Parent and its
other Subsidiaries under the DIP Credit Agreement, shall have been repaid in
full with proceeds of the Equity Investment, together with all fees and other
amounts owing thereon, all commitments thereunder shall have been terminated,
and all security documentation relating thereto shall have been terminated and
released or reassigned, and the Administrative Agent shall have received all
such releases and reassignments as may have been requested by the Administrative
Agent, which releases and reassignments shall be in form and substance
reasonably satisfactory to the Administrative Agent;
 
 
-100-

--------------------------------------------------------------------------------

 
 
(viii)        the Collateral and Guaranty Requirements with respect to each
Collateral Vessel shall have been satisfied (including any amendments to the
Security Documents set forth in the definition of Collateral and Guaranty
Requirements as are necessary or desirable in the sole discretion of the
Administrative Agent);
 
(ix)           the Administrative Agent shall have received a copy of the duly
authorized and executed Primary Intercreditor Agreement, which Primary
Intercreditor Agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall be in full force and effect in accordance
with its terms;
 
(x)            the Administrative Agent shall have received a copy of the duly
authorized and executed Secondary Intercreditor Agreement, which Secondary
Intercreditor Agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall be in full force and effect in accordance
with its terms;
 
(xi)           (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein or in any other Credit Document
shall be true and correct in all material respects both before and after giving
effect to the Transaction (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date);
 
(xii)          all Loans converted or continued pursuant to this Agreement shall
be in full compliance with all applicable requirements (including without
limitation the collateral valuation requirements) of law, including, without
limitation, the Margin Regulations and the collateral valuation requirements
thereunder, and each Lender in good faith shall be able to complete the relevant
forms establishing compliance with the Margin Regulations;
 
(xiii)         after giving effect to the Transaction, there shall be no
conflict with, or default under, any material agreement or contractual or other
restrictions which is binding for the Borrower or any of its Subsidiaries;
 
(xiv)         the Borrower shall cause to be delivered to the Administrative
Agent a solvency certificate from the senior financial officer of the Parent, in
the form of Exhibit K, which shall be addressed to the Administrative Agent and
each of the Lenders and dated the Restatement Effective Date, setting forth the
conclusion that, after giving effect to the incurrence of all the financings
contemplated hereby, the Parent and its Subsidiaries, taken as a whole, and the
Borrower, Arlington and their respective Subsidiaries, taken as a whole, are not
insolvent and will not be rendered insolvent by the incurrence of such
indebtedness, and will not be left with unreasonably small capital with which to
engage in their respective businesses and will not have incurred debts beyond
their ability to pay such debts as they mature;
 
(xv)          the Administrative Agent shall have received copies of (i) the
financial statements referred to in Sections 7.05(a), which financial statements
shall be in form and substance reasonably satisfactory to the Administrative
Agent and (ii) Cash Flow Projections for the 13-week period beginning on the
Restatement Effective Date in form and substance reasonably satisfactory to the
Lenders;
 
 
-101-

--------------------------------------------------------------------------------

 
 
(xvi)         on the Restatement Effective Date, nothing shall have occurred
since February 28, 2012 (and neither the Administrative Agent nor the Required
Lenders shall have become aware of any facts or conditions not previously known
to the Administrative Agent or the Required Lenders) which the Administrative
Agent or the Required Lenders shall determine is reasonably likely to have a
Material Adverse Effect (other than events publicly disclosed prior to the
commencement of the Chapter 11 Proceedings, the commencement and continuation of
the Chapter 11 Proceeding and the consequences that would reasonably be expected
to result therefrom);
 
(xvii)        other than the Chapter 11 Proceedings, there shall be no actions,
suits or proceedings pending or threatened (i) against the Credit Parties that
challenges, enjoins or prevents this Agreement or any other Credit Document or
(ii) which the Administrative Agent shall determine has had, or could reasonably
be expected to have, a Material Adverse Effect (other than events publicly
disclosed prior to the commencement of the Chapter 11 Proceedings, the
commencement and continuation of the Chapter 11 Proceeding and the consequences
that would reasonably be expected to result therefrom);
 
(xviii)       the Credit Parties shall have provided, or procured the supply of,
the “know your customer” information required pursuant to the PATRIOT Act, in
each case as reasonably requested by any Lender or the Administrative Agent at
least three Business Days prior to the Restatement Effective Date in connection
with its internal compliance regulations thereunder or other information
reasonably requested by the Lender or the Administrative Agent to satisfy
related checks under all applicable laws and regulations pursuant to the
transactions contemplated hereby;
 
(xix)         all necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with the Loans, the other transactions
contemplated hereby and the granting of Liens under the Credit Documents shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of this Agreement or the other transactions
contemplated by the Credit Documents or otherwise referred to herein or therein;
and
 
(xx)           there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon this Agreement or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.
 
The Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Restatement Effective Date.
 
-102-

--------------------------------------------------------------------------------

 
 
12.11  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
12.12  Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) (with
Credit Document Obligations being directly affected in the case of following
clause (i)) and, in the case of the following clause (vi), to the extent that
any such Lender would be required to make a Loan in excess of its pro rata
portion provided for in this Agreement or would receive a payment or prepayment
of Loans that (in any case) is less than its pro rata portion provided for in
this Agreement, in each case, as a result of any such amendment, modification or
waiver referred to in the following clause (vi)), (i) extend the final scheduled
maturity of any Loan or Note, extend the timing for or reduce the principal
amount of any Scheduled Repayment, or reduce the rate or extend the time of
payment of fees or interest on any Loan or Note (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates and
(y) any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in the rate of interest for purposes of this
clause (i)), or reduce the principal amount thereof (except to the extent repaid
in cash), (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents) under the Security Documents, (iii)
amend, modify or waive any provision of this Section 12.12, (iv) reduce the
percentage specified in the definition of Required Lenders or otherwise amend or
modify the definition of Required Lenders (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Loans and the issuance or
reinstatement of Existing Letters of Credit are included on the Restatement
Effective Date), (v) consent to the assignment or transfer by the Borrower or
any Subsidiary Guarantor of any of its respective rights and obligations under
this Agreement, (vi) amend, modify or waive Section 2.06 or amend, modify or
waive any other provision in this Agreement to the extent providing for payments
or prepayments of Loans to be applied pro rata among the Lenders entitled to
such payments or prepayments of Loans (it being understood that the provision of
additional extensions of credit pursuant to this Agreement, or the waiver of any
mandatory prepayment of Loans by the Required Lenders shall not constitute an
amendment, modification or waiver for purposes of this clause (vi)), or (vii)
release any Subsidiary Guarantor from the Subsidiaries Guaranty to the extent
same owns a Collateral Vessel (other than as provided in the Subsidiaries
Guaranty); provided, further, that no such change, waiver, discharge or
termination shall (s) without the consent of each Issuing Lender, amend, modify
or waive any provision of Section 5 or alter its rights or obligations with
respect to Existing Letters of Credit, (t) without the consent of each Agent,
amend, modify or waive any provision of Section 11 as same applies to such Agent
or any other provision as same relates to the rights or obligations of such
Agent, (u) without the consent of the Collateral Agent, amend, modify or waive
any provision relating to the rights or obligations of the Collateral Agent, (v)
without the consent of at least a majority of the holders of outstanding Swap
Obligations at all times after the time on which all Credit Document Obligations
have been paid in full, amend, modify or waive any provision set forth in
Section 13, or (w) without the consent of at least a majority of the Lenders
with outstanding Tranche B Loans, amend, modify or waive any provision relating
to the rights or obligations of such Lenders in respect of such outstanding
Tranche B Loans in a manner which adversely affects such Lenders only.
 
 
-103-

--------------------------------------------------------------------------------

 
 
(b)           If, in connection with any proposed change, waiver, discharge or
termina­tion to any of the provisions of this Agreement as contemplated by
clauses (i) through (vii), inclusive, of the first proviso to Section 12.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower if the respective Lender’s consent is required
with respect to less than all Loans and outstanding Existing Letters of Credit,
to replace only the respective Individual Exposure of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to Section
2.12 so long as at the time of such replacement, each such Replacement Lender
consents to the proposed  change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Individual Exposure (if such Lender’s
consent is required as a result of its Individual Exposure), and/or repay
outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent, in accordance with Sections 5.01(iv), provided that, unless
the Individual Exposure being terminated and the Loans being repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Existing Letter of Credit
Exposure and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined before giving effect to
the proposed action) shall specifically consent thereto, provided, further, that
in any event the Borrower shall not have the right to replace a Lender,
terminate its Individual Exposure or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 12.12(a).
 
(c)           In addition, notwithstanding anything set forth herein to the
contrary, this Agreement may be amended or amended and restated with the written
consent of the Credit Parties, the Administrative Agent and the Lenders
providing the relevant Replacement Loans or to permit the refinancing of all
outstanding Loans (the “Refinanced Loans”), with a replacement Loan tranche
denominated in Dollars (the “Replacement Loans”), respectively, hereunder;
provided that (i) the aggregate principal amount of such Replacement Loans shall
not exceed the aggregate principal amount of, plus an amount equal to accrued
interest, fees and expenses with respect to, such Refinanced Loans, (ii) the
Effective Yield with respect to such Replacement Loans shall not be higher than
the Effective Yield with respect to such Refinanced Loans, (iii) the Weighted
Average Life to Maturity of such Replacement Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Loans, at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Loans), (iv) such Replacement Loans shall not receive in excess of such
Replacement Loans’ pro rata share of any such payment (such pro rata share to be
calculated at any time on the basis of the principal amount of such Replacement
Loans over the total aggregate principal amount of Loans and Replacement Loans
at such time), (v) the credit parties to such Replacement Loans secured by the
Collateral will become party to the Intercreditor Agreements in accordance with
the terms thereof, and (vi) all other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans
(including, without limitation, the guarantors, obligors and security applicable
thereto), except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Loans in
effect immediately prior to such refinancing.
 
 
-104-

--------------------------------------------------------------------------------

 
 
12.13  Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 3.04, 5.04, 12.01 and 12.06 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Loans.
 
12.14  Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 12.14 would, at the
time of such transfer, result in increased costs under Section 2.09, 2.10, 3.04
or 5.04 from those being charged by the respective Lender prior to such
transfer, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower shall be obligated to pay any other increased costs of
the type described above resulting from changes after the date of the respective
transfer).
 
12.15  Confidentiality.  (a)  Subject to the provisions of clauses (b) and (c)
of this Section 12.15, each Lender agrees that it will use its best efforts not
to disclose without the prior consent of the Borrower (other than to its
employees, auditors, advisors or counsel or to another Lender if the Lender or
such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 12.15 to the same extent as such Lender) any  information with respect
to the Borrower or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (a) as has become generally
available to the public other than by virtue of a breach of this Section
12.15(a) by the respective Lender, (b) as may be required in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required in respect to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (e) to the Administrative Agent or the
Collateral Agent, (f) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Existing Letter of Credit Exposure or any interest therein by such Lender,
(g) any credit insurance provider related to the Borrower and its Obligations
and (h) any direct, indirect, actual or prospective counterparty (and its
advisors) to any swap, derivative or securitization transaction related to the
Obligations, provided that such prospective transferee expressly agrees to be
bound by the confidentiality provisions contained in this Section 12.15.
 
(b)           The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworth­iness of the Borrower or its
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 12.15 to the same extent as such Lender.
 
 
-105-

--------------------------------------------------------------------------------

 
 
12.16  Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 12.16, to
maintain a register (the “Register”) on which it will record the Individual
Exposure from time to time of each of the Lenders, the Loans made by each of the
Lenders and each repayment and prepayment in respect of the principal amount
(and stated interest) of the Loans of each Lender.  Failure to make any such
recordation, or any error in such recordation shall not affect the Borrower’s
obligations in respect of such Loans.  With respect to any Lender, the transfer
of the Individual Exposure of such Lender and the rights to reimbursement for
any Unpaid Drawing under any Existing Letter of Credit shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Existing Letter of Credit Exposure and
Loans and prior to such recordation all amounts owing to the transferor with
respect to such Existing Letter of Credit Exposure and Loans shall remain owing
to the transferor.  The registration of assignment or transfer of all or part of
any Existing Letter of Credit Exposure and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assign­ment and
Assumption Agreement pursuant to Section 12.04(b).  Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender.  The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
12.16, except to the extent caused by the Administrative Agent’s own gross
negligence or willful misconduct.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal and interest amounts
of each participant’s interest in the Loans and the obligations thereunder (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
12.17  Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.
 
 
-106-

--------------------------------------------------------------------------------

 
 
12.18  Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
 
12.19  Waiver of Immunity.  The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the
Republic of the Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the
Republic of Malta, the United States or the Republic of Liberia or any other
Acceptable Flag Jurisdiction or elsewhere, to enforce or collect upon the
Obligations of the Borrower or any other Credit Party related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Credit Parties, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
Republic of the Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the
Republic of Malta, the United States or the Republic of Liberia or elsewhere.
 
12.20  USA PATRIOT Act Notice.  Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify, and record information that identifies each Credit Party,
which information includes the name of each Credit Party and other information
that will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.
 
 
-107-

--------------------------------------------------------------------------------

 
 
12.21  Release of Secondary Collateral and Subsidiary Guarantors.  At any time
that (i) the Other Agent agrees to release a Secondary Collateral Vessel (and
the various guarantees and security documents related thereto) in accordance
with the terms of the Other Credit Documents in accordance with the terms of the
Secondary Intercreditor Agreement, other than in contemplation of the repayment
of the Indebtedness thereunder in full, and (ii) no Default or Event of Default
exists or would result from the release of such Secondary Collateral Vessel
(including, without limitation, under Section 9.09), the Collateral Agent shall,
at the request of the Borrower, (x) release and discharge the Security Documents
related to such Secondary Collateral Vessel, (y) release the Credit Party which
owns such Secondary Collateral Vessel from the Subsidiaries Guaranty and (z)
release the Secondary Pledge Agreement Collateral of the Subsidiary Guarantor
which owned such Secondary Collateral Vessel, provided that, in each case, the
relevant Credit Party shall pay all documented out of pocket costs and expenses
reasonably incurred by the Collateral Agent in connection with provision of such
release and discharge.
 
SECTION 13.  Holdings Guaranty.
 
13.01  Guaranty.  In order to induce the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and induce the other Guaranteed Creditors to enter into
Interest Rate Protection Agreements and Other Hedging Agreements and in
recognition of the direct benefits to be received by the Parent, Arlington and
GMSCII from the conversion of the Loans, the deemed issuance of the Existing
Letters of Credit hereunder and the entering into of such Interest Rate
Protection Agreements and Other Hedging Agreements, each of the Parent,
Arlington and GMSCII hereby agrees with the Guaranteed Creditors as
follows:  Each of the Parent, Arlington and GMSCII hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety, the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Obligations of the Borrower to the Guaranteed Creditors.  If
any or all of the Obligations of the Borrower to the Guaranteed Creditors
becomes due and payable hereunder, each of the Parent, Arlington and GMSCII,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all reasonable documented out-of-pocket expenses which may
be incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Obligations.  If a claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Obligations and any of the aforesaid payees repays
all or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Borrower), then and in such event,
each of the Parent, Arlington and GMSCII agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon the Parent, Arlington or
GMSCII, as the case may be, notwithstanding any revocation of this Holdings
Guaranty or other instrument evidencing any liability of the Borrower, and the
Parent, Arlington or GMSCII, as the case may be, shall both be and remain liable
to the aforesaid payees hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by any such
payee.
 
 
-108-

--------------------------------------------------------------------------------

 
 
13.02  Bankruptcy.  Additionally, each of the Parent, Arlington and GMSCII
unconditionally and irrevocably guarantees the payment of any and all of the
Obligations to the Guaranteed Creditors whether or not due or payable by the
Borrower upon the occurrence of any of the events specified in Section 10.05,
and irrevocably, unconditionally and jointly and severally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.
 
13.03  Nature of Liability.  The liability of each of the Parent, Arlington and
GMSCII hereunder is primary, absolute and unconditional, exclusive and
independent of any security for or other guaranty of the Obligations, whether
executed by the Parent, Arlington, GMSCII, any other guarantor or by any other
party, and the liability of each of the Parent, Arlington and GMSCII hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Obligations, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to any
Guaranteed Creditor on the Obligations which any such Guaranteed Creditor repays
to the Borrower or any other Credit Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Borrower waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Guaranteed Creditors as contemplated in Section 13.05, or (g)
any invalidity, irregularity or enforceability of all or any part of the
Obligations or of any security therefor.
 
13.04  Independent Obligation.  The obligations of each of the Parent, Arlington
and GMSCII hereunder are several and are independent of the obligations of any
other guarantor, any other party or the Borrower, and a separate action or
actions may be brought and prosecuted against the Parent, Arlington or GMSCII
whether or not action is brought against any other guarantor, any other party or
the Borrower and whether or not any other guarantor, any other party or the
Borrower be joined in any such action or actions.  Each of the Parent, Arlington
and GMSCII waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof.  Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each of the Parent, Arlington and GMSCII.
 
13.05  Authorization.  Each of the Parent, Arlington and GMSCII authorizes the
Guaranteed Creditors without notice or demand (except as shall be required by
applicable statute or this Agreement and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to:
 
(a)            in accordance with the terms and provisions of this Agreement and
the other Credit Documents, change the manner, place or terms of payment of,
and/or change or extend the time of payment of, renew, increase, accelerate or
alter, any of the Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Holdings Guaranty shall apply to the Obligations as so changed,
extended, renewed or altered;
 
 
-109-

--------------------------------------------------------------------------------

 
 
(b)            take and hold security for the payment of the Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst;
 
(c)            exercise or refrain from exercising any rights against the
Borrower, any other Credit Party or others or otherwise act or refrain from
acting;
 
(d)            release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;
 
(e)            settle or compromise any of the Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
 
(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
 
(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or, pursuant to the terms of the Credit
Documents, otherwise amend, modify or supplement this Agreement, any other
Credit Document, any Interest Rate Protection Agreement or any Other Hedging
Agreement or any of such other instruments or agreements; and/or
 
(h)           take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Parent, Arlington or GMSCII from its liabilities under this Holdings Guaranty.
 
13.06  Reliance.  It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of each of the Parent, Arlington or GMSCII or any of
their respective Subsidiaries or the officers, directors, partners or agents
acting or purporting to act on their behalf, and any Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
 
 
-110-

--------------------------------------------------------------------------------

 
 
 
13.07  Subordination. Any indebtedness of the Borrower now or hereafter owing to
each of the Parent, Arlington and GMSCII, as the case may be, is hereby
subordinated to the Obligations of the Borrower owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of the Borrower to each of the Parent,
Arlington and GMSCII shall be collected, enforced and received by the Parent,
Arlington or GMSCII, as the case may be, for the benefit of the Guaranteed
Creditors and be paid over to the Administrative Agent on behalf of the
Guaranteed Creditors on account of the Obligations to the Guaranteed Creditors,
but without affecting or impairing in any manner the liability of the Parent,
Arlington or GMSCII under the other provisions of this Holdings Guaranty. Prior
to the transfer by the Parent, Arlington or GMSCII of any note or negotiable
instrument evidencing any such indebtedness of the Borrower to the Parent,
Arlington or GMSCII, as the case may be, the Parent, Arlington or GMSCII, as the
case may be, shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination.  Without limiting the generality of
the foregoing, each of the Parent, Arlington and GMSCII hereby agrees with the
Guaranteed Creditors that they will not exercise any right of subrogation which
they may at any time otherwise have as a result of this Holdings Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Obligations have been irrevocably paid in full in cash.  If and to the
extent required in order for the Obligations of each of the Parent, Arlington
and GMSCII to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of the Parent,
Arlington and GMSCII, as the case may be, hereunder shall be limited to the
greatest amount which can lawfully be guaranteed by the Parent, Arlington and
GMSCII, as the case may be, under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under this Section 13.07.
 
13.08  Waiver.  (a)  Each of the Parent, Arlington and GMSCII waives any right
(except as shall be required by applicable law and cannot be waived) to require
any Guaranteed Creditor to (i) proceed against the Borrower, any other guarantor
or any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever.  Each of the Parent,
Arlington and GMSCII hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to any and all of the following: (a) based on
or arising out of any defense of the Borrower, any other guarantor or any other
party, other than payment in full in cash of the Obligations, based on or
arising out of the disability of the Borrower, any other guarantor or any other
party, or the validity, legality or unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower other than payment in full in cash of the Obligations; (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
departure from any Credit Document; (c) any taking, exchange, release or
nonperfection of any Collateral, or any taking, release or amendment or waiver
of or consent to departure from the Holdings Guaranty or any other guaranty, for
all or any of the Obligations; (d) any law or regulation of any foreign
jurisdiction or any other event affecting any term of a Obligation; and (e) any
other circumstance (including, without limitation, any statute of limitations or
any existence of or reliance on any representation by the Administrative Agent
or any other Secured Party) that might otherwise constitute a defense available
to, or a discharge of, such Guarantor, any other Credit Party or any other
guarantor or surety other than payment in full in cash of the Obligations.  The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent, the Collateral Agent or any other Guaranteed Creditor
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against the Borrower, or any other party, or any security, without
affecting or impairing in any way the liability of either the Parent, Arlington
or GMSCII hereunder except to the extent the Obligations have been paid in
cash.  Each of the Parent, Arlington and GMSCII waives any defense arising out
of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Parent, Arlington or GMSCII against the Borrower or
any other party or any security.
 
 
-111-

--------------------------------------------------------------------------------

 
 
(b)           Each of the Parent, Arlington and GMSCII waives all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Holdings Guaranty, and notices of the existence, creation or
incurring of new or additional Obligations.  Each of the Parent, Arlington and
GMSCII assumes all responsibility for being and keeping itself informed of the
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks which each of the Parent, Arlington and GMSCII assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any of
the other Guaranteed Creditors shall have any duty to advise either the Parent,
Arlington or GMSCII of information known to them regarding such circumstances or
risks.
 
13.09  Judgment Shortfall. (a) The obligations of the Parent, Arlington and
GMSCII under the Holdings Guaranty to make payments in the respective currency
or currencies in which the respective Obligations are required to be paid (such
currency being herein called the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent or the respective other Secured
Creditor of the full amount of the Obligation Currency expressed to be payable
to the Administrative Agent, the Collateral Agent or such other Secured Creditor
under this Holdings Guaranty or the other Credit Documents or any Interest Rate
Protection Agreements or any Other Hedging Agreements, as applicable.  If for
the purpose of obtaining or enforcing judgment against the Parent, Arlington or
GMSCII in any court or in any jurisdiction, it becomes necessary to convert into
or from any currency other than the Obligation Currency (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange
(quoted by the Administrative Agent, determined, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
 
(b)      If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Parent, Arlington and GMSCII jointly and severally covenant and agree
to pay, or cause to be paid, such additional amounts, if any (but in any event
not a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.
 
*     *     *
 
 
-112-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 

 
GENERAL MARITIME CORPORATION,
 
as Parent
     
By:
/s/ Jeffrey D. Pribor
    Name:  Jeffrey D. Pribor     Title:    Executive Vice President & Chief
Financial Officer    
Address: 299 Park Avenue, New York, NY 10171
   
Telephone:  (212) 763-5600
   
Facsimile:    (212) 763-5608

 

 
GENERAL MARITIME SUBSIDIARY CORPORATION,
 
as Borrower
     
By:
/s/ Jeffrey D. Pribor
    Name:  Jeffrey D. Pribor     Title:    President    
Address: 299 Park Avenue, New York, NY 10171
   
Telephone:  (212) 763-5600
   
Facsimile:    (212) 763-5608

 

 
GENERAL MARITIME SUBSIDIARY II CORPORATION,
 
as a Guarantor
     
By:
/s/ Jeffrey D. Pribor
    Name:  Jeffrey D. Pribor     Title:    President    
Address: 299 Park Avenue, New York, NY 10171
   
Telephone:  (212) 763-5600
   
Facsimile:    (212) 763-5608

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
ARLINGTON TANKERS LTD.,
 
as a Guarantor
     
By:
/s/ Jeffrey D. Pribor
    Name:  Jeffrey D. Pribor     Title:    Director    
Address: 299 Park Avenue, New York, NY 10171
   
Telephone:  (212) 763-5600
   
Facsimile:    (212) 763-5608

 

 
With a copy to:
       
Kramer Levin Naftalis & Frankel LLP
    1177 Avenue of the Americas    
New York, NY  10022
   
Attention:  Kenneth Chin, Esq.
   
Telephone:  (212) 715-9100
    Facsimile:  (212) 715-8000          
and
         
Kirkland & Ellis LLP
   
555 California Street
   
San Francisco, CA 94104
   
Attention: Samantha Good
   
Telephone: (415) 439-1914
   
Facsimile: (415) 439-1500

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, Individually, as Administrative Agent
and as Joint Book Runner
     
By:
/s/ Martin Lunder
    Name:  Martin Lunder     Title:  Senior Vice President        
By:
/s/ Christian David Christensen    
Name: Christian David Christensen
   
Title: Assistant Vice President
             Shipping, Offshore & Oil Services

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
DNB Bank ASA
          By:  /s/ Sanjiv Nayar    
Name: Sanjiv Nayar
   
Title: Senior Vice President
       
By: 
/s/ Kjell Tore Egge
   
Name: Kjell Tore Egge
   
Title: Senior Vice President

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
HSH Nordbank AG
          By:  /s/  Jorn Ohlsen    
Name: Jorn Ohlsen
   
Title: Senior Vice President
       
By:
/s/ Johanna Gotter
   
Name: Johanna Gotter

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
BANK OF SCOTLAND PLC
          By:  /s/ Nick Hunter     
Name: Nick Hunter
   
Title: Director, Specialist Finance

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
Skandinaviska Enskilda Banken AB (publ)
          By:  /s/ Arne Juell-Skilese    
Name: Arne Juell Skielse
   
  Title:
       
By:
/s/ Magnus Arve    
Name: Magnus Arve

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
Citibank, N.A.
          By:  /s/ Peter T. Baumann    
Name: Peter T. Baumann
   
Title: Managing Director

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
Citigroup Financial Products Inc.
          By:  /s/ Scott R. Evan    
Name: Scott R. Evan
   
Title: Authorized Signatory

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
THE ROYAL BANK OF SCOTLAND PLC
          By:  /s/ Neil J. Bivona    
Name: Neil J. Bivona
   
Title: Managing Director

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
Santander UK PLC
          By:  /s/ Mark McCarthy     
Name: Mark McCarthy
   
Title: Head of Shipping

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
SUMITOMO MITSUI BANKING CORPORATION
          By:  /s/ Ryo Suzuki    
Name: Ryo Suzuki
   
Title: Managing Director

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
Allied Irish Banks, p.l.c.
          By:  /s/ Matt Toolan    
Name: Matt Toolan
   
Title: Head of Infrastructure

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
BNP Paribas
          By:  /s/ Vikram Hiranandani    
Name: Vikram Hiranandani
   
Title: Vice President
       
By:
/s/ Sriram Chandrasekaran    
Name: Sriram Chandrasekaran
   
Title: Vice President

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
Monarch Master Funding Ltd
 
By: Monarch Alternative Capital LP
 
Its: Advisor
          By:  /s/ Andrew J. Herenstein    
Name: Andrew J. Herenstein
   
Title: Managing Principal

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
CREDIT INDUSTRIEL ET COMMERCIAL
          By:  /s/ Andrew McKuin     
Name: Andrew McKuin
   
Title: Vice President
       
By:
/s/ Alex Aupoix    
Name: Alex Aupoix
   
Title: Managing Director

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
By executing and delivering a copy hereof, each Subsidiary Guarantor listed
below hereby acknowledges and agrees that all Obligations of each such
Subsidiary Guarantor shall be fully guaranteed pursuant to the Subsidiaries
Guaranty and shall be fully secured pursuant to the Security Documents, in each
case in accordance with the respective terms and provisions thereof.  Each of
the undersigned, each being a Subsidiary Guarantor under, and as defined in, the
Original Credit Agreement referenced in the foregoing Credit Agreement, hereby
consents to the enter­ing into of the Credit Agreement by the Borrower and
agrees to the provisions thereof.
 

 
Acknowledged and Agreed by the following Subsidiary Guarantors:
      GMR POSEIDON LLC   GMR ULYSSES LLC   GMR HERCULES LLC   GMR ATLAS LLC  
GMR ZEUS LLC   GMR MANIATE LLC   GMR SPARTIATE LLC   GMR ARGUS LLC   GMR DAPHNE
LLC   GMR DEFIANCE LLC   GMR ELEKTRA LLC   GMR GEORGE T LLC   GMR HOPE LLC   GMR
HORN LLC   GMR ORION LLC   GMR PHOENIX LLC   GMR ST. NIKOLAS LLC   GMR SPYRIDON
LLC           By:  /s/ Brian Kerr    
Name: Brian Kerr
   
Title:   Manager

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
VISION LTD.
  VICTORY LTD.   COMPANION LTD.   COMPATRIOT LTD.   CONSUL LTD.       By: /s/
Dean Scaglione    
Name: Dean Scaglione
   
Title:   Director

 

 
GMR AGAMEMNON LLC
 
GMR AJAX LLC
 
GMR DEFIANCE LLC
 
GMR HARRIET G LLC
  GMR KARA G LLC   GMR MINOTAUR LLC  
GMR STRENGTH LLC
      By: /s/ Dean Scaglione    
Name: Dean Scaglione
   
Title:   Manager

 
General Maritime Subsidiary Corporation Third Amended & Restated Credit
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
I.           TRANCHE A LOANS
 
INSTITUTIONS
 
LOANS
         
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
  $ 103,452,578.45  
DNB BANK ASA
  $ 103,452,578.39  
HSH NORDBANK AG
  $ 72,881,821.58  
BANK OF SCOTLAND PLC
  $ 36,809,000.80  
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
  $ 27,606,750.59  
CITIBANK, N.A.
  $ 23,005,625.50  
CITIGROUP FINANCIAL PRODUCTS INC.
  $ 23,005,625.50  
NATIXIS, NEW YORK BRANCH
  $ 23,005,625.50  
ROYAL BANK OF SCOTLAND
  $ 21,820,904.66  
SANTANDER UK PLC
  $ 16,861,608.15  
SUMITOMO MITSUI BANKING CORP., NEW YORK
  $ 9,918,593.03  
DANISH SHIP FINANCE A/S (DANMARKS SKIBSKREDIT A/S)
  $ 9,918,593.03  
ALLIED IRISH BANK, P.L.C.
  $ 8,816,527.13  
BNP PARIBAS
  $ 8,816,527.13  
MONARCH MASTER FUNDING LTD.
  $ 8,816,527.13  
CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH
  $ 7,934,874.42  
Total:
  $ 506,123,760.95  

 
II.           TRANCHE B LOANS
 
INSTITUTIONS
 
LOANS
         
CITIBANK, N.A.
  $ 2,853,776.00  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
LENDER ADDRESSES
 
INSTITUTIONS
ADDRESSES
   
NORDEA BANK FINLAND PLC,
437 Madison Avenue, 21st Floor
NEW YORK BRANCH
New York, NY  10022
 
Attn:  Shipping Offshore and Oil Services
 
Telephone:  212-318-9636
 
Facsimile:   212-421-4420
 
E-mail: john.boesen@nordea.com
   
DNB BANK ASA
200 Park Avenue, 31st Floor
 
New York, NY 10166
 
Attn:  Sanjiv Nayar/Hugues Calmet
 
Telephone:  212-681-3862/3876
 
Facsimile:   212-681-3900
 
E-mail: sanjiv.nayar@dnb.no
 
hugues.calmet@dnb.no
   
HSH NORDBANK AG
Gerhart-Hauptmann-Platz 50
 
D-20095 Hamburg, Germany
 
Attn: Jörn Ohlsen
 
Telephone:  +49 40 3333 13532
 
Facsimile:     +49 40 3333 613532
 
E-mail:  joern.ohlsen@hsh-nordbank.com
   
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
Kungsträdgårdsgatan 8
 
S-106 40 Stockholm, Sweden
 
Attn:  Arne Juell-Skielse
 
Telephone:  (46) 87 63 8638
 
E-mail: arne.juell-skielse@seb.se
   
CITIBANK, N.A.
388 Greenwich Street, 23rd Floor
 
New York, NY 10013
 
Attn:  Peter Baumann
 
Telephone:  212-559-5200
 
E-mail: peter.t.baumann@citi.com
   
CITIGROUP FINANCIAL PRODUCTS INC.
1615 Brett Road
 
New Castle, DE 19720
 
Attn:  Ryan Gallagher / Brian Broyles
 
Telephone:  302-894-6021/6175
 
Facsimile:   212-994-1591/1592
 
E-mail: glcorporateaction@citigroup.com
 
             brian.broyles@citi.com
   
NATIXIS, NEW YORK BRANCH
1251 Avenue of the Americas
 
34th Floor
 
New York, NY  10020
 
Attn: Roslyn Adams
 
Telephone: 212-872-5177
 
Facsimile: 347-710-1559
 
E-mail: roslyn.adams@us.natixis.com

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule II
Page 2
 
BANK OF SCOTLAND PLC
c/o Lloyds Bank Corporate Markets
 
2nd Floor, New Uberior House
 
11 Earl Grey Street, Edinburgh EH3 9BN
 
Attn:  Douglas Newton
 
Telephone:  (44) 131 659 1194
 
E-mail: douglas.newton1@lloydsbanking.com
   
ROYAL BANK OF SCOTLAND
5-10 Great Tower Street
 
London, England EC3P 3HX
 
Attn:  Colin Manchester
 
Telephone:  (44) 20 7085 7039
 
E-mail: colin.manchester@rbs.co.uk
   
SANTANDER UK PLC
2 Triton Square, Regents Place,
 
London, England, NW1 3AN
 
Attn: Mark McCarthy
 
Telephone: (44) 207 756 4803
 
E-mail: mark.mccarthy@santander.co.uk
   
SUMITOMO MITSUI BANKING CORP., NEW YORK
277 Park Avenue
 
New York, NY 10172
 
Attn:  George Neuman
 
Telephone:  (212) 224-4186
 
E-mail: gneuman@smbclf.com
   
DANISH SHIP FINANCE A/S (DANMARKS SKIBSKREDIT A/S)
Sankt Annæ Plads 3
 
DK-1250 Copenhagen K Denmark
 
Attn:  Ole Stærgaard
 
Telephone:  (45) 33 74 1027
 
E-mail: ols@shipfinance.dk
   
ALLIED IRISH BANKS, P.L.C.
St Helen’s, 1 Undershaft
 
London, England EC3A 8AB
 
Attn:  Matt Toolan
 
Telephone:  (0) 20 7090 7156
 
E-mail: matt.p.toolan@aib.ie
   
BNP PARIBAS
520 Madison Avenue
 
New York NY 10022
 
Attn:  Vikram Hiranandani
 
Telephone:  (212) 340-5367
 
E-mail: vikram.hiranandani@us.bnpparibas.com
   

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule II
Page 3
 
MONARCH MASTER FUNDING LTD.
c/o Monarch Alternative Capital LP
 
535 Madison Avenue, 26th Floor
 
New York, New York 10022

 
Attn: Michael Gillin
 
Telephone: (212)-554-1743
 
E-mail: michael.gillin@monarchlp.com;     fundops@monarchlp.com
 
cc copy to:
 
Nirmala Matai
 
Fax: (212)-339-0945
 
Email: monarch@imsi.com
   
CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH
520 Madison Avenue
 
New York, NY 10022
 
Attn:  Andrew McKuin
 
Telephone:  (212) 715-4430
 
E-mail: amckuin@cicny.com

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
COLLATERAL VESSELS

#
 
Collateral
Vessels
 
Type
 
Size
(dwt)
 
Built
 
Registry
 
Official Number
                             
Secondary
Collateral Vessels
                   
1
 
Genmar Poseidon
 
VLCC
 
305,795
 
2002
 
Republic of the Marshall Islands
 
2187
2
 
Genmar Ulysses
 
VLCC
 
318,695
 
2003
 
Republic of the Marshall Islands
 
2092
3
 
Genmar Hercules
 
VLCC
 
306,543
 
2007
 
Republic of the Marshall Islands
 
2001
4
 
Genmar Atlas
 
VLCC
 
306,005
 
2007
 
Republic of the Marshall Islands
 
2004
5
 
Genmar Zeus
 
VLCC
 
318,325
 
2010
 
Republic of the Marshall Islands
 
2295
6
 
Genmar Maniate
 
Suezmax
 
165,000
 
2010
 
Republic of the Marshall Islands
 
2247
7
 
Genmar Spartiate
 
Suezmax
 
165,000
 
2011
 
Republic of the Marshall Islands
 
2262
     
Primary
 Collateral Vessels
                   
8
 
Genmar Agamemnon
 
Aframax
 
96,214
 
1995
 
Republic of Liberia
 
10257
9
 
Genmar Ajax
 
Aframax
 
96,183
 
1996
 
Republic of Liberia
 
10259
10
 
Genmar Daphne
 
Aframax
 
106,560
 
2002
 
Republic of the Marshall Islands
 
2501
11
 
Genmar Defiance
 
Aframax
 
105,538
 
2002
 
Republic of Liberia
 
11678
12
 
Genmar Elektra
 
Aframax
 
106,548
 
2002
 
Republic of the Marshall Islands
 
2945
13
 
Genmar Strength
 
Aframax
 
105,674
 
2003
 
Republic of Liberia
 
11846
14
 
Genmar Minotaur
 
Aframax
 
96,226
 
1995
 
Republic of Liberia
 
10948
15
 
Genmar Consul
 
Handymax
 
47,400
 
2004
 
Islands of Bermuda
 
733745
16
 
Genmar Companion
 
Panamax
 
72,750
 
2004
 
Islands of Bermuda
 
733743
17
 
Genmar Compatriot
 
Panamax
 
72,750
 
2004
 
Islands of Bermuda
 
733750

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
Page 2
 
#
 
Collateral
Vessels
 
Type
 
Size
(dwt)
 
Built
 
Registry
 
Official Number
                         
18
 
Genmar Argus
 
Suezmax
 
164,097
 
2000
 
Republic of the Marshall Islands
 
1826
19
 
Genmar George T
 
Suezmax
 
149,847
 
2007
 
Republic of the Marshall Islands
 
2935
20
 
Genmar Harriet G
 
Suezmax
 
150,205
 
2006
 
Republic of Liberia
 
12884
21
 
Genmar Hope
 
Suezmax
 
153,919
 
1999
 
Republic of the Marshall Islands
 
1343
22
 
Genmar Horn
 
Suezmax
 
159,475
 
1999
 
Republic of the Marshall Islands
 
1225
23
 
Genmar Kara G
 
Suezmax
 
150,296
 
2007
 
Republic of Liberia
 
13098
24
 
Genmar Orion
 
Suezmax
 
159,992
 
2002
 
Republic of the Marshall Islands
 
1641
25
 
Genmar Phoenix
 
Suezmax
 
149,999
 
1999
 
Republic of the Marshall Islands
 
1882
26
 
Genmar Spyridon
 
Suezmax
 
153,972
 
2000
 
Republic of the Marshall Islands
 
1404
27
 
Genmar St. Nikolas
 
Suezmax
 
149,876
 
2008
 
Republic of the Marshall Islands
 
3046
28
 
Genmar Victory
 
VLCC
 
314,000
 
2001
 
Islands of Bermuda
 
733717
29
 
Genmar Vision
 
VLCC
 
314,000
 
2001
 
Islands of Bermuda
 
733716

 
 
 

--------------------------------------------------------------------------------

 
  
SCHEDULE IV
 
EXISTING LIENS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
EXISTING INDEBTEDNESS
 
Borrower(s)
 
Lender(s)/
Buyer(s)
 
Governing
Agreement
 
 
Aggregate
Principal
Amount
 
Guarantor(s)
 
General Maritime Corporation
DNB Bank ASA (f/k/a DnB NOR Bank)
Interest Rate Swap Agreement
$75,000,000
None
General Maritime Corporation
Nordea Bank Finland plc
Interest Rate Swap Agreement
$75,000,000
None



SPECIFIED SWAP
 
Borrower(s)
Lender(s)/
Buyer(s)
 
Governing
Agreement
Guarantor(s)
General Maritime Corporation
Citigroup
Interest Rate Swap Agreement
None

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE VI
 
REQUIRED INSURANCE


Insurance to be maintained on each Collateral Vessel:


 (a)  The Parent shall, and shall cause its Subsidiaries to, at the Parent’s
expense, keep each Collateral Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably acceptable to the Collateral Agent (it being understood
that Leeds and Leeds, AON and Marsh are acceptable) and under forms of policies
approved by the Collateral Agent against the risks indicated below and such
other risks as the Collateral Agent may specify from time to time:


(i)           Marine and war risk, including terrorism, confiscation, piracy,
London Blocking and Trapping Addendum and Lost Vessel Clause, hull and machinery
insurance, hull interest insurance and freight interest insurance, together in
an amount in U.S. dollars at all times equal to, except as otherwise approved or
required in writing by the Collateral Agent, the greater of (x) the then Fair
Market Value of the Collateral Vessel and (y) an amount which, when aggregated
with such insured value of the other Collateral Vessels (if the other Collateral
Vessels are then subject to a Collateral Vessel Mortgage or a Secondary
Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss) is equal to 120% of the sum
of (A) the aggregate principal amount of outstanding Loans at such time and (B)
the Existing Letter of Credit Exposure at such time.  The insured values for
hull and machinery required under this clause (i) for each Collateral Vessel
shall at all times be in an amount equal to the greater of (x) eighty per cent
(80%) of the Fair Market Value of the Collateral Vessel and (y) an amount which,
when aggregated with such hull and machinery insured value of the other
Collateral Vessels (if the other Collateral Vessels are then subject to a
Collateral Vessel Mortgage or a Secondary Collateral Vessel Mortgage in favor of
the Collateral Agent and have not suffered an Event of Loss), is equal to the
sum of (A) the aggregate principal amount of outstanding Loans at such time and
(B) the Existing Letter of Credit Exposure at such time, and the remaining
machinery and war risk insurance required by this clause (i) may be taken out as
hull and freight interest insurance.


(ii)         Marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for crew, fines and
penalties arising out of the operation of the Collateral Vessel, insurance
against liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Collateral
Agent;  provided, however, that insurance against liability under law or
international convention arising out of pollution, spillage or leakage shall be
in an amount not less than the greater of:
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VI
Page 2
 
  (y)           the maximum amount available, as that amount may from time to
time change, from the International Group of Protection and Indemnity
Associations (the “International Group”) or alternatively such sources of
pollution, spillage or leakage coverage as are commercially available in any
absence of such coverage by the International Group as shall be carried by
prudent shipowners for similar vessels engaged in similar trades plus amounts
available from customary excess insurers of such risks as excess amounts shall
be carried by prudent shipowners for similar vessels engaged in similar trades;
and


  (z)           the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Collateral Vessel
may be trading from time to time.


(iii)        While the Collateral Vessel is idle or laid up, at the option of
the Parent and in lieu of the above-mentioned marine and war risk hull
insurance, port risk insurance insuring the Collateral Vessel against the usual
risks encountered by like vessels under similar circumstances.


(b)           The Collateral Agent shall, at the Parent’s expense, keep each
Collateral Vessel insured with mortgagee’s interest insurance (including
extended mortgagee’s interest-additional perils-pollution) on such conditions as
the Collateral Agent may reasonably require and mortgagee’s interest insurance
for pollution risks as from time to time agreed, in each case satisfactory to
the Collateral Agent and in an amount in U.S. dollars which, when aggregated
with such insured value of the other Collateral Vessels (if the other Collateral
Vessels are then subject to a Collateral Vessel Mortgage or a Secondary
Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss), is not less than 120% of the
sum of (A) the aggregate principal amount of outstanding Loans at such time and
(B) the Existing Letter of Credit Exposure at such time; all such Collateral
Agent’s interest insurance cover shall in the Collateral Agent’s discretion be
obtained directly by the Collateral Agent and the Parent shall on demand pay all
costs of such cover; premium costs shall be reimbursed by the Parent to the
Collateral Agent.


(c)           The marine and commercial war-risk insurance required in this
Schedule VI for each Collateral Vessel shall have deductibles no higher than the
following:  (i) Hull and Machinery - U.S. $500,000 (or such other amount as may
be agreed to by the Required Lenders) for all hull and machinery claims and each
accident or occurrence and (ii) Protection and Indemnity – U.S. $100,000 for
collision liabilities, U.S. $50,000 for cargo claims, U.S. $35,000 for crew
claims, U.S. $20,000 passenger claims and U.S. $20,000 all other claims, in each
case each accident or occurrence.


All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral
Agent.  Each policy of marine and war risk hull and machinery insurance with
respect to each Collateral Vessel shall provide that the Collateral Agent shall
be a named insured in its capacity as Mortgagee and as a loss payee.  Each entry
in a marine and war risk protection indemnity club with respect to each
Collateral Vessel shall note the interest of the Collateral Agent.  The
Administrative Agent, the Collateral Agent and each of their respective
successors and assigns shall not be responsible for any premiums, club calls,
assessments or any other obligations or for the representations and warranties
made therein by the Parent, any of the Parent’s Subsidiaries or any other
person.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VI
Page 3
 
(d)           The Collateral Agent shall from time to time, and in any event at
least annually, obtain a detailed report signed by a firm of marine insurance
brokers acceptable to the Collateral Agent with respect to P & I entry, the hull
and machinery and war risk insurance carried and maintained on each Collateral
Vessel, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Schedule VI.  At the Parent’s expense the
Parent will cause its insurance broker (which, for the avoidance of doubt shall
be a different insurance broker from the firm of marine insurance brokers
referred to in the immediately preceding sentence) and the P & I club or
association providing P & I insurance referred to in part (a)(ii) of this
Schedule VI, to agree to advise the Collateral Agent by telecopier or electronic
mail confirmed by letter of any expiration, termination, alteration or
cancellation of any policy, any default in the payment of any premium and of any
other act or omission on the part of the Parent or any of its Subsidiaries of
which the Parent has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on any Collateral Vessel, and
to provide an opportunity of paying any such unpaid premium or call, such right
being exercisable by the Collateral Agent on a Collateral Vessel on an
individual basis and not on a fleet basis.  In addition, the Parent shall
promptly provide the Collateral Agent with any information which the Collateral
Agent reasonably requests for the purpose of obtaining or preparing any report
from the Collateral Agent’s independent marine insurance consultant as to the
adequacy of the insurances effected or proposed to be effected in accordance
with this Schedule VI as of the date hereof or in connection with any renewal
thereof, and the Parent shall upon demand indemnify the Collateral Agent in
respect of all reasonable fees and other expenses incurred by or for the account
of the Collateral Agent in connection with any such report,  provided that the
Collateral Agent shall be entitled to such indemnity only for one such report
during a period of twelve months.


The underwriters or brokers shall furnish the Collateral Agent with a letter or
letters of undertaking to the effect that:


(i)             they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Collateral Agent in accordance
with the terms of the loss payable clause referred to in the relevant Assignment
of Insurances or Secondary Assignment of Insurances for each Collateral Vessel,
as applicable;


(ii)            they will have endorsed on each and every policy as and when the
same is issued the loss payable clause and the notice of assignment referred to
in the relevant Assignment of Insurances or Secondary Assignment of Insurances
for each Collateral Vessel, as applicable; and


(iii)           they will not set off against any sum recoverable in respect of
a claim against any Collateral Vessel under the said underwriters or brokers or
any other Person in respect of any other vessel nor cancel the said insurances
by reason of non-payment of such premiums or other amounts.
 
 
 

--------------------------------------------------------------------------------

 
Schedule VI
Page 4

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Collateral Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Schedule VI for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured.  The Parent shall, and shall cause its
Subsidiaries to, assign to the Collateral Agent its full rights under any
policies of insurance in respect of each Collateral Vessel.  The Parent agrees
that it shall, and shall cause each of its Subsidiaries to, deliver, unless the
insurances by their terms provide that they cannot cease (by reason of
nonrenewal or otherwise) without the Collateral Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Parent, receipts showing payment of premiums for Required Insurance and also of
demands from the Collateral Vessel’s P & I underwriters to the Collateral Agent
at least two (2) days before the risk in question commences.


(e)            Unless the Collateral Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Collateral
Agent for distribution first to itself and thereafter to the Parent or others as
their interests may appear, provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Collateral Agent by notice to
the underwriters upon the occurrence and continuance of a Default or an Event of
Default hereunder, (i) amounts payable under any insurance on each Collateral
Vessel with respect to protection and indemnity risks may be paid directly to
(x) the Parent to reimburse it for any loss, damage or expense incurred by it
and covered by such insurance or (y) the Person to whom any liability covered by
such insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to each Collateral Vessel
involving any damage to each Collateral Vessel not constituting an Event of
Loss, may be paid by underwriters directly for the repair, salvage or other
charges involved or, if the Parent shall have first fully repaired the damage or
paid all of the salvage or other charges, may be paid to the Parent as
reimbursement therefor; provided, however, that if such amounts (including any
deductible) are in excess of U.S. $2,000,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Collateral Agent.


(f)            All amounts paid to the Collateral Agent in respect of any
insurance on the Collateral Vessels shall be disposed of as follows (after
deduction of the expenses of the Collateral Agent in collecting such amounts):


(i)             any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Parent or others
shall be paid by the Collateral Agent to, or as directed by, the Parent;


(ii)            all amounts paid to the Collateral Agent in respect of an Event
of Loss of the Collateral Vessel shall be applied by the Collateral Agent to the
payment of the Indebtedness hereby secured pursuant to Section 5.02(c) of the
Credit Agreement and subject to the Intercreditor Agreements;
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VI
Page 5
 
(iii)          all other amounts paid to the Collateral Agent in respect of any
insurance on the Collateral Vessel may, in the Collateral Agent’s sole
discretion, be held and applied to the prepayment of the Obligations or to
making of needed repairs or other work on the Collateral Vessel, or to the
payment of other claims incurred by the Parent or any of its Subsidiaries
relating to the Collateral Vessel, or may be paid to the Parent or whosoever may
be entitled thereto.


(g)           In the event that any claim or lien is asserted against any
Collateral Vessel for loss, damage or expense which is covered by insurance
required hereunder and it is necessary for the Parent to obtain a bond or supply
other security to prevent arrest of such Collateral Vessel or to release the
Collateral Vessels from arrest on account of such claim or lien, the Collateral
Agent, on request of the Parent, may, in the sole discretion of the Collateral
Agent, assign to any Person, firm or corporation executing a surety or guarantee
bond or other agreement to save or release the Collateral Vessel from such
arrest, all right, title and interest of the Collateral Agent in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.


(h)           The Parent shall deliver to the Collateral Agent certified copies
and, whenever so requested by the Collateral Agent, the originals of all
certificates of entry, cover notes, binders, evidences of insurance and policies
and all endorsements and riders amendatory thereof in respect of insurance
maintained pursuant to Section 8.03 of the Credit Agreement and this Schedule VI
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same.  The Collateral Agent
shall be under no duty or obligation to verify the adequacy or existence of any
such insurance or any such policies, endorsement or riders.


(i)            The Parent will not, and will not permit any of its Subsidiaries
to, execute or permit or willingly allow to be done any act by which any
insurance may be suspended, impaired or cancelled, and that it will not permit
or allow the Collateral Vessels to undertake any voyage or run any risk or
transport any cargo which may not be permitted by the policies in force, without
having previously notified the Collateral Agent in writing and insured the
Collateral Vessels by additional coverage to extend to such voyages, risks,
passengers or cargoes.


(j)            In case any underwriter proposes to pay less on any claim than
the amount thereof, the Parent shall forthwith inform the Collateral Agent, and
if a Default, an Event of Default or an Event of Loss has occurred and is
continuing, the Collateral Agent shall have the exclusive right to negotiate and
agree to any compromise.


(k)           The Parent will, and will cause each of its Subsidiaries to,
comply with and satisfy all of the provisions of any applicable law, convention,
regulation, proclamation or order concerning financial responsibility for
liabilities imposed on the Parent, its Subsidiaries or the Collateral Vessels
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Collateral Vessels
are from time to time engaged and the cargo carried by it.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE VII
 
ERISA
 
General Maritime Corporation 401(k) Profit Sharing Plan and Trust
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE VIII
 
SUBSIDIARIES
 
Name of Subsidiary
Direct Owner(s)
 
Percent (%)
Ownership
 
Jurisdiction of
Organization
General Maritime Subsidiary Corporation
General Maritime Corporation
    100%  
Republic of the Marshall Islands
General Maritime Management LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
General Maritime Management (UK) LLC
General Maritime Management LLC
    100%  
Republic of the Marshall Islands
General Maritime Management (Hellas) LLC
General Maritime Management LLC
    100%  
Republic of Liberia
General Maritime Management (Portugal) LLC
General Maritime Management LLC
    100%  
Republic of the Marshall Islands
General Maritime Management (Portugal) LDA
General Maritime Management (Portugal) LLC
    100%  
Republic of Portugal
General Maritime Crewing Pte. Ltd.
General Maritime Management (Portugal) LLC
    100  
Singapore
General Maritime Crewing Private Limited (India Division Office)
General Maritime Crewing Pte. Ltd.
    100%  
India
General Maritime Crewing Limited
General Maritime Crewing Pte. Ltd.
    100%  
Russia
GMR Chartering LLC
General Maritime Subsidiary Corporation
    100%  
New York
GMR Administration Corp.
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Agamemnon LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Ajax LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Alexandra LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Argus LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Constantine LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Daphne LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VIII
Page 2
 
Name of Subsidiary
Direct Owner(s)
 
Percent (%)
Ownership
 
Jurisdiction of
Organization
GMR Defiance LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Elektra LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR George T LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR GP LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Gulf LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Harriet G LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Hope LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Horn LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Kara G LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Limited LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Minotaur LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Orion LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Phoenix LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Princess LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Progress LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Revenge LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VIII
Page 3
 
Name of Subsidiary
Direct Owner(s)
 
Percent (%)
Ownership
 
Jurisdiction of
Organization
GMR St. Nikolas LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Spyridon LLC
General Maritime Subsidiary Corporation
    100%  
Republic of the Marshall Islands
GMR Star LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Strength LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Trader LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
GMR Trust LLC
General Maritime Subsidiary Corporation
    100%  
Republic of Liberia
Arlington Tankers Ltd.
General Maritime Corporation
    100%  
Bermuda
Companion Ltd.
Arlington Tankers Ltd.
    100%  
Bermuda
Compatriot Ltd.
Arlington Tankers Ltd.
    100%  
Bermuda
Consul Ltd.
Arlington Tankers Ltd.
    100%  
Bermuda
Victory Ltd.
Arlington Tankers Ltd.
    100%  
Bermuda
Vision Ltd.
Arlington Tankers Ltd.
    100%  
Bermuda
Arlington Tankers, LLC
Arlington Tankers Ltd.
    100%  
Delaware
General Maritime Subsidiary II Corporation
General Maritime Corporation
    100%  
Republic of the Marshall Islands
GMR Poseidon LLC
General Maritime Subsidiary II Corporation
    100%  
Republic of the Marshall Islands
GMR Ulysses LLC
General Maritime Subsidiary II Corporation
    100%  
Republic of the Marshall Islands
GMR Hercules LLC
General Maritime Subsidiary II Corporation
    100%  
Republic of the Marshall Islands
GMR Atlas LLC
General Maritime Subsidiary II Corporation
    100%  
Republic of the Marshall Islands
GMR Zeus LLC
General Maritime Subsidiary II Corporation
    100%  
Republic of the Marshall Islands

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VIII
Page 4
 
Name of Subsidiary
Direct Owner(s)
 
Percent (%)
Ownership
 
Jurisdiction of
Organization
GMR Maniate LLC
General Maritime Subsidiary II Corporation
    100%  
Republic of the Marshall Islands
GMR Spartiate LLC
General Maritime Subsidiary II Corporation
    100%  
Republic of the Marshall Islands
General Maritime Investments LLC
General Maritime Corporation
    100%  
Republic of the Marshall Islands
General Product Carriers Corporation
General Maritime Investments LLC
    100%  
Republic of the Marshall Islands
General Maritime Subsidiary NSF Corporation
General Maritime Corporation
    100%  
Republic of the Marshall Islands
Concept Ltd.
General Maritime Subsidiary NSF Corporation
    100%  
Bermuda
Concord Ltd.
General Maritime Subsidiary NSF Corporation
    100%  
Bermuda
Contest Ltd.
General Maritime Subsidiary NSF Corporation
    100%  
Bermuda
GMR Concord LLC
General Maritime Subsidiary NSF Corporation
    100%  
Republic of the Marshall Islands
GMR Contest LLC
General Maritime Subsidiary NSF Corporation
    100%  
Republic of the Marshall Islands
GMR Concord LLC
General Maritime Subsidiary NSF Corporation
    100%  
Republic of the Marshall Islands



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IX
 
CAPITALIZATION
 
All defined terms used in this Schedule IX and not defined in the Agreement
shall have the meaning assigned thereto in the Plan of Reorganization.
 
New Equity Investment Shares
Oaktree Plan Sponsors
    4,750,272              
Commitment Fee GMR Common Stock
Oaktree Plan Sponsors
    300,017              
OCM Conversion Shares
OCM
    4,750,271              
Unsecured Creditor Equity Distribution
Unsecured Creditor Distribution Escrow Account
    200,011              
New GMR Warrants
Unsecured Creditor Distribution Escrow Account
    309,296  

 
Subject to dilution for New GMR Common Stock issuable under the Equity Incentive
Program (each as defined in the Plan of Reorganization).
 
Note: Subject to True-Up for Rejection Claim Damage Claims pursuant to Article
IX.D of the Plan of Reorganization.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE X
 
APPROVED CLASSIFICATION SOCIETIES
 
American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE XI

EXISTING INVESTMENTS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE XII
 
EXISTING LETTERS OF CREDIT
 
Issuing
Lender
 
Letter of
Credit
Number
Account
Party
 
 
Stated Amount
 
 
 
Beneficiary
 
 
Expiry
Date
 
Nordea Bank
Norge ASA
 
SBY52517
 
 
General
Maritime
Corporation
 
$
 
 
658,344.00
 
 
 
Fisher Park
Lane Owner
LLC
12/10/2012
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE XIII
 
TRANSACTIONS WITH AFFILIATES
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE XIV
 
SUBSIDIARY GUARANTORS
 
 
Name of Subsidiary
 
Direct Owner(s)
GMR Agamemnon LLC
General Maritime Subsidiary Corporation
GMR Ajax LLC
General Maritime Subsidiary Corporation
GMR Argus LLC
General Maritime Subsidiary Corporation
GMR Daphne LLC
General Maritime Subsidiary Corporation
GMR Defiance LLC
General Maritime Subsidiary Corporation
GMR Elektra LLC
General Maritime Subsidiary Corporation
GMR George T LLC
General Maritime Subsidiary Corporation
GMR Harriet G LLC
General Maritime Subsidiary Corporation
GMR Hope LLC
General Maritime Subsidiary Corporation
GMR Horn LLC
General Maritime Subsidiary Corporation
GMR Kara G LLC
General Maritime Subsidiary Corporation
GMR Minotaur LLC
General Maritime Subsidiary Corporation
GMR Orion LLC
General Maritime Subsidiary Corporation
GMR Phoenix LLC
General Maritime Subsidiary Corporation
GMR St. Nikolas LLC
General Maritime Subsidiary Corporation
GMR Spyridon LLC
General Maritime Subsidiary Corporation
GMR Strength LLC
General Maritime Subsidiary Corporation
Companion Ltd.
Arlington Tankers Ltd.
Compatriot Ltd.
Arlington Tankers Ltd.
Consul Ltd.
Arlington Tankers Ltd.
Victory Ltd.
Arlington Tankers Ltd.
Vision Ltd.
Arlington Tankers Ltd.
GMR Poseidon LLC
General Maritime Subsidiary II Corporation

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule XIV
Page 2
 
 
Name of Subsidiary
Direct Owner(s)
GMR Ulysses LLC
General Maritime Subsidiary II Corporation
GMR Hercules LLC
General Maritime Subsidiary II Corporation
GMR Atlas LLC
General Maritime Subsidiary II Corporation
GMR Zeus LLC
General Maritime Subsidiary II Corporation
GMR Maniate LLC
General Maritime Subsidiary II Corporation
GMR Spartiate LLC
General Maritime Subsidiary II Corporation

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE XV
 
LITIGATION
 
·
On or about August 29, 2007, an oil sheen was discovered by shipboard personnel
of the Genmar Progress in Guayanilla Bay, Puerto Rico in the vicinity of the
vessel. The vessel crew took prompt action pursuant to the vessel response plan.
The Parent’s subsidiary which operates the vessel promptly reported this
incident to the U.S. Coast Guard and subsequently accepted responsibility under
the U.S. Oil Pollution Act of 1990 for any damage or loss resulting from the
accidental discharge of bunker fuel determined to have been discharged from the
vessel. The Parent understands the federal and Puerto Rico authorities are
conducting civil investigations into an oil pollution incident which occurred
during this time period on the southwest coast of Puerto Rico including
Guayanilla Bay. The extent to which oil discharged from the Genmar Progress is
responsible for this incident is currently the subject of investigation. The
U.S. Coast Guard has designated the Genmar Progress as a potential source of
discharged oil.  Under the U.S. Oil Pollution Act of 1990, the source of the
discharge is liable, regardless of fault, for damages and oil spill remediation
as a result of the discharge.  On January 13, 2009, the Parent received a demand
from the U.S. National Pollution Fund for approximately $5.8 million for the
U.S. Coast Guard’s response costs and certain costs of the Departamento de
Recursos Naturales y Ambientales of Puerto Rico in connection with the alleged
damage to the environment caused by the spill. In April 2010, the U.S. National
Pollution Fund made an additional natural resource damage assessment claim
against the Parent of approximately $0.5 million. In October 2010, the Parent
entered into a settlement agreement with the U.S. National Pollution Fund in
which the Parent agreed to pay approximately $6.3 million in full satisfaction
of the oil spill response costs of the U.S. Coast Guard and natural damage
assessment costs of the U.S. National Pollution Fund through the date of the
settlement agreement. Pursuant to the settlement agreement, the U.S. National
Pollution Fund will waive its claims to any additional civil penalties under the
U.S. Clean Water Act as well as for accrued interest. The settlement has been
paid in full by the vessel’s protection and indemnity underwriters.
Notwithstanding the settlement agreement, the Parent may be subject to any
further potential claims by the U.S. National Pollution Fund or the U.S. Coast
Guard arising from the ongoing natural resource damage assessment.

 
·
On November 25, 2008, a jury in the Southern District of Texas found General
Maritime Management (Portugal) L.D.A., a subsidiary of GMR (“GMM Portugal”), and
two vessel officers of the Genmar Defiance guilty of violating the Act to
Prevent Pollution from Ships and 18 USC 1001. The conviction resulted from
charges based on alleged incidents occurring on board the Genmar Defiance
arising from potential failures by shipboard staff to properly record discharges
of bilge waste during the period of November 24, 2007 through November 26, 2007.
Pursuant to the sentence imposed by the Court on March 13, 2009, GMM Portugal
paid a $1 million fine in April 2009 and is subject to a probationary period of
five years. During this period, a court-appointed monitor will monitor and audit
GMM Portugal’s compliance with its environmental compliance plan, and GMM
Portugal is required to designate a responsible corporate officer to submit
monthly reports to, and respond to inquiries from, the court’s probation
department. The court stated that, should GMM Portugal engage in future conduct
in violation of its probation, it may, under appropriate circumstances, ban
certain of the Parent’s vessels from calling on U.S. ports. Any violations of
probation may also result in additional penalties, costs or sanctions being
imposed on the Parent.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE XVI
 
NON-RECOURSE SUBSIDIARIES
 
None.
 
 

--------------------------------------------------------------------------------